Exhibit 10.1

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

AMONG

 

THE SELLERS IDENTIFIED HEREIN

 

AND

 

STAG INDUSTRIAL HOLDINGS, LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1                              DEFINITIONS

1

 

 

Section 1.1                                            Definitions

1

 

 

 

ARTICLE 2                              AGREEMENT; PURCHASE PRICE

14

 

 

 

Section 2.1                                            Agreement to Sell and
Purchase

14

Section 2.2                                            Purchase Price

14

 

 

 

ARTICLE 3                              DEPOSIT

14

 

 

 

Section 3.1                                            Deposit

14

 

 

 

ARTICLE 4                              SURVEY AND TITLE COMMITMENT

15

 

 

 

Section 4.1                                            Title and Survey

15

 

 

 

ARTICLE 5                              INSPECTION, AUDIT AND FINANCING

17

 

 

 

Section 5.1                                            Access

17

Section 5.2                                            Study Period

18

Section 5.3                                            Confidentiality

18

Section 5.4                                            Reporting

19

Section 5.5                                            Assumption of Contracts

20

Section 5.6                                            No Assumption of
Liability

20

 

 

 

ARTICLE 6                              CONDITIONS PRECEDENT, CASUALTY DAMAGE OR
CONDEMNATION

21

 

 

 

Section 6.1                                            Conditions Precedent
Favoring Purchaser

21

Section 6.2                                            Conditions Precedent
Favoring Sellers

27

Section 6.3                                            Risk of Casualty

28

Section 6.4                                            Risk of Condemnation

29

Section 6.5                                            Allocation of Casualty
and Condemnation Proceeds

30

Section 6.6                                            Leasing and Other
Activities Prior to Closing

30

 

 

 

ARTICLE 7                              REPRESENTATIONS, WARRANTIES AND COVENANTS

32

 

 

 

Section 7.1                                            Purchaser’s
Representations

33

Section 7.2                                            Seller’s Representations

38

Section 7.3                                            Seller’s Knowledge

41

Section 7.4                                            Notice of Breach

41

 

 

 

ARTICLE 8                              CLOSING

42

 

 

 

Section 8.1                                            Closing Date

42

 

i

--------------------------------------------------------------------------------


 

Section 8.2                                            Seller’s Deliveries

42

Section 8.3                                            Purchaser’s Deliveries

43

Section 8.4                                            Costs and Prorations

44

Section 8.5                                            Tenant Notices

48

 

 

 

ARTICLE 9                              REAL ESTATE COMMISSION

48

 

 

 

Section 9.1                                            Commissions

48

 

 

 

ARTICLE 10                       TERMINATION AND DEFAULT

49

 

 

 

Section 10.1                                     Termination without Default

49

Section 10.2                                     Purchaser’s Default

49

Section 10.3                                     Seller’s Default

50

Section 10.4                                     Breach of Representations

50

 

 

 

ARTICLE 11                       MISCELLANEOUS

51

 

 

 

Section 11.1                                     Entire Agreement

51

Section 11.2                                     Binding On Successors and
Assigns

51

Section 11.3                                     Assignment by Purchaser

51

Section 11.4                                     Waiver

52

Section 11.5                                     Governing Law; Jurisdiction

52

Section 11.6                                     Counterparts

53

Section 11.7                                     Notices

53

Section 11.8                                     Attorneys’ Fees

54

Section 11.9                                     IRS Real Estate Sales Reporting

55

Section 11.10                              Time Periods

55

Section 11.11                              Modification of Agreement

55

Section 11.12                              Further Instruments

55

Section 11.13                              Descriptive Headings; Word Meaning

55

Section 11.14                              Time of the Essence

55

Section 11.15                              Construction of Agreement

56

Section 11.16                              Limitations on Liability

56

Section 11.17                              Severability

56

Section 11.18                              No Recording

56

Section 11.19                              No Implied Agreement

57

Section 11.20                              Facsimile Signatures

57

 

ii

--------------------------------------------------------------------------------


 

Section 11.21                              Publicity

57

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

-

Properties and Sellers

Exhibit A-2

-

Allocation of Purchase Price

Exhibit A-3

-

List of Major Tenants

Exhibit A-4

-

List of Major Properties

Exhibit B

-

Legal Description of the Land

Exhibit C-1

-

Form of Tenant Estoppel Certificate

Exhibit C-2

-

Form of Seller Estoppel Certificate

Exhibit C-3(a)-(c)

-

Forms of Ground Landlord Estoppel Certificates

Exhibit D

-

Lease Schedule

Exhibit D-1

-

Rent Roll

Exhibit E

-

Form of General Assignment

Exhibit F-1

-

Form of Assignment and Assumption Agreement

Exhibit F-2

-

Form of Assignment and Assumption Agreement of Ground Lease

Exhibit F-3

-

Form of Assignment and Assumption Agreement of Membership Interests

Exhibit F-4

-

Form of Assignment and Assumption Agreement of Limited Partnership Interests

Exhibit F-5

-

Form of Assignment and Assumption Agreement of General Partnership Interests

Exhibit G

-

Representation Certificate

Exhibit H

-

List of Existing Surveys

Exhibit I

-

List of Existing Title Policies

Exhibit J

-

List of Contracts

Exhibit K

-

List of Warranties

Exhibit L

-

Letter Agreement re:  Letters of Credit

Exhibit M-1

-

Form of Gap Affidavit

Exhibit M-2

-

Form of Owner’s Affidavit

Exhibit N

-

Sellers’ Work

Exhibit O

-

Due Diligence Materials

 

iv

--------------------------------------------------------------------------------


 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

This REAL ESTATE PURCHASE AND SALE AGREEMENT is made and entered into as of this
9th day of August, 2012 (the “Effective Date”) by and among the Persons
executing this Agreement as Sellers and listed on Exhibit A attached hereto
(collectively, the “Sellers” and each individually, a “Seller”), and STAG
INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company (the
“Purchaser”).

 

RECITALS

 

1.                                      Each Seller owns the Property
(hereinbelow defined) listed next to its name on Exhibit A to this Agreement;
and

 

2.                                      Purchaser desires to purchase from each
Seller, and each Seller desires to sell to Purchaser, subject to the terms and
conditions contained in this Agreement, the Property (as defined below) owned by
such Seller.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Seller and Purchaser agree as follows (each
representation or warranty of a Seller herein shall be deemed made by the
appropriate Seller and Holdings (as defined herein) on a joint and several
basis):

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                   Definitions.  For purposes of this
Agreement, capitalized terms not otherwise defined herein have the meanings set
forth below:

 

“Agreement” shall mean this Agreement, including all Exhibits and Schedules
attached hereto, as the same may be amended, modified, or supplemented from time
to time in writing by Sellers and Purchaser.

 

“Allocated Purchase Price” shall mean, as to each Property, the portion of the
Purchase Price allocated to such Property as set forth on Exhibit A-2.  No party
to this Agreement may change the Allocated Purchase Prices without the written
consent of Sellers and Purchaser, which may be granted or withheld in each
party’s sole discretion.

 

“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning set forth
in Section 7.1(k).

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit F-1.

 

“Assignment and Assumption Agreement — General Partnership Interest” shall mean
an Assignment and Assumption Agreement substantially in the form attached hereto
as Exhibit F-5.

 

--------------------------------------------------------------------------------


 

“Assignment and Assumption Agreement — Ground Lease” shall mean an Assignment
and Assumption Agreement substantially in the form attached hereto as Exhibit
F-2.

 

“Assignment and Assumption Agreement — Limited Partnership Interest” shall mean
an Assignment and Assumption Agreement substantially in the form attached hereto
as Exhibit F-4.

 

“Assignment and Assumption Agreement — Membership Interest” shall mean an
Assignment and Assumption Agreement substantially in the form attached hereto as
Exhibit F-3.

 

“Auburn Hills Property” shall mean the portion of the Properties owned by the
Auburn Hills Seller (as defined on Exhibit A) and located on or associated with
Auburn Hills Land including the Auburn Hills Seller’s interest under the Auburn
Hills Lease (as defined on Exhibit D).

 

“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Boston, Massachusetts or New
York, New York, are obligated or authorized by law or executive action to be
closed to the transaction of normal banking business, or (iii) a day on which
governmental functions in the Boston, Massachusetts or New York, New York are
interrupted because of extraordinary events such as hurricanes, power outages or
acts of terrorism.

 

“Claim Cap” means one percent (1%) of the Purchase Price.

 

“Closing” shall mean with respect to each Property, the consummation of the
purchase and sale of such Property pursuant to the terms of this Agreement.

 

“Closing Date” means, with respect to each Property, the date of the Closing of
such Property, which shall be the Initial Closing Date unless extended to the
Second Closing Date pursuant to the express terms of this Agreement, including,
without limitation, Sections 6.1(a)(v), (a)(vii),(a)(viii), (a)(x) or (a)(xi).

 

“Closing Statement” shall have the meaning set forth in Section 8.4(h).

 

“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

 

“Condemned Property” shall have the meaning set forth in Section 6.4(a).

 

“Confidential Information” means all documents, studies, reports, test results,
brochures, offering materials, photographs, leases, lease guarantees, rent
rolls, lease schedules, surveys, title reports and commitments, legal documents,
financial information, computer output and other materials and information
relating to Properties, the Leases and/or the Tenants and all analyses,
compilations, forecasts, projections and other documents prepared based upon
such materials and information, any and all proposals made in connection with a
potential sale of the Properties (including any proposals involving a price for
the Properties), whether the same are in electronic, pictorial, written or other
form.  The term “Confidential Information” shall also include this Agreement,
the terms hereof and any information contained herein or otherwise provided to

 

2

--------------------------------------------------------------------------------


 

Purchaser concerning the identity of the beneficial owners of Sellers.  The term
Confidential Information shall not include information that is generally
available to the public, other than any portion of the Confidential Information
that becomes available to the public as a result of a previous disclosure by
Purchaser, its employees, officers, directors, attorneys, accountants, lenders,
investors, clients, and agents in violation of this Agreement.

 

“Consent Properties” shall have the meaning set forth in Section 6.1(a)(v).

 

“Consents” shall have the meaning set forth in Section 6.1(a)(v).

 

“Contracts” shall mean all service, maintenance, management and leasing
contracts affecting the Land or Improvements and existing as of the Effective
Date (copies of which are delivered to Purchaser as part of the Due Diligence
Materials or otherwise pursuant to the terms of this Agreement) or entered into
after the Effective Date in accordance with the terms of this Agreement;
provided, however, that the term “Contracts” shall not include the Leases.

 

“Covenant Not to Sue” shall have the meaning set forth in Section 7.1(d).

 

“Damaged Property” shall have the meaning set forth in Section 6.3(a).

 

“Deed” shall mean a special or limited warranty deed (i.e., a deed with a
covenant against acts of the grantor) or its equivalent in form and substance
consistent with customary practices in the jurisdiction where each Real Property
is located.

 

“deemed to know” or “Deemed to Know” (or words of similar import) shall have the
following meaning:  (a) Purchaser shall be “deemed to know” of the existence of
a fact or circumstance to the extent that such fact or circumstance is disclosed
by this Agreement, the Documents, the Due Diligence Materials, any estoppel
certificate received by or on behalf of Purchaser, any studies, tests, reports,
or analyses prepared by or for or otherwise obtained by or on behalf of
Purchaser in connection with the Properties or is actually known by a senior
officer of Purchaser (or an affiliate thereof) actively involved in the
ownership, operation, maintenance or financing of the Properties; and (b)
Purchaser shall be “deemed to know” that a representation or warranty of Seller
is untrue, inaccurate or incorrect to the extent that this Agreement, the
Documents, any estoppel certificate received by or on behalf of Purchaser or any
studies, tests, reports or analyses prepared by or for or otherwise obtained by
or on behalf of Purchaser in connection with the Properties contain information
which is patently inconsistent with such representation or warranty and to the
extent that a senior officer of Purchaser (or an affiliate thereof) actively
involved in the ownership, operation, maintenance or financing of the Properties
actually knows that such representation or warranty of Seller is untrue,
inaccurate or incorrect.

 

“Delinquent Rent” means any of the Rents or other amounts that, under the terms
of the applicable Lease, are to be paid by the Tenants on or prior to the
Closing Date, but which have not been received in good funds by the applicable
Seller on or prior to the Closing Date.

 

“Deposit” shall mean all earnest money deposits made by Purchaser pursuant to
Section 3.1, together with all interest and earnings thereon.

 

3

--------------------------------------------------------------------------------


 

“Designated Seller Representative” shall mean David Barker.

 

“Documents” shall mean the documents, studies, reports and other information
applicable to the Properties or any portion thereof that are received by
Purchaser or its agents prior to Closing, including (if so received) the Title
Documents, the Existing Surveys, the Contracts listed on Exhibit J, the
Warranties listed on Exhibit K, the Leases, Estoppel Certificates, the Ground
Landlord Estoppel Certificates, the Consents, the ROFR Expirations, the Purchase
Option Expirations, the Lease Schedule, operating statements and other financial
and accounting information concerning the Properties, the Tenants or the Leases,
and environmental, soil, engineering and other reports relating to the
Properties.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Due Diligence Materials” shall mean those materials in the possession or
control of Sellers listed on Exhibit O attached hereto except to the extent such
materials are Excluded Items.

 

“Effective Date” means the date set forth in the Preamble to this Agreement.

 

“El Paso Entity” shall mean STAG II El Paso, L.P. a Delaware limited partnership
and owner of the El Paso Property.

 

“El Paso Property” shall mean that portion of the Properties owned by the El
Paso Entity and located on or associated with the El Paso Land, including the El
Paso Entity’s interest under the El Paso Lease (as defined on Exhibit D).

 

“Endorsements” shall have the meaning set forth in Section 4.1(c).

 

“Escrow Agent” shall mean the Title Company.

 

“Escrow Agreement” shall have the meaning set forth in Section 3.1.

 

“Estoppel Requirement” shall have the meaning set forth in Section 6.1(a)(x).

 

“Excluded Items” shall mean:  (i) materials relating to Sellers’ marketing
efforts for the sale of the Properties, including communications with other
potential purchasers, (ii) projections and other internal memoranda or
materials, (iii) appraisals, budgets, Sellers’ strategic plans for the
Properties, internal analyses (including Seller’s analyses with respect to its
leasing of space in the Properties), computer software, and submissions relating
to Sellers’ obtaining of internal authorizations, and engineering reports
prepared for Sellers or their lenders, (iv) attorney and accountant work
product, and all other materials subject to any legal privilege in favor of
Sellers, and (v) organizational documents relating to any of the Seller Parties
except the El Paso Entity and the Portage Entity.

 

“Excluded Property” shall have the meaning set forth in Section 6(a)(xii).

 

“Executive Order” shall have the meaning set forth in Section 7.1(k).

 

4

--------------------------------------------------------------------------------


 

“Existing Loans” shall mean, collectively, all loans that have been made to the
Sellers and that are secured by any of the Properties.

 

“Existing Surveys” shall mean the surveys identified on Exhibit H.

 

“Existing Title Policies” shall mean the owner’s title insurance policies for
each Real Property, which Existing Title Policies are listed on Exhibit I.

 

“General Assignment” shall mean a general assignment substantially in the form
attached hereto as Exhibit E.

 

“Gloversville Property” shall mean that portion of the Properties owned by the
Gloversville Seller (as defined on Exhibit A) and located on or associated with
the Gloversville Land, including the Gloversville Seller’s interest under the
Gloversville Lease (as defined on Exhibit D).

 

“Government List” shall mean any of (i) the lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

 

“Greenwood Property” shall mean that portion of the Properties owned by the
Greenwood Seller (as defined on Exhibit A) and located on or associated with the
Greenwood Land, including the Greenwood Seller’s interest under the Greenwood
Lease (as defined on Exhibit D).

 

“Ground Lease Estoppel Certificate” shall have the meaning set forth in Section
6.1(a)(vi).

 

“Ground Leases” shall mean all master leases, ground leases or subleases of
ground leases, including all amendments, extensions, modifications and
supplements thereto, pursuant to which any Person uses or occupies any part of
the Real Property, including those set forth on the Lease Schedule.

 

“Hazardous Materials” shall mean any substance which is or contains:  (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
(viii) mold, mildew, fungus or other potentially dangerous organisms; (ix)
petrescible or nonpetrescible solid, semisolid, liquid or gaseous waste of any
type; and (x) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under any laws, ordinances,
statutes,

 

5

--------------------------------------------------------------------------------


 

codes, rules, regulations, agreements, judgments, orders and decrees now or
hereafter enacted, promulgated, or amended, of the United States, the states,
the counties, the cities or any other political subdivisions in which the Real
Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Properties, the
Properties or the use of the Properties relating to pollution, the protection or
regulation of human health, natural resources or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or waste into the
environment (including ambient air, surface water, ground water or land or
soil).

 

“Holdings” means STAG Investments Holdings II, LLC, a Delaware limited liability
company and a Seller.

 

“Holland Property” shall mean that portion of the Properties owned by the
Holland Seller (as defined on Exhibit A) and located on or associated with the
Holland Land, including the Holland Seller’s interest under the Holland Lease
(as defined on Exhibit D).

 

“Improvements” shall mean, as to each of the properties listed on Exhibit A, all
buildings, structures and other improvements situated thereon and any fixtures,
systems and facilities owned by the applicable Seller and located on the
applicable Land.

 

“Independence Property” shall mean that portion of the Properties owned by the
Independence Seller (as defined on Exhibit A) and located on or associated with
the Independence Land, including the Independence Seller’s interest under the
Independence Lease (as defined on Exhibit D).

 

“Initial Closing Date” shall mean October 9, 2012, as such date may be extended
pursuant to the express terms of this Agreement.

 

“Intangible Property” shall mean, as to each Real Property, all of the
applicable Seller’s right, title and interest, if any, in all intangible assets
relating to the applicable Land or the Improvements, including, without
limitation, all of the applicable Seller’s right, title and interest, if any, in
all (a) warranties and guaranties relating to the Land and Improvements, (b) all
licenses, permits and approvals relating to the Land and Improvements, (c) all
logos and tradenames relating to the Land and Improvements, (d) all contract
rights, and (e) all plans and specifications relating to the Land and
Improvements, all to the extent that the applicable Seller may legally transfer
the same; provided, however, that the term “Intangible Property” shall not
include the name “STAG” or any variations or derivations thereof, whether alone
or in combination with one or more other words.

 

“Jackson Property” shall mean that portion of the Properties owned by the
Jackson Seller (as defined on Exhibit A) and located on or associated with the
Jackson Land, including the Jackson Seller’s interest under the Jackson Lease
(as defined on Exhibit D).

 

“Johnstown Property” shall mean that portion of the Properties owned by the
Johnstown Seller (as defined on Exhibit A) and located on or associated with the
Johnstown Land, including the Johnstown Seller’s interest under the Johnstown
Lease (as defined on Exhibit D).

 

6

--------------------------------------------------------------------------------


 

“Kansas City Property” shall mean that portion of the Properties owned by the
Kansas City Seller (as defined on Exhibit A) and located on or associated with
the Kansas City Land, including the Kansas City Seller’s interest under the
Kansas City Lease (as defined on Exhibit D).

 

“Lafayette Property” shall mean that portion of the Properties owned by the
Lafayette Seller (as defined on Exhibit A) and located on or associated with the
Lafayette Land, including the Lafayette Seller’s interest under the Lafayette
Lease (as defined on Exhibit D).

 

“Land” shall mean, with respect to each Property, the land described in the
applicable Existing Title Policy, together with all privileges, rights,
easements and appurtenances belonging to such land and all right, title and
interest (if any) of the applicable Seller in and to any streets, alleys,
passages or other rights-of-way or appurtenances included in, adjacent to or
used in connection with such land and all right, title and interest (if any) of
the applicable Seller in all mineral rights appurtenant to such land.

 

“Lansing Property” shall mean that portion of the Properties owned by the
Lansing Seller (as defined on Exhibit A) and located on or associated with the
Lansing Land, including the Lansing Seller’s interest under the Lansing Lease
(as defined on Exhibit D).

 

“Lease Expenses” shall mean, collectively, any third party costs and expenses
incurred by any Seller prior to Closing arising out of or in connection with (a)
any extensions, renewals or expansions exercised by Tenants between the
Effective Date and the Closing Date in accordance with the existing Leases, and
(b) any new Lease or Lease modification entered into between the Effective Date
and Closing; provided, however, that in each case such costs, expenses or fees
are either: (A) provided for in the Leases or the Contracts; or (B) otherwise
provided for in a Lease Proposal Notice approved (or deemed approved) by
Purchaser in accordance with this Agreement or (C) for which Purchaser’s consent
is not required under Section 6.6(a).  Subject to the foregoing proviso, Lease
Expenses shall include:  (i) brokerage commissions and fees to effect any such
leasing transaction, (ii) expenses incurred for repairs, improvements,
equipment, painting, decorating, partitioning and other items to satisfy the
Tenant’s requirements with regard to such leasing transaction, (iii) legal fees
for services in connection with the preparation of documents and other services
rendered in connection with the effectuation of the leasing transaction, (iv)
any rent concessions covering any period that the Tenant has the right to be in
possession of the demised space, and (v) expenses incurred for the purpose of
satisfying or terminating the obligations of a Tenant under a new Lease to the
landlord under another lease (whether or not such other lease covers space in
the Property).

 

“Lease Proposal Notice” shall mean a written notice from a Seller to Purchaser
in accordance with Section 6.6(a) that:  (a) identifies a Tenant or proposed
Tenant; (b) contains a term sheet, letter of intent or other description of the
material business terms of a proposed Lease Transaction which specifically
identifies an estimate of the Lease Expenses reasonably expected to be incurred
by the lessor; and (c) contains any relevant financial information about the
Tenant or proposed Tenant that is in Seller’s possession or control.

 

7

--------------------------------------------------------------------------------


 

“Lease Schedule” shall mean, collectively, the schedule of Ground Leases and
Leases attached hereto as Exhibit D and the rent roll attached hereto as Exhibit
D-1.

 

“Lease Transaction” shall mean any of the following actions by a Seller with
respect to any Lease (or proposed Lease):  (a) the execution of any new Lease;
(b) the renewal or material modification of any Lease, or the consent to any
assignment of or subletting under any Lease, other than any renewal, expansion,
assignment or subletting that Seller is obligated to enter into or approve under
the terms of the Leases; or (c) the termination of any Lease.

 

“Leases” shall mean all leases, including all amendments, extensions,
modifications and supplements thereto together with all Ground Leases and
Subleases, pursuant to which any Person uses or occupies any part of the Real
Property, including those set forth on the Lease Schedule.

 

“Major Properties” means each of the Properties listed on Exhibit A-4.

 

“Major Tenant” means each of the Tenants listed on Exhibit A-3.

 

“Marion Property” shall mean that portion of the Properties owned by the Marion
Seller (as defined on Exhibit A) and located on or associated with the Marion
Land, including the Marion Seller’s interest under the Marion Lease (as defined
on Exhibit D).

 

“Master Lease” shall have the meaning set forth in Section 6.1(e).

 

“Master Lease Property” shall have the meaning set forth in Section 6.1(e).

 

“Material Casualty” shall mean, with respect to any Property, any damage or
destruction to such Property during the Restricted Period that allows the Tenant
of such Property to (a) terminate its Lease, unless (i) such termination right
has been irrevocably and unconditionally waived in writing by such Tenant, or
(ii) such termination right has been conditionally waived in writing by such
Tenant and such conditions have been satisfied by Closing, or (b) to abate
paying Rent for any period following Closing unless (i) rental interruption
insurance for such Property covers such abatement and such proceeds are
assignable to Purchaser to Purchaser’s reasonable satisfaction (and are actually
assigned to Purchaser at Closing) or (ii) at Seller’s sole election, Purchaser
receives a credit at Closing equal to such post-Closing Rent abatement.

 

“Material Condemnation” shall mean, with respect to each Property, any taking by
eminent domain of such Property during the Restricted Period that allows the
Tenant of such Property to (a) terminate its Lease, unless (i) such termination
right has been irrevocably and unconditionally waived in writing by such Tenant,
or (ii) such termination right has been conditionally waived in writing by such
Tenant and such conditions have been satisfied by Closing, or (b) to abate
paying Rent for any period following Closing unless (i) rental interruption
insurance for such Property covers such abatement and such proceeds are
assignable to Purchaser to Purchaser’s reasonable satisfaction (and are actually
assigned to Purchaser at Closing) or (ii) at Seller’s sole election, Purchaser
receives a credit at Closing equal to such post-Closing Rent abatement.

 

8

--------------------------------------------------------------------------------


 

“Material Lease Transaction” means a Lease Transaction that modifies the term of
the Lease or the economic impact of the Lease after the Closing.

 

“Mishawaka Property” shall mean that portion of the Properties owned by the
Mishawaka Seller (as defined on Exhibit A) and located on or associated with the
Mishawaka Land, including the Mishawaka Seller’s interest under the Mishawaka
Lease (as defined on Exhibit D).

 

“Novi Property” shall mean that portion of the Properties owned by the Novi
Seller (as defined on Exhibit A) and located on or associated with the Novi
Land, including the Novi Seller’s interest under the Novi Lease (as defined on
Exhibit D).

 

“O’Hara Property” shall mean that portion of the Properties owned by the O’Hara
Seller (as defined on Exhibit A) and located on or associated with the O’Hara
Land, including the O’Hara Seller’s interest under the O’Hara Lease (as defined
on Exhibit D).

 

“Option Properties” shall have the meaning set forth in Section 6.1(a)(viii).

 

“Option Reinstatement Notice” shall have the meaning set forth in Section
6.1(a)(viii).

 

“Option to Purchase” shall have the meaning set forth in Section 6.1(a)(viii).

 

“Ownership Interest” shall mean, (i) with respect to the El Paso Entity, one
hundred percent (100%) of the general partnership interests in the El Paso
Entity and one hundred percent (100%) of the limited partnership interests in
the El Paso Entity and (ii) with respect to the Portage Entity, one hundred
percent (100%) of the membership interests in the Portage Entity.

 

“Parsons Property” shall mean that portion of the Properties owned by the
Parsons Seller (as defined on Exhibit A) and located on or associated with the
Parsons Land, including the Parsons Seller’s interest under the Parsons Lease
(as defined on Exhibit D).

 

“Permitted Exceptions” shall mean:  (a) applicable zoning, subdivision, building
and other land use laws and regulations; (b) all matters reflecting the
existence or terms of Leases shown on the Lease Schedule or entered into after
the date hereof in accordance with the terms of this Agreement, including
non-disturbance agreements, notices (or short forms) of Leases, financing
statements pertaining to Tenant property, Tenant’s permitted collateral
assignment of its interest under its applicable Lease and landlord lien waivers
or other agreements granting rights to Tenant’s lenders with respect to any
Property; (c) all matters, whether or not of record, that arise out of the
actions of Purchaser or its agents, representatives or contractors; (d) the lien
of real estate taxes and assessments not yet due and payable, subject to
adjustment as provided herein; (e) all matters that the Title Company is willing
to insure over, in a manner reasonably acceptable to Purchaser, without
additional premium or indemnity from the Purchaser; (f) any monetary liens, the
removal or release of which is the sole responsibility of a Tenant under its
Lease; (g) any installation, service, connection, usage or maintenance charge
for sewer, water, electricity, telephone, cable or internet service, and any
charges due under any reciprocal easement agreement, declarations of covenants,
conditions, restrictions, common area agreement, shared maintenance agreement,
or similar agreements which burden or benefit any Real Property, in each case
subject to adjustment as provided herein; (h) all matters shown on or

 

9

--------------------------------------------------------------------------------


 

referenced in the Existing Title Policies or the Existing Surveys; (i) all
matters of record as of the Effective Date granted by Sellers in the ordinary
course of business during their ownership that are not Unacceptable Exceptions
and (j) all matters of record as of the Effective Date or such state of facts as
would be disclosed by a physical inspection of the Real Properties or an ALTA
“as-built” survey of the Real Properties as of the Title Objection Date, and all
other matters affecting title to the Real Properties as to which Purchaser has
actual knowledge or is Deemed to Know as of the Title Objection Date, except for
those matters described in this Subsection (j) as to which, in accordance with
Section 4.1:  (i) Purchaser makes a written objection on or before the Title
Objection Date; and (ii) Seller elects to use reasonable efforts to cure.

 

“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.

 

“Phenix City Property” shall mean that portion of the Properties owned by the
Phenix City Seller (as defined on Exhibit A) and located on or associated with
the Phenix City Land, including the Phenix City Seller’s interest under the
Phenix City Lease (as defined on Exhibit D).

 

“Plan” shall have the meaning set forth in Section 7.1(k).

 

“Portage Entity” shall mean SCP Green Portage, LLC, a Delaware limited liability
company and owner of the Portage Property.

 

“Portage Property” shall mean that portion of the Properties owned by the
Portage Entity and located on or associated with the Portage Land, including the
Portage Seller’s interest under the Portage Lease (as defined on Exhibit D).

 

“Post-Closing Escrow Agreement” shall have the meaning set forth in Section
6(d).

 

“Previous SNDA” shall have the meaning set forth in Section 6.1(a)(xi).

 

“Property” shall mean, with respect to each of the Properties identified on
Exhibit A hereto, collectively, the Real Property, the Ownership Interests, the
Leases, the Intangible Property and, with respect to any Real Property that is
subject to a Ground Lease, the applicable Seller’s interest as the tenant under
such Ground Lease.  Collectively, such properties shall be referred to as the
“Properties”.  Notwithstanding anything to the contrary in this Agreement, in no
event shall the term “Property” include the Excluded Items.

 

“Purchase Option Expiration” has the meaning set forth in Section 6.1(a)(viii).

 

“Purchase Price” shall have the meaning set forth in Section 2.2.

 

“Purchaser’s Surviving Obligations” shall mean Purchaser’s obligations under
Sections 5.1, 5.3, 9.1, 11.8 and 11.18 of this Agreement.

 

“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.

 

10

--------------------------------------------------------------------------------


 

“Qualified Assignee” shall have the meaning set forth in Section 11.3.

 

“Real Properties” shall mean, collectively, the Land and the Improvements, and
each portion of the Real Properties owned by an individual Seller shall be a
“Real Property”.

 

“Rent” shall mean fixed and minimum rents and all additional rents, escalation
charges, common area maintenance charges, imposition charges, heating and
cooling charges, insurance charges, charges for utilities, and all other
amounts, charges and commissions payable by the Tenants.

 

“Restricted Period” shall mean, with respect to Lease Transactions and
Contracts, the period commencing on the date that is three (3) Business Days
before the end of the Study Period and ending on the earlier of the Closing Date
applicable to such Property or the termination of this Agreement and, with
respect to financing, refinancing, reorganizing, recapitalizing, acquiring or
otherwise investing in the Property or acquiring any direct or indirect legal,
beneficial, equitable or other right, title or interest in the Property, or
accepting, participating in, assisting in, or soliciting, a financing,
refinancing, reorganization, recapitalization, acquisition, or other investment
transaction with any other Person regarding the Property, at any point, the
period that commenced with the Effective Date and ending on the earlier of the
Closing Date applicable to such Property or the termination of this Agreement;
provided, however, (a) at all times, Seller may discuss possible re-financing or
extension of the current loans on the Properties with Properties’ current
lenders and with Wells Fargo Bank, N.A.; and (b) upon the expiration or sooner
termination of the Study Period, Seller may investigate and discuss possible
re-financing of the Property with other lenders; provided, further that in no
event may any such discussions mentioned in clause (a) or (b) impose any
liability or obligations on the Purchaser prior to or after Closing.

 

“Right of First Refusal” shall have the meaning set forth in Section
6.1(a)(vii).

 

“ROFR Expiration” shall have the meaning set forth in Section 6.1(a)(vii).

 

“ROFR Properties” shall have the meaning set forth in Section 6.1(a)(vii).

 

“ROFR Reinstatement Notice” shall have the meaning set forth in Section
6.1(a)(vii).

 

“SNDA” shall have the meaning set forth in Section 6.1(a)(xi).

 

“SNDA Property” shall have the meaning set forth in Section 6.1(a)(xi).

 

“Second Closing Date” shall mean the date that is ten (10) Business Days after
all the conditions required under Section 6.1(a)(v), Sections 6.1(a)(vii)
through (viii) and Section 6.1(a)(x) and (xi) for the Consent Properties, Ground
Leases, ROFR Properties, Option Properties and Estoppel Properties that require
extension of the Closing Date have been satisfied, but in no event later than
sixty (60) days after the Initial Closing Date (and if the Initial Closing Date
does not occur pursuant to Section 6.1(a)(ix), no later than December 10, 2012),
subject to extension pursuant to the express terms of this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Security Deposits” shall mean all security deposits, access card or key
deposits, cleaning fees and other deposits relating to space within the Real
Properties paid by Tenants to any applicable Seller or its managing agent.

 

“Seller-Allocated Amounts” shall mean, collectively:

 

(a)                                 with respect to any condemnation or eminent
domain proceedings with respect to any portion of a Property that occurs after
the Effective Date, any portion of any such award or proceeds that is allocable
to loss of use of such Property prior to Closing; and

 

(b)                                 with respect to any casualty to any portion
of a Property that occurs after the Effective Date, (i) the proceeds of any
rental loss, business interruption or similar insurance that are allocable to
the period prior to the Closing Date, and (ii) the reasonable and actual third
party costs incurred by the applicable Seller in stabilizing the Property
following such casualty.

 

“Seller Parties” shall mean each of the Sellers and their respective direct and
indirect owners, agents, officers, directors, trustees, advisors, managers,
members, agents, employees and counsel.

 

“Seller Representations” shall mean the representations and warranties of the
Sellers expressly set forth in Section 7.2.

 

“Seller’s Broker” shall mean Jones Lang LaSalle Americas, Inc.

 

“Seller’s Estoppel Certificate” shall mean an estoppel certificate substantially
in the form attached hereto as Exhibit C-2 executed by Seller and Holdings.

 

“Sellers’ Surviving Obligations” shall mean the Sellers’ obligations under
Sections 5.3, 9.1, and 11.8 of this Agreement that expressly survive the Closing
or earlier termination of this Agreement.

 

“Seller’s Title Election Period” shall have the meaning set forth in Section
4.1(b).

 

“Sellers’ Work” shall have the meaning set forth in Section 6.1(d).

 

“Sterling Heights Property” shall mean that portion of the Properties owned by
the Sterling Heights Seller (as defined on Exhibit A) and located on or
associated with the Sterling Heights Land, including the Sterling Heights
Seller’s interest under the Sterling Heights Lease (as defined on Exhibit D).

 

“Study Period” shall mean the period commencing on the Effective Date and ending
at 5:00 p.m. East Coast time on September 24, 2012.

 

“Subleases” shall mean all subleases, including all amendments, extensions,
modifications and supplements thereto, pursuant to which any Person uses or
occupies any part of the Real Property, including those set forth on the Lease
Schedule.

 

12

--------------------------------------------------------------------------------


 

“Tax Year” shall mean, for any Property, the real estate tax assessment year for
the jurisdiction in which such Property is located.

 

“Tenant Estoppel Certificate” shall have the meaning set forth in Section
6.1(a)(x).

 

“Tenants” shall mean all Persons leasing or occupying space within the Real
Property pursuant to the Leases.

 

“Title Commitments” shall mean the title insurance commitments or preliminary
title reports issued by the Title Company with respect to each of the Real
Properties, as the same may be updated from time to time.

 

“Title Company” shall mean Stewart Title Guaranty Company, One Washington Mall,
Boston, Massachusetts, 02110 Attn: Terrance Miklas.

 

“Title Documents” shall mean all documents referenced in the Existing Title
Policies or the Title Commitments.

 

“Title Objection Date” shall mean the day that is ten (10) Business Days after
Purchaser’s receipt of the Title Commitments, all the recorded documents
referenced therein and the Updated Surveys, but not later than six (6) Business
Days prior to the expiration of the Study Period.

 

“Title Objection Notice” shall have the meaning set forth in Section 4.1(b).

 

“Title Policies” shall have the meaning set forth in Section 6.1(a)(iii).

 

“Unaccepted Exceptions” means (i) any lien securing payment of delinquent real
estate taxes or assessments that are the responsibility of Sellers under the
applicable Lease, (ii) any mortgage, deed of trust or similar lien granted by a
Seller securing the repayment of money, (iii) any lien resulting from any work
performed on the Properties by agreement with a Seller, and (iv) any matter
affecting title to a Property placed in the records by or with the approval of
Sellers after the date of the applicable Title Commitment (A) without
Purchaser’s consent, which shall not be unreasonably withheld, conditioned or
delayed or (B) unless in connection with a Lease Transaction entered into in
accordance with the applicable terms of this Agreement.

 

“Unapplied Tax Collections” has the meaning set forth in Section 8.4(d)(ii)(1).

 

“Updated Surveys” has the meaning set forth in Section 4.1(a).

 

“Utility Deposits” shall mean all deposits made by or on behalf of any Seller
with the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.

 

“Waiver Parties” shall have the meaning set forth in Section 7.1(c).

 

“Ware Shoals Property” shall mean that portion of the Properties owned by the
Ware Shoals Seller (as defined on Exhibit A) and located on or associated with
the Ware Shoals Land,

 

13

--------------------------------------------------------------------------------


 

including the Ware Shoals Seller’s interest under the Ware Shoals Lease (as
defined on Exhibit D).

 

“Warranties” shall have the meaning set forth in Section 7.3(b)(viii).

 

“Wichita Property” shall mean that portion of the Properties owned by the
Wichita Seller (as defined on Exhibit A) and located on or associated with the
Wichita Land, including the Wichita Seller’s interest under the Wichita Lease
(as defined on Exhibit D).

 

ARTICLE 2

 

AGREEMENT; PURCHASE PRICE

 

Section 2.1                                   Agreement to Sell and Purchase. 
Subject to the terms and provisions hereof, each Seller agrees to sell its
Property to Purchaser, and Purchaser agrees to purchase all of the Properties
from Sellers.  This is an integrated transaction involving all of the
Properties, and except as otherwise expressly provided for in this Agreement, in
no event shall Purchaser have any right or obligation to purchase less than all
of the Properties.

 

Section 2.2                                   Purchase Price.  The aggregate
Purchase Price for all of the Properties shall be ONE HUNDRED THIRTY-EIGHT
MILLION EIGHT HUNDRED TWO THOUSAND, EIGHT HUNDRED SEVENTY-FOUR AND 00/100
DOLLARS ($138,802,874.00), ALL CASH, the “Purchase Price”).  Subject to the
adjustments and apportionments as hereinafter set forth, the Purchase Price
shall be paid through the Escrow Agent to Sellers on the Closing Date by wire
transfer of immediately available federal funds and otherwise in accordance with
the terms and conditions of this Agreement and the Escrow Agreement (herein
defined).  The Deposit shall be credited toward the payment of the Purchase
Price at the Closing.  In the event that there is a Second Closing Date, then
the Purchase Price shall be paid and Deposit applied on a pro rata basis, on the
Initial Closing Date and Second Closing Date based on the Allocated Purchase
Price of the Properties, which shall be as set forth on Exhibit A-2.

 

ARTICLE 3

 

DEPOSIT

 

Section 3.1                                   Deposit.  No later than one (1)
Business Day following the execution of this Agreement, Purchaser shall deposit
Two Million and 00/100 Dollars ($2,000,000.00) with Escrow Agent by wire
transfer of immediately available federal funds and Escrow Agent shall provide
Sellers with written confirmation thereof.  No later than the first (1st)
Business Day immediately following the expiration of the Study Period, Purchaser
shall increase the Deposit by depositing an additional Two Million and 00/100
Dollars ($2,000,000.00) with the Escrow Agent by wire transfer of immediately
available federal funds and Escrow Agent shall provide Sellers with written
confirmation thereof.  If Purchaser fails to deliver such addition to the
Deposit to the Escrow Agent within one (1) Business Day after the expiration of
the Study Period, this Agreement shall terminate, in which event the initial
Deposit made under this Section 3.1 shall be delivered to Purchaser, this
Agreement shall terminate and, except with

 

14

--------------------------------------------------------------------------------


 

respect to Purchaser’s Surviving Obligations and Sellers’ Surviving Obligations,
Sellers and Purchaser shall have no further obligations or liabilities to each
other hereunder.  All Deposits shall be held in a segregated “money market”
account maintained at a federally insured state or national bank located in the
State of California pursuant to an escrow agreement among Purchaser, Sellers and
Escrow Agent (the “Escrow Agreement”).  All interest earned shall be reported to
the Internal Revenue Service as income of the Purchaser and such interest shall
increase and become part of the Deposit.  Purchaser shall promptly execute all
forms reasonably requested by Escrow Agent in connection with the depositing of
the Deposit in such interest bearing account.  In the event that the Closing
does not occur by the Closing Date, the Deposits shall be disbursed as provided
herein.  Upon the expiration of the Study Period, all Deposits shall be
completely nonrefundable except as otherwise expressly provided in this
Agreement.

 

ARTICLE 4

 

SURVEY AND TITLE COMMITMENT

 

Section 4.1                                   Title and Survey.

 

(a)                       Within three (3) Business Days of the Effective Date,
Seller shall deliver to Purchaser copies of the Existing Title Policies and the
Existing Surveys.  Within ten (10) days of the Effective Date, Purchaser shall
order Title Commitments from the Title Company and shall instruct the Title
Company to deliver the same (including copies of all documents listed therein as
exceptions to title) to Purchaser and Seller as promptly as possible.  Within
ten (10) days of the receipt of the Existing Surveys, Purchaser shall order
updates of the Existing Surveys or new surveys (any such updates or new surveys,
the “Updated Surveys”) by a licensed surveyor or registered professional
engineer which Updated Surveys (and all related survey certifications) shall be
addressed to Purchaser’s nominee that will be the owner of each Property, and
the applicable Seller and such other Persons as Purchaser may designate, and for
each Real Property, the Updated Survey shall include the same ALTA/ASCM Table A
items as are included in the Existing Surveys for such Real Property.

 

(b)                       Purchaser shall have until the Title Objection Date to
give Sellers a written notice (the “Title Objection Notice”) that sets forth in
reasonable detail any objections that Purchaser has to title or survey matters
affecting the Properties (the “Purchaser Title Objections”); provided, however,
that Purchaser shall have no right to object to any of the matters set forth
within subsections (a) through (i) of the definition of Permitted Exceptions and
Sellers and Purchaser expressly agree that Purchaser shall not be entitled to
object to any matters shown on the Existing Title Policies (other than liens
securing the Existing Loans) or the Existing Surveys or granted by Sellers in
the ordinary course of business during their ownership of the Property (provided
that the foregoing shall not limit Purchaser’s right to terminate this Agreement
in accordance with Section 5.2).  Sellers shall have three (3) Business Days
from their receipt of the Title Objection Notice (“Seller’s Title Election
Period”) to give Purchaser notice as to whether Sellers elect to use reasonable
efforts to cure the Purchaser Title Objections by the Closing Date.  If Sellers
fail to give Purchaser written notice of such election before the end of
Seller’s Title Election Period, Sellers shall be deemed to have elected not to
attempt to cure the Purchaser Title Objections.  If Sellers elect or are deemed
to have elected not to attempt

 

15

--------------------------------------------------------------------------------


 

to cure any one or more of the Purchaser Title Objections, such Purchaser Title
Objections shall constitute Permitted Exceptions and Purchaser shall have until
the date that is three (3) Business Days after the Seller’s Title Election
Period to determine whether to take title to the Properties subject to such
matters or to terminate this Agreement in accordance with Section 5.2.  If
Sellers elect to use reasonable efforts to cure any one or more of the Purchaser
Title Objections, Sellers shall have until the date that is five (5) Business
Days before the Closing Date (which may be extended to the Second Closing Date
pursuant to Section 6.1(a)(ix)) with respect to such Property (an “Unacceptable
Title Property”) to complete such cure, failing which (including a failure to
cure resulting from an election by Sellers not to cure a Purchaser Title
Objection because such cure would cause Sellers to expend more than $100,000 in
the aggregate to cure all Purchaser Title Objections) Purchaser shall have the
option of either (A) proceeding with the Closing (as extended, if necessary) and
accepting the title as it then is or (B) terminating this Agreement with respect
to such Property by written notice to Sellers on the earlier of the Closing Date
or the date that is three (3) Business Days from written notice from Sellers to
Purchaser that, despite Seller’s reasonable efforts, one or more of the
Purchaser Title Objections will not be cured by the Closing Date, whereupon such
Unacceptable Title Property shall become an Excluded Property under Section
6.1(a)(xii); provided, however, if the Sellers are subsequently able to complete
such cure by the Second Closing Date, notwithstanding such election by
Purchaser, the former Unacceptable Title Property shall no longer be an
Unacceptable Title Property.  If Sellers elect to use reasonable efforts to cure
any one or more Purchaser Title Objections, Sellers shall use reasonable efforts
to correct such Purchaser Title Objections on or before the Closing Date, except
that (y) Sellers shall in no event be required to bring suit to clear any
claimed title or survey defects and (z) except for any Existing Loans, Sellers
shall not be required to expend more than an aggregate total of One Hundred
Thousand Dollars ($100,000) to cure all Purchaser Title Objections (thus, by way
of example, if one Seller expends $100,000 in an attempt to cure one or more
Purchaser Title Objections, then neither that Seller nor any other Seller shall
have any further obligation to spend additional funds in connection with any
Purchaser Title Objections).  Any Existing Loans will be satisfied or released
by Sellers on or prior to the Closing Date or, if not so satisfied or released,
shall be satisfied or released at Closing out of the proceeds otherwise payable
to Sellers, provided that, as long as Sellers obtain payoff letters on or before
the applicable Closing Date and the Title Company is irrevocably committed to
issuing the applicable title policy without taking exception for such Existing
Loan, Sellers may obtain and record a release of such lien following the Closing
in accordance with customary conveyancing practices.

 

(c)                        Purchaser shall be entitled to request that the Title
Company provide such affirmative insurance or such ALTA endorsements to the
Purchaser’s title insurance policies as Purchaser may reasonably require, to the
extent the Title Company agrees during the Study Period to issue such
affirmative insurance or ALTA endorsements provided the same are customarily and
reasonably available in the applicable jurisdictions, including, without
limitation, the following:  (a) Form 9 — Comprehensive endorsement (modified as
appropriate for an owner’s policy); (b) Form 3.1 Zoning (including parking and
loading); (c) survey endorsement; (d) access endorsement; (e) if the land on
which the Property is located consists of more than one parcel, a contiguity
endorsement; (f) a tax parcel endorsement; (g) subdivision endorsement; (h)
utility facility endorsement; (i) deletion of the creditor’s rights exception;
(j) deletion of the arbitration clause; (k) environmental lien endorsement; and
(l) the so-called

 

16

--------------------------------------------------------------------------------


 

“fairway” endorsement (collectively, the “Endorsements”), provided that (i) such
Endorsements shall be at no cost to, and shall impose no additional liability
on, Seller, (ii) if Purchaser is unable to obtain such Endorsements despite
their being customarily and reasonably available in the applicable
jurisdictions, but chooses to consummate this transaction nonetheless, Purchaser
shall proceed to close the transactions contemplated hereby without reduction of
or set off against the Purchase Price, (iii) Sellers shall not be required to
represent, warrant or indemnify the Title Company with respect to the
Endorsements listed in Subsections (i), (k) and (l) above and (iv) the Closing
shall not be delayed as a result of Purchaser’s request.

 

ARTICLE 5

 

INSPECTION, AUDIT AND FINANCING

 

Section 5.1                                   Access.  Until the Closing or
earlier termination of this Agreement, Purchaser, personally or through its
authorized agent or representative, shall be entitled upon reasonable advance
notice to Sellers to enter upon the Real Properties during normal business hours
and shall have the right to make such investigations, including appraisals,
engineering studies, soil tests, environmental studies, underwriting analyses,
and tenant interviews, as Purchaser deems necessary or advisable, subject to the
following limitations:  (a) such access shall be subject to the rights of the
Tenants under the Leases; (b) Purchaser shall give Sellers written notice at
least three (3) Business Days before conducting any inspections or communicating
with any Tenant, and a representative of Sellers shall have the right to be
present when Purchaser or its representatives conducts its or their
investigations on the Properties or communicates with any Tenants; (c) neither
Purchaser nor its agents or representatives shall unreasonably interfere with
the use, occupancy or enjoyment of any Tenants, subtenants or other occupants of
the Properties or their respective employees, contractors, customers or guests;
(d) neither Purchaser nor its agents or representatives shall damage any
Property or any portion thereof; (e) unless Sellers agree otherwise, before
Purchaser or its agents or representatives enter onto any Property, Purchaser
shall deliver to Sellers a certificate of insurance naming Sellers as an
additional insured, evidencing commercial general liability insurance (including
property damage, bodily injury and death) issued by an insurance company having
a rating of at least “A-VII” by A.M. Best Company, with limits of at least
$5,000,000 per occurrence for bodily or personal injury or death and $10,000,000
aggregate per location; (f) Purchaser shall:  (i) use reasonable efforts to
perform all on-site due diligence reviews and all communications with Tenants on
an expeditious and efficient basis; and (ii) indemnify, hold harmless and defend
the Seller Parties against, and hold the Seller Parties harmless from, all loss
(except for loss from the mere discovery of conditions existing as of the time
of inspection), liability, claims, costs (including reasonable attorneys’ fees),
liens and damages resulting from any entry onto the Properties by Purchaser or
its agents or representatives under this paragraph, but specifically excluding
liabilities, claims, costs, liens or damages to the extent of any negligence or
misconduct of any of the Sellers or any agent, contractor, or employee of such
Sellers and (g) without Sellers’ prior written consent, which Sellers may give
or withhold in its absolute discretion, Purchaser shall not conduct any Phase II
exams, soil borings, testing or sampling of any surface or subsurface other
invasive tests on or around any Property.  The foregoing indemnification
obligation shall survive the Closing or termination of this Agreement.

 

17

--------------------------------------------------------------------------------


 

Until the Closing or earlier termination of this Agreement, Purchaser,
personally or through its authorized agent or representative, shall be entitled
upon reasonable advance notice to Sellers to contact the local zoning office or
other municipal offices with respect to its diligence.

 

Section 5.2                                   Study Period.  Purchaser shall
have the Study Period to physically inspect the Properties, review the economic
data, underwrite and interview the Tenants and review the Leases and Lease
files, conduct appraisals, perform examinations of the physical condition of the
Improvements, examine the Properties for the presence of Hazardous Materials,
and to otherwise conduct such due diligence review of the Properties and all
records and other materials related thereto as Purchaser, in its absolute
discretion, deems appropriate.  If, between the Effective Date and the end of
the Study Period, Purchaser shall, for any reason or no reason in Purchaser’s
sole and absolute discretion, whether reasonable or arbitrary, determine that it
does not wish to purchase all of the Properties, Purchaser shall be entitled to
terminate this Agreement with respect to all (but not less than all) of the
Properties by giving written notice thereof to Sellers prior to the expiration
of the Study Period, and thereupon this Agreement shall terminate, the Deposit
shall be returned to Purchaser promptly following Purchaser’s request for the
same and except for Purchaser’s Surviving Obligations, and Sellers’ Surviving
Obligations, Sellers and Purchaser shall have no further obligations or
liabilities to each other hereunder.  If Purchaser fails to give such notice
prior to the expiration of the Study Period, it shall conclusively be deemed to
have elected to waive its right to terminate this Agreement under this Section
5.2 and shall be obligated to perform its obligations under the terms of this
Agreement subject to the terms and conditions of this Agreement.

 

Section 5.3                                   Confidentiality.

 

(a)                       Prior to the Closing, Purchaser shall hold all
Confidential Information in confidence and shall not disclose or permit the
disclosure of the Confidential Information to any Person without Sellers’ prior
written consent.  Purchaser further agrees that, before the Closing, Purchaser
will use the Confidential Information only for purposes of evaluating the
Properties in connection with its purchase thereof in accordance with the terms
of this Agreement.  Prior to the Closing, neither Sellers nor Purchaser shall
disclose the transaction contemplated hereby nor shall Purchaser disclose the
Confidential Information to any Person, other than to such of Sellers’ and
Purchaser’s employees, officers, directors, attorneys, accountants, lenders,
investors and clients who (i) have a need to review the Confidential Information
for the purpose of advising Purchaser on the suitability of the Properties for
purchase or otherwise have a need to know the terms of the transaction
contemplated hereby, (ii) have been informed in writing of the confidential
nature of such information and (iii) have agreed to be bound by the terms of
this Agreement.  Purchaser shall ensure that all Persons to whom it discloses
the Confidential Information shall keep the same confidential in accordance with
the terms of this Agreement.  In any event, Purchaser shall be responsible for
any breach of this Agreement by any Person to whom Purchaser discloses the
Confidential Information.  Notwithstanding anything to the contrary, nothing
contained herein shall prevent Sellers from making disclosures required to
satisfy the conditions precedent to Closing or to perform their obligations
under this Agreement and the transactions contemplated herein.

 

18

--------------------------------------------------------------------------------


 

(b)                       Notwithstanding the above terms, to the extent that a
party is required to disclose the Confidential Information by law, regulation or
stock exchange rule, or as part of its required Securities and Exchange
Commission filings, or pursuant to a subpoena, court order or other legal
proceeding, such party shall notify the other (both by telephone and in writing)
within one (1) Business Day of its knowledge of such legally required
disclosure.  The disclosing party shall reasonably cooperate with the other
party’s counsel (at no out-of-pocket cost or expense to the non-disclosing
party) in any appeal or challenge to such disclosure made by the disclosing
party.  If no protective order or similar relief is obtained, the disclosing
party shall (i) disclose only that portion of the Confidential Information that
it is legally obligated to disclose, (ii) exercise reasonable efforts to obtain
reliable assurances that the disclosed information will be kept confidential and
(iii) exercise reasonable efforts to provide the non-disclosing party with a
copy of the information to be disclosed before the same is given to any third
party.  In addition, and notwithstanding anything to the contrary in this
Agreement, Purchaser and Sellers may each disclose any portion of the
Confidential Information in connection with any court filings with respect to
any dispute between Purchaser and Sellers with respect to this Agreement or the
Properties.

 

(c)                        If this Agreement is terminated, (i) Purchaser shall
promptly deliver to Sellers all the Confidential Information which is in
tangible form, including any copies Purchaser has made and other embodiments
thereof, and (ii) Purchaser shall destroy all extracts, summaries and
compilations thereof and references thereto which are in Purchaser’s notes,
documents, databases or other records (whether prepared by Purchaser or by
Sellers), and in either case Purchaser, upon written request of Sellers, will
certify to the Sellers by written affidavit that it has done so; provided,
however, if such termination is by reason of a default or breach by a Seller,
Purchaser may retain copies of each Confidential Information to the extent
necessary for Purchaser to prosecute a claim against Sellers.

 

(d)                       Purchaser acknowledges that the Confidential
Information is of a special, unique, unusual, extraordinary and intellectual
character and that Sellers’ interest in the Confidential Information may be
irreparably injured by Purchaser’s disclosure of such Confidential Information
in violation of this Agreement.  Purchaser further acknowledges and agrees that
money damages would not be a sufficient remedy for any breach of Section 5.3 of
this Agreement by it and that, in addition to all other remedies available at
law or in equity, Sellers shall be entitled to specific performance or
injunctive or other equitable relief as a remedy for any breach or potential
breach by the Purchaser of Section 5.3 of this Agreement and further agrees to
waive any requirement for the securing or posting of any bond in connection with
such remedy.

 

The provisions of this Section 5.3 shall survive the termination of this
Agreement.

 

Section 5.4                                   Reporting.  In the event that
Purchaser’s due diligence reveals any condition of the Properties that in
Purchaser’s judgment requires disclosure to any governmental agency or
authority, Purchaser shall immediately notify Sellers thereof.  In such event,
Sellers, and not Purchaser or anyone acting on Purchaser’s behalf, shall make
such disclosures as Sellers deem appropriate.  Notwithstanding the foregoing,
Purchaser may disclose matters concerning the Properties to a governmental
authority if, (a) in the written opinion of Purchaser’s outside

 

19

--------------------------------------------------------------------------------


 

legal counsel, Purchaser is required by law to make such disclosure, and (b)
Purchaser gives Sellers not less than ten (10) days prior written notice of the
proposed disclosure, together with a copy of such legal opinion.

 

Section 5.5                                   Assumption of Contracts.

 

(a)                       All existing property management and leasing brokerage
agreements with respect to the Properties shall be terminated by the applicable
Seller as of the Closing at no cost to Purchaser, other than those tenant broker
agreements with respect to existing Leases under which a commission may be due
with respect to any extension or expansion of the current Lease.

 

(b)                       Any Contracts listed on Exhibit J shall be assigned to
and assumed by Purchaser at the Closing pursuant to the Assignment and
Assumption Agreement; provided, however that, prior to the expiration of the
Study Period, Purchaser may give written notice to Sellers (a “Contract
Termination Notice”) of any Contracts that Purchaser desires to have
terminated.  If Purchaser gives a timely Contract Termination Notice, then with
respect to the Contracts identified in such notice that can be terminated
without cause by Sellers and without payment of any fee or penalty by Sellers,
the appropriate Seller shall send a notice of termination to the applicable
service provider on or before the Closing Date; provided, however, that the
effective date of the termination may not occur until after the Closing (in
which event, such Contract shall be assigned to and assumed by Purchaser subject
to the termination notice).  All Contracts listed on Exhibit J with respect to
which Purchaser does not give a Contract Termination Notice by the end of the
Study Period shall be deemed approved by Purchaser and shall be assigned to and
assumed by Purchaser at the Closing pursuant to the Assignment and Assumption
Agreement.

 

Section 5.6                                   No Assumption of Liability. 
Notwithstanding any provision contained in this Agreement to the contrary, this
Agreement is intended as and shall be deemed to be an agreement for the sale of
assets and, except with respect to El Paso Entity and the Portage Entity, the
sale of which is a sale of Ownership Interests, none of the provisions hereof
shall be deemed to create any obligation or liability of any Person that is not
a party, whether under a third-party beneficiary theory, laws relating to
transferee liabilities or otherwise.  Except as provided otherwise in this
Agreement, Purchaser shall not assume and shall not be obligated to discharge or
be liable for any debts, liabilities or obligations of Sellers including, but
not limited to, any (a) liabilities or obligations of Sellers to their
creditors, shareholders, members, partners, managers, or owners, (b) liabilities
or obligations of Sellers with respect to any acts, events or transactions
occurring prior to, on or after the Closing, (c) liabilities or obligations of
Sellers for any federal, state, county or local taxes, or (d) any contingent
liabilities or obligations of Sellers, whether known or unknown by Sellers or
Purchaser.  Except as provided otherwise in this Agreement, Purchaser shall have
no duty whatsoever to take any action or receive or make any payment or credit
arising from or related to any services provided or costs incurred in connection
with the management and operation of the Property or any business conducted on
the Property prior to the Closing, including, but not limited to, any matters
relating to cost reports, collections, audits, hearings, or legal action arising
therefrom.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 6

 

CONDITIONS PRECEDENT, CASUALTY DAMAGE OR CONDEMNATION

 

Section 6.1                                   Conditions Precedent Favoring
Purchaser.

 

(a)                       Purchaser’s obligations under this Agreement are
subject to the timely fulfillment of the conditions set forth in this Section
6.1 on or before the applicable Closing Date (as may be extended), or such
earlier date as is set forth below.  Each condition may be waived in whole or in
part only by written notice of such waiver from Purchaser to Seller:

 

(i)                                     Sellers shall have performed and
complied in all material respects with all of the terms of this Agreement prior
to or at the date such performance was required under the terms of this
Agreement;

 

(ii)                                  Subject to Section 7.4, on the applicable
Closing Date, the Seller Representations with respect to the Properties to be
conveyed on such Closing Date shall be true, complete and accurate in all
material respects, subject to:  (1) changes that:  (x) are caused by the acts or
omissions of Purchaser or its agents or affiliates; or (y) Purchaser knows or is
deemed to know, as of the commencement of the Restricted Period; or (z) occur as
a result of the operation of the Properties in the ordinary course of business
provided that such operation is in compliance with the applicable terms and
conditions of this Agreement; and (2) casualty or condemnation (which shall be
governed by Sections 6.3 and 6.4);

 

(iii)                               On the Closing Date, fee simple title to the
Real Properties to be conveyed on such Closing Date, or in the case of the
Ground Leases or Sub-Leases, leasehold or sub-leasehold title to the applicable
Real Properties to be conveyed, shall be conveyed or assigned to Purchaser
subject only to the Permitted Exceptions, as evidenced by the Title Company’s
irrevocable commitment together with the Endorsements Purchaser requires, to the
extent such Endorsements are customarily and reasonably available in the
applicable jurisdictions, subject only to payment of its usual premium, to issue
one or more ALTA owner’s title insurance policies, or in the case of the Ground
Leases, ALTA leasehold title insurance policies (collectively, “Title
Policies”), to Purchaser, insuring that such title is vested in Purchaser
subject only to the Permitted Exceptions.  Purchaser shall have the right, at no
cost or liability to Sellers, to require the Title Company to obtain coinsurance
or facultative reinsurance (together with the agreements in a form and content
satisfactory to Purchaser providing Purchaser with the right of “direct access”
against the reinsurance) with respect to the Purchaser’s Title Policies in such
amount and with such title companies as Purchaser determines in Purchaser’s
reasonable discretion provided that such companies issue the same coverage as
the Title Company without an additional obligation on Sellers and if the Title
Company or Purchaser is unable to obtain such coinsurance or facultative
reinsurance, such failure shall not be a failure of this condition precedent to
Purchaser’s obligations hereunder;

 

(iv)                              On the applicable Closing Date, the Ownership
Interest shall be conveyed or assigned to Purchaser free of any liens and
encumbrances;

 

21

--------------------------------------------------------------------------------


 

(v)                                 At least five (5) Business Days prior to the
applicable Closing Date, Sellers shall have received from the applicable ground
landlord or other relevant party and delivered copies to Purchaser of such
consents (collectively, the “Consents”) that may be expressly required pursuant
to a Ground Lease or Lease in connection with the assignment of the applicable
Seller’s interest in such Ground Lease or Lease (collectively, the “Consent
Properties” or singly, the “Consent Property”) to Purchaser.  If one or more
Consents are not delivered to Purchaser at least five (5) Business Days before
the Initial Closing Date, then the Closing Date for such Property shall
automatically be extended to the Second Closing Date and the terms and
provisions of Section 6.1(a)(ix) shall apply;

 

(vi)                              At least five (5) Business Days prior to the
Closing Date, Purchaser shall have received estoppel certificates from the
applicable ground landlord under each Ground Lease to which a Seller is a party
(“Ground Lease Estoppel Certificate”) which Ground Lease Estoppel Certificates
shall, for each such Ground Lease, be substantially in the form attached hereto
as Exhibit C-3(a), Exhibit C-3(b), or Exhibit C-3(c), as applicable; provided,
however, that if any Ground Lease provides for a form of Ground Lease Estoppel
Certificate (or the contents thereof), delivery of an estoppel certificate by
such ground landlord that complies in all material respects with the applicable
Ground Lease shall in all events be deemed to satisfy the requirements of this
provision with respect to the form of the Ground Lease Estoppel Certificate
required for such Ground Lease.  Sellers shall use commercially reasonable
diligent efforts to obtain Ground Lease Estoppel Certificates from each ground
landlord; however, if, despite such efforts Sellers are unable to deliver all
the Ground Lease Estoppels Certificates, the applicable Seller and Holdings
shall provide a Seller’s Estoppel Certificate for the Ground Lease to which it
is a party and for which a Ground Lease Estoppel Certificate has not been
otherwise delivered;

 

(vii)                           At least five (5) Business Days prior to the
applicable Closing Date, Purchaser shall have received evidence reasonably
satisfactory to Purchaser that those Tenants who have the right to purchase
their respective Properties under the rights of first offer and refusal
provisions contained in their Leases, as more particularly described in Exhibit
D (collectively, “Right of First Refusal”), have elected not to exercise or have
waived their Right of First Refusal (“ROFR Expiration”); provided, however, if
any one or more Tenant exercises its Right of First Refusal with respect to its
Property (collectively, the “ROFR Properties” or singly, “ROFR Property”), (i)
Seller shall promptly (but not less than five (5) Business Days prior to the
Closing Date) give Purchaser written notice thereof, (ii) this Agreement shall
remain in full force and effect except that the ROFR Property shall
automatically be excluded from the Properties and the terms and conditions of
Section 6.1(a)(xii) shall apply; provided, however, that if any one or more of
the Tenants of the ROFR Properties prior to the Second Closing Date either
defaults in its obligation to acquire the ROFR Properties or waives it right to
acquire the ROFR Properties, then Seller shall promptly give Purchaser written
notice thereof (the “ROFR Reinstatement Notice”) and thereupon: (1) such ROFR
Properties (and all components thereof) shall once again be one of the
Properties to be sold pursuant to this Agreement for the Allocated Purchase
Price on Exhibit A-2, (2) as of the ROFR Reinstatement Notice, all references in
this Agreement to the Leases shall be deemed to once again include the Leases
related to the ROFR Properties and all references to the Tenants shall be deemed
to once again include Tenants of the ROFR Properties, and (3) if the ROFR
Reinstatement Notice is given after the date that is ten

 

22

--------------------------------------------------------------------------------


 

(10) days before the Closing Date, the Sellers and Purchasers shall extend the
Closing Date for such reinstated ROFR Properties to the Second Closing Date and
provided further that if any required ROFR Expiration is not delivered to
Purchaser at least five (5) Business Days prior to the Initial Closing Date, the
Closing Date for such affected ROFR Property shall automatically be extended to
the Second Closing Date and the terms and provisions of Section 6.1(a)(ix) shall
apply;

 

(viii)                        At least five (5) Business Days prior to the
applicable Closing Date, Purchaser shall have received and delivered to
Purchaser evidence reasonably satisfactory to Purchaser that those Tenants who
have the right to purchase their respective Properties under the purchase option
provisions contained in their Leases, as more particularly described in Exhibit
D (collectively, “Purchase Options”), have elected not to exercise or have
waived their Purchase Options (a “Purchase Option Expiration”); provided,
however, if any one or more Tenant exercises its Purchase Option with respect to
its Property (collectively, the “Option Properties” or singly, “Option
Property”), (i) Seller shall promptly (but not less than five (5) Business Days
prior to the applicable Closing Date) give Purchaser written notice thereof,
(ii) this Agreement shall remain in full force and effect except that the Option
Properties shall automatically be excluded from the Properties and the terms and
conditions of Section 6.1(a)(xii) shall apply; provided, however, that if any
one or more of the Tenants of the Option Properties prior to the Second Closing
Date either defaults in its obligation to acquire the Option Properties or
waives it right to acquire the Option Properties, then Seller shall promptly
give Purchaser written notice thereof (the “Option Reinstatement Notice”) and
thereupon:  (1) such Option Properties (and all components thereof) shall once
again be one of the Properties to be sold pursuant to this Agreement for the
Allocated Purchase Price on Exhibit A-2, (2) as of the Option Reinstatement
Notice, all references in this Agreement to the Leases shall be deemed to once
again include the Leases related to the Option Properties and all references to
the Tenants shall be deemed to once again include Tenants of the Option
Properties, and (3) if the Option Reinstatement Notice is given after the date
that is ten (10) days before the Closing Date, the Sellers and Purchasers shall
extend the Closing Date for such reinstated Option Properties to the Second
Closing Date; and provided further that if any required Purchase Option
Expiration is not delivered to Purchaser at least five (5) Business Days prior
to the Initial Closing Date, the Closing Date for such affected Option Property
shall automatically be extended to the Second Closing Date and the terms and
provisions of Section 6.1(a)(ix) shall apply;

 

(ix)                              If the Closing Date has been extended to the
Second Closing Date for any one or more of the Unacceptable Title Properties,
Consent Properties, ROFR Properties, Option Properties, SNDA Properties,
Estoppel Properties and/or Material Breach Properties pursuant to Sections
4.1(b), 6.1(a)(v), 6.1(a)(vii), 6.1(a)(viii), 6.1(a)(x), 6.1(a)(xi) or 7.4(b),
and, if despite commercially reasonable efforts by Sellers, Sellers are unable
to cure such Purchaser Title Objection or deliver the required Consents, SNDAs,
ROFR Expirations, Purchase Option Expirations or Tenant Estoppel Certificates,
or cure the breach of Seller Representation, as applicable, by the Second
Closing Date, Sellers and Purchaser shall, subject to Section 6.1(h) and Section
6.2(d) and the other applicable terms of this Agreement relating to conditions
to Closing, close on the Properties for which the Purchaser Title Objections
that made such Property an Unacceptable Title Property have been cured and any
other Properties for which the Consents, SNDAs, ROFR Expirations, Purchase
Option Expirations or Tenant Estoppel Certificates, as

 

23

--------------------------------------------------------------------------------


 

applicable, have been received or the breach of Seller Representations that made
such Property a Material Breach Property has been cured (and on all other
Properties for which the same are not required) and the remainder of the
Properties that become Excluded Properties pursuant to Section 6(a)(xii) because
Sellers have not cured the Purchaser Title Objection or breach of Seller
Representation or have not obtained the required Consents, SNDAs, ROFR
Expirations, Purchase Option Expirations or Tenant Estoppel Certificates shall
automatically be removed from the Properties to be sold to Purchaser pursuant to
this Agreement and the provisions of Section 6.1(a)(xii) shall govern with
respect to such removed Properties.  Notwithstanding anything to the contrary in
this Agreement, (A) the Property known as 12 Leigh Fisher Boulevard and the
Property known as 47 Butterfield Circle, both in El Paso Texas, shall have the
same Closing Date and the Property known as 1520 Kepner Drive and 1540-30 Kepner
Drive, both in Lafayette, Indiana, shall have the same Closing Date and in order
to accommodate such requirements, the Closing Date for each such individual
Property shall be extended until the Closing Date for both can occur, and (B) if
on the Initial Closing Date, the Closing Date for more than six (6) Properties
has been extended to the Second Closing Date, then the Initial Closing Date
shall not occur and instead the Closing Date for all Properties (subject to the
provisions of this Section 6.1(a)(ix) and 6.1(a)(xii) below) shall be the Second
Closing Date.

 

(x)                                 At least five (5) Business Days prior to the
applicable Closing Date, Purchaser shall have received estoppel certificates
from each Tenants (“Tenant Estoppel Certificates”) under the Leases set forth on
the Lease Schedule for Properties closing on such Closing Date (the “Estoppel
Requirement”), which Tenant Estoppel Certificates shall be substantially in the
form attached hereto as Exhibit C-1; provided, however, that (1) if any Lease
provides for a form of tenant estoppel certificate (or the contents thereof),
then the delivery of an estoppel certificate by such Tenant that complies in all
material respects with the applicable Lease shall in all events be deemed to
satisfy the requirements of this provision with respect to the form of Tenant
Estoppel Certificate required for such Lease; and (2) Seller and Holdings may
provide Seller’s Estoppel Certificates to satisfy the Estoppel Requirement
subject to the limitations set forth below.  The disclosure or expression of any
facts, claims or information by any Tenant in its completed estoppel certificate
(or in any Seller’s Estoppel Certificate) shall not be deemed a material
variation from the form required if such facts, claims or information were (A)
set forth in the Leases or Lease Schedule or otherwise disclosed to Purchaser in
writing before the commencement of the Restricted Period, or (B) represent less
than $100,000 in the aggregate of all Tenants in potential loss or cost.  Seller
shall use commercially reasonable diligent efforts to obtain Tenant Estoppel
Certificates from each Tenant; however, if, despite such efforts Sellers are
unable to deliver all the Tenant Estoppel Certificates, the applicable Seller
and Holdings shall provide a Seller’s Estoppel Certificate substantially in the
form attached hereto as Exhibit C-2 for all Leases set forth on the Lease
Schedule on the Effective Date that are not otherwise delivered as the Estoppel
Requirement; provided, however that Sellers may not, in the aggregate, deliver
Seller’s Estoppel Certificates for more than twenty percent (20%) of the total
base rent payable under all Leases set forth on the Lease Schedule on the
Effective Date and the Estoppel Requirement will not be met unless a Tenant
Estoppel Certificate (not a Seller’s Estoppel Certificate) is provided by at
least five (5) of the Major Tenants.  With respect to any Tenant for whom a
Seller delivers a Seller’s Estoppel Certificate, such Seller shall be entitled
to continue to deal with such Tenant after Closing to attempt to obtain a Tenant
Estoppel Certificate from such Tenant.  If Purchaser subsequently receives a

 

24

--------------------------------------------------------------------------------


 

Tenant Estoppel Certificate from any Tenant for whom a Seller has delivered a
Seller’s Estoppel Certificate, such Seller shall thereupon be released from
liability to the extent that the information contained in the Tenant Estoppel
Certificate obtained from the Tenant is consistent with the information
contained in Seller’s Estoppel Certificate.  If any Tenant Estoppel Certificate
provided to Purchaser before the expiration of the Study Period contains any
information that is inconsistent with any Seller Representation, the Seller
Representation shall be deemed modified by the information contained in such
Tenant Estoppel Certificate.  Without limiting the generality of the foregoing,
the parties hereby agree that the delivery of a Tenant Estoppel Certificate that
does not conform to the requirements set forth above or which makes a Seller
Representation false or misleading shall not, by itself, be deemed a failure of
a condition precedent in favor of Purchaser.

 

Purchaser agrees that in no event shall the failure of Sellers to obtain
sufficient Tenant Estoppel Certificates to satisfy the Estoppel Requirement, in
and of itself, constitute a default by Sellers under this Agreement.  If any
required Tenant Estoppel Certificates have not been delivered to Purchaser at
least five (5) Business Days prior to the Initial Closing Date, at Sellers’
election (i) the Closing Date shall be extended to the Second Closing Date for
the Properties designated by Sellers (such Properties, the “Estoppel Properties”
and each an “Estoppel Property”) so that the Estoppel Requirement is met on the
Closing Date and the provisions of Section 6.1(a)(ix) shall apply, or (ii) the
applicable Seller(s) shall deliver Sellers’ Estoppel Certificate(s) sufficient
to satisfy the Estoppel Requirement (subject to the limitations set forth
above).  Notwithstanding anything to the contrary in this Agreement, all Tenant
Estoppel Certificates provided to Purchaser before the end of the Study Period
shall conclusively be deemed to count toward the satisfaction of the Estoppel
Requirement.  If Purchaser believes that any Tenant Estoppel Certificate
delivered to it after the end of the Study Period should not count toward the
satisfaction of the Estoppel Requirement as provided for in Section 6.1(a)(x)
above, Purchaser shall so notify Sellers in writing within three (3) Business
Days from Purchaser’s receipt of such Tenant Estoppel Certificate, which notice
must set forth in reasonable detail the reasons why Purchaser believes that the
Tenant Estoppel Certificate in question does not satisfy the Requirements of
Section 6.1(a)(x).  With respect to any Tenant Estoppel Certificate delivered to
Purchaser after the end of the Study Period as to which Purchaser does not so
provide Sellers with written notice of its objections within such three (3)
Business Days setting forth in reasonable detail the reasons why Purchaser
believes the Tenant Estoppel Certificate in question does not satisfy the
Requirements of the Section 6.1(a)(x), Purchaser shall be deemed to have
approved the applicable Tenant Estoppel Certificate.

 

(xi)                              At least five (5) Business Days prior to the
applicable Closing Date, Purchaser shall have received subordination,
non-disturbance and attornment agreements (“SNDAs”) from every Tenant for all or
substantially all of any of the Properties listed on Exhibit A, which SNDAs
shall be on the form (the “Previous SNDA”) previously delivered by such Tenant
to the applicable Seller’s lender or such other form (or contents thereof)
prescribed by the applicable Lease.  The SNDAs shall be prepared by Purchaser at
its expense and delivered to Sellers and their counsel, together with a redline
showing changes made from the Previous SNDA, not later than five (5) business
Days after the Effective Date.  Sellers shall use commercially reasonable
efforts to obtain all SNDAs timely delivered to Sellers.  Any Properties
containing a Tenant for which an SNDA is so required and which has not been
delivered five (5)

 

25

--------------------------------------------------------------------------------


 

Business Days prior to the then scheduled Closing Date shall be referenced
herein as “SNDA Properties” and each an “SNDA Property”.  If any SNDA has not
been delivered to Purchaser at least five (5) Business Days prior to the Initial
Closing Date, the Closing Date for such Property shall be extended to the Second
Closing Date and the terms and provisions of Section 6.1(a)(ix) shall apply.

 

(xii)                           If an Unacceptable Title Property, Material
Breach Property, Consent Property, ROFR Property, Option Property, SNDA
Property, Estoppel Property, Damaged Property or Condemned Property is excluded
from this Agreement pursuant to the terms of this Agreement (each, an “Excluded
Property” and collectively, the “Excluded Properties”), then (a) this Agreement
shall remain in full force and effect, (b) all references in this Agreement to
the “Properties” (and all covenants thereof) shall be deemed to exclude the
Excluded Properties and all references in this Agreement to the Tenants or
Lessees shall exclude the Tenants or Lessees respecting any Excluded Property,
(c) all conditions precedent and all Closing deliveries with respect to such
Excluded Property shall not apply and (d) all references to the Purchase Price
shall be deemed to be the Purchase Price reduced by the Allocated Purchase Price
of such Excluded Properties.  Notwithstanding anything to the contrary in this
Agreement, (1) if the Property commonly known as 12 Leigh Fisher Boulevard, El
Paso, Texas becomes an Excluded Property, then the Property commonly known as 47
Butterfield Circle, El Paso, Texas shall also be an Excluded Property, and vice
versa, and (2) if the Property commonly known as 1520 Kepner Drive, Lafayette,
Indiana becomes an Excluded Property, then the Property commonly known as
1540-30 Kepner Drive, Lafayette, Indiana shall also be an Excluded Property, and
vice versa.

 

(b)                       Except as otherwise provided in this Agreement, if the
conditions precedent in favor of Purchaser set forth above in Section 6.1(a) are
not satisfied in all material respects as of the Closing Date (subject to
extension pursuant to Sections 6.1(a)(v), (vii), (viii), (x) or (xi)), to the
extent applicable), Purchaser may elect in its sole discretion, and as its sole
remedy, either to:  (i)  waive such condition and proceed with the Closing as
contemplated by this Agreement (without any reduction in the Purchase Price); or
(ii) (y) if such condition precedent does not relate to an Excluded Property,
terminate this Agreement by written notice thereof to Sellers, in which event
the Deposit shall be returned to Purchaser promptly following Purchaser’s
request for the same, this Agreement shall terminate and the parties shall have
no obligations or liabilities to each other hereunder except for the Purchaser’s
Surviving Obligations and the Sellers’ Surviving Obligations and (z) if the
condition relates to an Excluded Property, terminate this Agreement with respect
to such Excluded Property only in accordance with Section 6.1(a)(xii) or waive
such condition with respect to such Excluded Property and proceed to the Closing
without exclusion of such Excluded Property to the extent Seller may legally do
so.  Notwithstanding the foregoing, if the condition set forth in Section
6.1(a)(i) is not satisfied on account of an intentional and material default by
Sellers, Purchaser may exercise its remedies under Section 10.3 below to the
extent applicable.

 

(c)                        Subject to Purchaser’s right to terminate this
Agreement prior to the expiration of the Study Period in accordance with the
terms of Section 5.2, Purchaser acknowledges and agrees that its obligation to
perform under this Agreement is not contingent upon Purchaser’s ability to
obtain any (i) governmental or quasi-governmental approval of

 

26

--------------------------------------------------------------------------------


 

changes or modifications in use or zoning, (ii) modification of any existing
land use restrictions, (iii) consents to assignments of any service contracts or
other agreements which Purchaser requests, (iv) Endorsements to Purchaser’s
title insurance policy (unless such Endorsements are customarily and reasonably
available in the applicable jurisdictions), or (v) financing for acquisition of
the Properties.

 

(d)                       Prior to the Closing Date, the applicable Sellers
shall have completed those certain repairs and renovations listed on Exhibit N
(collectively, “Sellers’ Work”) attached hereto, which Sellers and Purchaser
acknowledge shall exclude any and all repairs or renovations that the Tenants
for such Properties are required to undertake pursuant to the applicable Lease
or other relevant document; provided, if any of the Sellers’ Work is not
completed at the Closing Date, the Closing shall occur and the amount allocated
for the Sellers’ Work, as listed next to the description thereof on Exhibit N
and pro-rated for the portion of the Sellers’ Work not completed, shall be
escrowed at Closing from sales proceeds and shall be governed by a Post-Closing
Escrow Agreement mutually acceptable to Sellers and Purchaser (“Post-Closing
Escrow Agreement”).

 

(e)                        At or before the applicable Closing, a wholly-owned
subsidiary of Holdings (the “El Paso Master Tenant”) shall enter into a master
lease (the “Master Lease”) for a portion of the El Paso Property with
Purchaser’s nominee, for a term of one (1) year from the Closing and under which
the rent shall be $2.75 per rentable square foot per annum on a triple net
basis.  The form of the Master Lease shall be reasonably agreed upon by
Purchaser and the El Paso Master Tenant prior to the expiration of the Study
Period and Purchaser shall deliver an initial draft thereof within five (5)
Business Days of the Effective Date.  At the applicable Closing, Sellers shall
fund an account of the El Paso Master Tenant with sufficient funds to pay its
obligations under the Master Lease.  This provision may be revised to
accommodate an “earn-out” if a potential long term lease is consummated for the
currently vacant property.

 

(f)                         At least five (5) Business Days prior to the
applicable Closing Date, Purchaser shall have received an estoppel certificate
in form and substance reasonably acceptable to Sellers and Purchaser, from all
parties to any reciprocal easement agreements that are reasonably requested by
Purchaser prior to the Title Objection Date and for which the applicable Seller
obtained an estoppel certificate in connection with its acquisition of the
applicable Property; provided that it shall not be a failure of this condition
precedent to Purchaser’s obligations if such estoppel certificate discloses any
outstanding items that are the responsibility of Sellers and are paid at Closing
from Sellers’ proceeds or which are the responsibility of Tenants under Leases. 
Any estoppel certificate delivered in the form obtained by the applicable Seller
in connection with its acquisition of a Property shall be deemed an acceptable
form to Purchaser.  As part of the Due Diligence Materials, Seller shall deliver
to Purchaser copies of all estoppel certificates so obtained by Seller.

 

(g)                        The sale shall include at least five (5) of the Major
Properties.

 

Section 6.2                                   Conditions Precedent Favoring
Sellers.  In addition to any other condition precedent in favor or Sellers as
may be expressly set forth in this Agreement, Sellers’ obligations under this
Agreement are expressly subject to the timely fulfillment of the conditions

 

27

--------------------------------------------------------------------------------


 

set forth in this Section 6.2 on or before the Closing Date, or such earlier
date as is set forth below.  Each condition may be waived in whole or part only
by written notice of such waiver from Seller to Purchaser:

 

(a)                       Purchaser shall have performed and complied in all
material respects with all of the terms of this Agreement to be performed and
complied with by Purchaser prior to or at the Closing;

 

(b)                       On the Closing Date, the representations of Purchaser
set forth in Section 7.1 shall be true, accurate and complete in all material
respects; and

 

(c)                        Sellers shall have received the Consents except to
the extent any such Consent is with respect to a Consent Property which becomes
an Excluded Property pursuant to the terms of this Agreement; and

 

(d)                       The sale shall include at least five (5) of the Major
Properties.

 

Section 6.3                                   Risk of Casualty.

 

(a)                       In the event of a Material Casualty with respect to a
Property (a “Damaged Property”), Purchaser may, at Purchaser’s sole option,
elect to either:

 

(i)                                     intentionally omitted; or

 

(ii)                                  remove the Damaged Property from the
Properties and treat the Damaged Property as an Excluded Property, whereupon the
provisions of Section 6.1(a)(xii) shall govern; provided, however, to the extent
that prior to the Second Closing Date, the applicable Seller either restores
such Damaged Property substantially to its condition prior to the Material
Casualty, as determined by Purchaser in its reasonable discretion or obtains
from the Tenant of such Damaged Property a written waiver of such Tenant’s right
to (a) terminate the Lease, or (b) abate any post-Closing Rent for the Damaged
Property, (1) the Damaged Property shall be included in the Properties to be
sold to Purchaser; (2) the Purchaser shall pay the Purchase Price as if the
Material Casualty had never occurred and (3) at Closing, Sellers and Purchaser
shall make adjustments as provided for in Section 6.5; or

 

(iii)                               close the transaction contemplated by this
Agreement and not treat the Damaged Property as an Excluded Property pursuant to
Section 6.3(a)(ii), whereupon the Damaged Property shall be included in the
Properties to be sold to Purchaser, Purchaser shall pay the Purchase Price as if
the Material Casualty had never occurred and, at Closing, Sellers and Purchaser
shall make adjustments as provided for in Section 6.5.

 

(b)                       In the event of a fire or other casualty that is not a
Material Casualty, or if there is a Material Casualty and Purchaser elects to
proceed pursuant to Section 6.3(a)(iii), (1) Purchaser shall purchase the
Properties in accordance with the terms hereof (without reduction in the
Purchase Price) and (2) the parties shall make adjustments as provided for in
Section 6.5.  With respect to any Material Casualty, Purchaser shall be deemed
to have elected to proceed under Section 6.3(a)(iii) unless, within five (5)
Business Days after written notice to Purchaser

 

28

--------------------------------------------------------------------------------


 

from Sellers of such Material Casualty, Purchaser provides Sellers with written
notice that Purchaser elects to terminate this Agreement with respect to such
Damaged Property pursuant to Section 6.3(a)(ii).  If applicable, the Closing
Date shall be extended to the date which is seven (7) Business Days after the
date on which Purchaser receives written notice of any Material Casualty.

 

(c)                        If Purchaser does not elect to treat a Damaged
Property as an Excluded Property, then, with respect to the applicable Damaged
Property, Sellers shall not settle any insurance claim without Purchaser’s prior
written consent, not to be unreasonably withheld, conditioned or delayed and
Sellers agree to cooperate with Purchaser in good faith in connection with the
settlement of any insurance claim, including, without limitation, executing
documents and instruments necessary to allow Purchaser, following the Closing,
to settle and collect all such sums in connection therewith.

 

Section 6.4                                   Risk of Condemnation.

 

(a)                       In the event of a Material Condemnation with respect
to a Property (a “Condemned Property”), Purchaser may, at Purchaser’s sole
option, elect either to:

 

(i)                                     intentionally omitted; or

 

(ii)                                  remove the Condemned Property from the
Properties and treat the Condemned Property as an Excluded Property, whereupon
the provisions of Section 6.1(a)(xii) shall govern; provided, however, to the
extent that prior to the Second Closing Date, the applicable Seller obtains from
the Tenant of such Condemned Property a written waiver of such Tenant’s right to
(a) terminate the Lease, or (b) to abate any post-Closing Rent with respect to
such Condemned Property, (1) the Condemned Property shall be included in the
Properties to be sold to Purchaser and (2) the Purchaser shall pay the Purchase
Price as if the Material Condemnation had never occurred; or

 

(iii)                               close the transaction contemplated by this
Agreement and not treat the Condemned Property as an Excluded Property pursuant
to Section 6.4(a)(ii) whereupon the Condemned Property shall be included in the
Properties to be sold to Purchaser, Purchaser shall pay the Purchase Price as if
the Material Condemnation had never occurred and, at Closing, Sellers and
Purchaser shall make adjustments as provided in Section 6.5.

 

(b)                       Intentionally Omitted.

 

(c)                        In the event of a condemnation by right of eminent
domain that is not a Material Condemnation, or if there is a Material
Condemnation and Purchaser elects to proceed under Section 6.4(a)(iii),
Purchaser shall purchase the Properties in accordance with the terms hereof
(without reduction in the Purchase Price) and the parties shall make adjustments
as provided for in Section 6.5.  With respect to any Material Condemnation,
Purchaser shall be deemed to have elected to proceed under Section 6.4(a)(iii)
unless, within five (5) Business Days from written notice to Purchaser from
Sellers of such Material Condemnation, Purchaser provides Sellers with written
notice that Purchaser elects to terminate this Agreement with respect to such
Condemned Property pursuant to Section 6.4(a)(ii).  If applicable, the Closing

 

29

--------------------------------------------------------------------------------


 

Date shall be extended to the date which is seven (7) Business Days after the
date on which Purchaser receives written notice of any Material Condemnation.

 

(d)                       If Purchaser does not elect to treat a Condemned
Property as an Excluded Property, then, with respect to such Condemned Property,
Sellers shall not settle any eminent domain proceeding without Purchaser’s prior
written consent, not to be unreasonably withheld, conditioned or delayed and
Sellers shall cooperate with Purchaser in good faith with settlement of any
eminent domain proceeding.

 

Section 6.5                                   Allocation of Casualty and
Condemnation Proceeds.  If a condemnation or casualty occurs after the Effective
Date and this Agreement is not terminated as permitted prior to the expiration
of the Study Period pursuant to the terms of Section 5.2 and such Property is
not treated as an Excluded Property, as applicable, then this Agreement shall
remain in full force and effect, Purchaser shall acquire the Properties upon the
terms and conditions set forth herein, and at the Closing:

 

(a)                       if the awards or proceeds, as the case may be, have
been paid to any Seller prior to Closing, Purchaser shall receive a credit at
Closing equal to (i) the amount of any such awards or proceeds on account of
such condemnation or casualty, plus (ii) if a casualty has occurred and such
casualty is an insured casualty, an amount equal to such Seller’s deductible
with respect to such casualty, less (iii) an amount equal to the
Seller-Allocated Amounts; and

 

(b)                       to the extent that such award or proceeds have not
been paid to any Seller prior to Closing, (i) if a casualty has occurred and
such casualty is an insured casualty, Purchaser shall receive a credit at
Closing equal to the applicable Seller’s deductible with respect to such
casualty, less an amount equal to the Seller-Allocated Amounts, and (ii) such
Seller shall assign to Purchaser at the Closing the rights of such Seller to,
and Purchaser shall be entitled to receive and retain, such awards or proceeds;
provided, however, that within three (3) Business Days after receipt of such
awards or proceeds, Purchaser shall pay to such Seller an amount equal to the
Seller-Allocated Amounts not previously paid to Seller (and Purchaser’s
obligation to pay such amount shall survive the Closing).

 

Section 6.6                                   Leasing and Other Activities Prior
to Closing.

 

(a)                       Sellers shall provide Purchaser with prompt notice of
any Lease Transaction that occurs between the Effective Date and the
commencement of the Restricted Period.  Except for any transaction with any
affiliate of any Seller and any Material Lease Transaction, Purchaser shall have
no right to approve any such activities that are entered into in the normal
course of Sellers’ business before the commencement of the Restricted Period. 
No Seller shall enter into any Material Lease Transaction without Purchaser’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.  In addition, during the Restricted Period for each Property, the
applicable Seller may not enter into any Lease Transaction without Purchaser’s
prior written consent, which consent may not be unreasonably withheld or
delayed.  When seeking any required consent from Purchaser, Sellers shall
provide Purchaser with a Lease Proposal Notice.  Purchaser agrees to undertake
commercially reasonable efforts to review the Lease Proposal Notice and to
notify Seller in writing of its approval or disapproval within five

 

30

--------------------------------------------------------------------------------


 

(5) Business Days of its receipt of the Lease Proposal Notice.  If Purchaser
disapproves such request, then Purchaser’s written notice shall specify the
reasons for such disapproval.  Notwithstanding anything to the contrary
contained herein, the current and pending Lease Transactions more particularly
described in Exhibit D shall be excluded from the provisions of this Section
6.6(a), shall not require Purchaser’s consent hereunder and shall be deemed an
approved Lease Transaction.

 

(b)                       Prior to Closing, no Seller shall enter into any new
Contracts for any of its Properties or any modifications, renewals or
terminations of any existing Contracts that would be binding on the Purchaser
after Closing, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that Purchaser’s consent shall not be required with respect to any Contract that
can be terminated without cause and without penalty on not more than thirty (30)
days prior written notice.  Purchaser agrees to undertake commercially
reasonable efforts to review the Sellers’ request for consent and to notify
Sellers in writing of its consent or disapproval within five (5) Business Days
after notice thereof from Sellers.  If Purchaser disapproves any such request,
then Purchaser’s written notice shall specify the reasons for such disapproval.

 

(c)                        During the Restricted Period, the applicable Seller
shall not enter into any financing, refinancing, reorganizing, recapitalizing,
acquiring or otherwise investing in the Property or acquire any direct or
indirect legal, beneficial, equitable or other right, title or interest in the
Property, or accept, participate in, assist in, or solicit, a financing,
refinancing, reorganization, recapitalization, acquisition, or other investment
transaction with any other Person regarding the Property; provided, however, (a)
at all times, Seller may discuss possible re-financing or extension of the
current loans on the Property with the Property’s current lenders and with Wells
Fargo Bank, N.A.; and (b) upon the expiration or sooner termination of the Study
Period, Seller may investigate and discuss possible re-financing of the Property
with other lenders; provided, further that in no event may any such discussions
mentioned in clause (a) or (b) impose any liability or obligations on the
Purchaser prior to or after Closing.

 

(d)                       Prior to the Closing, the applicable Seller agrees not
to enter into or record any document, agreement or other instrument that would
adversely affect any Sellers’ title to its Property without the prior written
consent of Purchaser, which may be withheld in Purchaser’s sole and absolute
discretion.

 

(e)                        Between the Effective Date and the Closing Date of
each Property, the applicable Seller agrees to continue to conduct business with
respect to the Properties in a good and businesslike fashion consistent in all
material respects with their current practices; provided, however, that in no
event shall any Seller have any obligation to make any capital improvements or
repairs with respect to any Property.

 

(f)                         Between the Effective Date and the Closing Date of
each Property, the appropriate Seller agrees to maintain all insurance policies
currently maintained by such Seller with respect to its Property.

 

31

--------------------------------------------------------------------------------


 

(g)                        Between the Effective Date and the Closing Date of
each Property, the applicable Seller agrees to pay when due all costs, expenses
and charges incurred in connection with the development, construction and
leasing of the Properties, including Lease Expenses except (i) such expenses
that are the responsibility of the Tenant or any third party pursuant to the
Leases or other Contracts and (ii) to the extent Purchaser expressly agrees to
assume payment of such expenses pursuant to the terms of this Agreement.

 

(h)                       Intentionally Omitted.

 

(i)                           Between the Effective Date and the Closing Date of
each Property, the applicable Seller agrees to use commercially reasonable
efforts to perform all the landlord’s material obligations under the Leases and
to use commercially reasonable efforts to enforce the obligation of the Tenants
thereunder.

 

(j)                          Between the Effective Date and the Closing Date of
each Property, the applicable Seller agrees to use commercially reasonable
efforts to obtain from third parties all required Ground Lease Estoppel
Certificates, Consents, ROFR Expirations, Purchase Option Expirations, and
Tenant Estoppel Certificates.

 

(k)                       Between the Effective Date and the Closing Date of
each Property, the applicable Seller agrees to promptly deliver to Purchaser
copies of all material notices delivered or received by Seller in connection
with the Leases.

 

(l)                           Intentionally Omitted.

 

(m)                   Between the Effective Date and the Closing Date of each
Property, the applicable Seller agrees to use commercially reasonable efforts to
cause the Unacceptable Exceptions to be satisfied, removed or otherwise expunged
from the Official Records or insured over by the Title Company prior to the
Closing Date; provided however, such items may be satisfied or released at
Closing out of proceeds otherwise payable to Sellers; provided that, as long as
Sellers obtain payoff letters on or before the Closing Date and the Title
Company is irrevocably committed to issuing the applicable Title Policy without
taking exception for such Unacceptable Exceptions, Seller may obtain and record
a release of such item following the Closing in accordance with customary
conveyancing practices.  Not less than two (2) Business Days before the
applicable Closing Date, Seller shall provide Purchaser with a written summary
of the status of Seller’s efforts to cause the Unacceptable Exceptions to be
satisfied, removed or otherwise expunged from the Official Records or insured
over by the Title Company.

 

(n)                       Purchaser and Sellers shall each promptly provide the
other with such financial and credit information, organizational data,
confirmation of its compliance with Anti-Money Laundering and Anti-Terrorism
Laws and other information as may reasonably be requested by any ground landlord
or other relevant party as a condition for its issuance of a Consent.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 7

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 7.1                                   Purchaser’s Representations. 
Purchaser hereby represents, warrants, covenants, and acknowledges to Sellers as
follows:

 

(a)                       Purchaser acknowledges that it is experienced and
sophisticated in the acquisition, development, management, leasing, ownership
and operation of commercial real estate projects such as the Properties and
that, prior to the end of the Study Period, it will have a full and complete
opportunity to conduct such investigations, examinations, inspections and
analyses of the Properties as Purchaser, in its absolute discretion, may deem
appropriate.  Purchaser further acknowledges that, except for Seller
Representations, Purchaser has not relied upon any statements, representations
or warranties by any Seller Party or any agent of any Seller Party.  Without
limiting the foregoing, Purchaser acknowledges and agrees that: (1) any
environmental, physical condition or other reports provided to Purchaser by
Seller or its agents are provided without any representation or warranty of any
kind, express or implied, as to the completeness or accuracy of the facts,
presumptions, conclusions or other matters contained therein; (2) Purchaser
shall rely solely on its own investigations and on reports prepared by any
consultants engaged by Purchaser and not on any environmental, physical
condition or other reports provided to Purchaser by Seller or its agents;

 

(b)                       Except for the Seller Representations and the Seller’s
Estoppel Certificate (if any) and other representations or covenants of a Seller
set forth in any conveyancing documents to be delivered by Seller to Purchaser
pursuant to this Agreement (subject to the time and dollar limitations set forth
in Section 10.4 hereof), Purchaser agrees that the Properties shall be sold and
that Purchaser shall accept possession of the Properties on the Closing Date
strictly on an “AS IS, WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS,
LATENT OR OTHERWISE, KNOWN OR UNKNOWN” basis, with no right of set-off or
reduction in the Purchase Price, and that, except for the Seller
Representations, such sale shall be without representation or warranty of any
kind, express or implied, including any warranty of income potential, operating
expenses, uses, merchantability or fitness for a particular purpose, and Sellers
do hereby disclaim and renounce any such representation or warranty.  Purchaser
specifically acknowledges that, except for the Seller Representations, Purchaser
is not relying on any representations or warranties of any kind whatsoever,
express or implied, from Sellers, any other Seller Party or any broker or other
agents as to any matters concerning the Properties including:  (1) the income
from or value of the Properties; (2) any income to be derived from the
Properties; (3) the suitability of the Properties for any and all activities and
uses which Purchaser may conduct thereon, including the possibilities for
further development of the Properties or construction thereon; (4) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Properties or any improvements thereon; (5) the
manner, quality, state of repair or lack of repair of the Property (including
the roof, foundation, HVAC systems or any other component of the Property or any
improvements thereon); (6) the nature, quality or condition of the Properties,
including with respect to water conditions, soil, geological or geotechnical
condition (including soil expansiveness, corrosivity, or stability, or seismic,
hydrological, geological and topographical conditions and configurations,
including, without limitation, any opinions or conclusions of any soils
engineer(s) retained to perform geotechnical and/or soils studies or to oversee
any soils engineering aspects of developing the Properties); (7) the compliance
of or by the Seller, the Properties, or its operation with any codes, laws,
rules, ordinances, regulations of any applicable governmental authority or body;
(8) the manner or

 

33

--------------------------------------------------------------------------------


 

quality of the construction or materials incorporated into the Properties; (9)
compliance with environmental laws or land use laws, rules, regulations, orders,
codes or requirements, including the Americans with Disabilities Act of 1990,
the Federal Water Pollution Control Act, the U.S. Environmental Protection
Agency regulations at 40 CFR, Part 261, the Clean Water Act, the Safe Drinking
Water Act, the Hazardous Materials Transportation Act, the Toxic Substance
Control Act, and/or any rules or regulations promulgated under any of the
foregoing (as the same may be amended from time to time) or under any other
federal, state, regional, county, municipal and other local laws, regulations
and ordinances that are equivalent or similar to the federal laws recited above
or that purport to regulate Hazardous Materials (as the same may be amended from
time to time); (10) the presence or absence of radon gas, methane gas, asbestos
any other Hazardous Materials at, on, under, or adjacent to the Properties; (11)
the conformity of any improvements to any plans or specifications, including any
plans and specifications that may have been or may be provided to Purchaser;
(12) the conformity of the Properties to past, current or future applicable
zoning or building requirements; (13) sufficiency of any undershoring; (14)
sufficiency of any drainage; (15) the fact that all or a portion of the
Properties may be located on or near an earthquake fault line or in or near an
earthquake or seismic hazard zone; (16) the existence of vested land use, zoning
or building entitlements affecting the Properties; (17) water rights or the
availability of or access to water; (18) the presence or suitability of any
utilities or availability thereof; (19) the completeness or accuracy of any
information provided to Purchaser by Seller or its agents; (20) any matters
relating to the Leases or the Tenants; or (21) any other matter relating to the
Properties, the Leases or the Tenants or to the development, construction,
operation, or sale of the Properties.  Purchaser further acknowledges and agrees
that, except for Seller’s Representations, Sellers are under no duty to make any
affirmative disclosures or inquiry regarding any matter which may or may not be
known to Seller or any of the other Seller Parties, and Purchaser, for itself
and for its successors and assigns, hereby expressly waives and releases Seller
and each of the other Seller Parties from any such duty that otherwise might
exist;

 

Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 7.1(b) shall survive the Closing without limitation;

 

(c)                        Except as expressly provided below in this Section
7.1(c), Purchaser, on its own behalf and on behalf of each of its successors and
assigns and each and all of its and their respective members, officers,
directors, employees, parents, affiliates or subsidiaries and each of their
respective successors and assigns (collectively, the “Waiver Parties”), hereby
releases each Seller and the other Seller Parties from, and irrevocably and
unconditionally waives all claims and liability against each Seller and each of
the other Seller Parties for or attributable to, the following:

 

(i)                                     any and all statements or opinions
heretofore or hereafter made, or information furnished, by or on behalf of the
Seller Parties to Purchaser or any of Purchaser’s agents or representatives; and

 

(ii)                                  any and all losses, costs, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever,
whether known or unknown and foreseen or unforeseen, attributable to the
Properties, whether arising or accruing before, on or after the Closing and
whether attributable to events or circumstances which have heretofore or may

 

34

--------------------------------------------------------------------------------


 

hereafter occur, including all losses, costs, claims, liabilities, expenses,
demands and obligations with respect to the structural, physical, or
environmental condition of the Properties including claims or liabilities
relating to the presence, discovery or removal of any Hazardous Materials in,
at, under or about the Properties and any other matters described in Section
7.1(b);

 

Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or at the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Sellers
and the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, each Seller shall be deemed
to have satisfied all of its obligations, covenants and liabilities in this
Agreement and in any documents executed by such Seller in connection herewith
other than those obligations of any Seller that, by the express terms of this
Agreement, survive the Closing (in which case such survival shall be subject to
the limitations set forth in this Agreement), and (5) Purchaser irrevocably
covenants never to commence or prosecute, or to collude with others to commence
or prosecute, against Sellers or any other Seller Party any action or proceeding
based upon any claim covered by the foregoing release.

 

Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 7.1(b)-(c) were a
material factor in Sellers’ acceptance of the Purchase Price and that Sellers
are unwilling to sell the Properties unless Sellers and the other Seller Parties
are expressly released as set forth in Section 7.1 (b)-(c) (collectively, the
“Releases”).

 

The Releases include claims of which Purchaser is presently unaware or which
Purchaser does not presently suspect to exist, which, if known by Purchaser,
would materially affect Purchaser’s release of Sellers.  Purchaser specifically
waives the provisions of any law of any state, territory or jurisdiction the
import of which is as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 7.1(b)-(c) shall survive the Closing or termination of this Agreement;

 

(d)                       Purchaser, on its own behalf and on behalf of the
Waiver Parties, covenants and agrees never to sue or otherwise commence or
prosecute any action or other proceeding against any of the Seller Parties, for
a claim released pursuant to this Agreement.  If any of the Waiver Parties
asserts a claim that is contrary to the Releases, Purchaser shall indemnify,
defend and hold harmless the Seller Parties against whom such claim is asserted
for all costs (including court costs, expert fees, and reasonable attorneys’
fees) and liabilities incurred by any of the Seller Parties in connection with
such action or proceeding.  The parties hereto agree that this Section 7.1(d)
(the “Covenant Not to Sue”) may be pleaded by any Seller

 

35

--------------------------------------------------------------------------------


 

Party as a full and complete defense to any action or proceeding by a Waiver
Party that is contrary to the terms of the Releases, and may be asserted as a
basis for abatement of, or injunction against, said action or proceeding and as
a basis for a cross-complaint for damages therein.  If a Waiver Party breaches
the Covenant Not to Sue, any Seller Party damaged thereby shall be entitled to
recover, and Purchaser shall hold harmless and indemnify any such Seller Party
from and against, not only the amount of any judgment which may be awarded in
favor of such damaged Seller Party, but also for such other actual damages,
costs, and expenses as may be incurred by such damaged Seller Party, including
court costs, reasonable attorneys’ fees and all other costs and expenses, in
preparing the defense of, defending against, or seeking and obtaining abatement
of, or injunction against, such action or proceeding, and establishing and
maintaining the applicability of the Releases and this Covenant Not to Sue. 
Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 7.1(d) shall survive the Closing without limitation;

 

(e)                        Notwithstanding the other provisions of this
Agreement to the contrary, the representations, acknowledgments, disclaimers,
waivers, releases and matters set forth in this Article 7 shall not relieve
Sellers of their liability for (i) any breach of Sellers’ Representations or
Sellers’ covenants under this Agreement that expressly survive Closing, (ii)
Sellers’ representations and covenants set forth in any conveyancing documents
delivered by Sellers to Purchaser pursuant to the terms of this Agreement
(subject to the time and dollar limitations set forth in Section 10.4 hereof),
(iii) Sellers’ fraud, or (iv) any matter for which Purchaser shall be expressly
indemnified by Sellers under this Agreement, each of (i) through (iv) as and to
the extent limited or conditioned by the terms of this Agreement.

 

(f)                         Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of Delaware.  This
Agreement constitutes the valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms;

 

(g)                        There are no actions, suits or proceedings pending
or, to the knowledge of Purchaser, threatened, against or affecting Purchaser
which, if determined adversely to Purchaser, would adversely affect its ability
to perform its obligations hereunder;

 

(h)                       Neither the execution, delivery or performance of this
Agreement nor compliance herewith (a) conflicts or will conflict with or results
or will result in a breach of or constitutes or will constitute a default under
(1) the charter documents or by-laws of Purchaser, (2) to the best of
Purchaser’s knowledge, any law or any order, writ, injunction or decree of any
court or governmental authority, or (3) to the best of Purchaser’s knowledge,
any agreement or instrument to which Purchaser is a party or by which it is
bound or (b) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument;

 

(i)                           No authorization, consent, approval of any
governmental authority (including courts) is required for the execution and
delivery by Purchaser of this Agreement or the performance of its obligations
hereunder;

 

36

--------------------------------------------------------------------------------


 

(j)                          Purchaser is either acting as a principal in this
transaction or is acting for an investor over which Purchaser has discretionary
authority in connection with the transaction contemplated hereby;

 

(k)                       Neither Purchaser, its nominee nor, to Purchaser’s
actual knowledge, its affiliates, is in violation of any laws relating to
terrorism, money laundering or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Action
of 2001, Public Law 107-56 and Executive Order No. 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) (the “Executive Order”) (collectively, the “Anti-Money Laundering and
Anti-Terrorism Laws”).  Neither Purchaser, its nominee nor, to Purchaser’s
actual knowledge, its affiliates, is acting, directly or indirectly, on behalf
of terrorists, terrorist organizations or narcotics traffickers, including those
persons or entities that appear on the Annex to the Executive Order, or are
included on any relevant lists maintained by the Office of Foreign Assets
Control of U.S. Department of Treasury, U.S. Department of State, or other U.S.
government agencies, all as may be amended from time to time.  Neither
Purchaser, its nominee nor, to Purchaser’s actual knowledge, its affiliates or,
without inquiry, any of its brokers or other agents, in any capacity in
connection with the sale of the Property (A) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person included in the lists referenced above, (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (C) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Money Laundering and Anti-Terrorism Laws.  Neither Purchaser, its
nominee, nor any person controlling or controlled by Purchaser, is a country,
territory, individual or entity named on a Government List, and the monies used
in connection with this Agreement and amounts committed with respect thereto,
were not and are not derived from any activities that contravene any applicable
anti-money laundering or anti-bribery laws and regulations (including funds
being derived from any person, entity, country or territory on a Government List
or engaged in any unlawful activity defined under Title 18 of the United States
Code, Section 1956(c)(7));

 

(l)                           Either:

 

(i)                                     Purchaser is not, and is not acting on
behalf of, (x) an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is subject to Title I of ERISA, (y) a “plan” as defined in Section
4975(e)(1) of the Code (each of the foregoing a “Plan”) or (z) an entity or
account the assets of which constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation 29 CFR Section 2510.3-101,
as modified by Section 3(42) of ERISA; or

 

(ii)                                  The transaction contemplated hereby is
entitled to the benefit of Department of Labor Prohibited Transaction Exemption
84-14 because (x) the transaction has been negotiated and entered into on behalf
of Purchaser by a “qualified professional asset manager” and (y) the other
requirements of that exemption have been satisfied;

 

(m)                   Either:

 

37

--------------------------------------------------------------------------------


 

(i)                                     Purchaser is not a “governmental plan”
within the meaning of Section 3(32) of ERISA, or

 

(ii)                                  The execution of this Agreement and the
purchase of the Properties by Purchaser are not in violation of any state or
local statutes regulating investments of and fiduciary obligations with respect
to governmental plans.

 

Section 7.2                                   Seller’s Representations.  Except
as set forth in this Agreement, the Leases, the Lease Schedule, any other Due
Diligence Materials or as otherwise disclosed in writing to Purchaser or as
Purchaser is otherwise deemed to know, each Seller (with respect to itself but
not as to the other Sellers) warrants and represents to Purchaser as set forth
in (a) and (b) of this Section 7.2:

 

(a)                       Representations Concerning Seller.  Each of the
Sellers represents and warrants with respect to itself as follows:

 

(i)                                     This Agreement constitutes the valid and
legally binding obligation of each Seller, enforceable against each Seller in
accordance with its terms;

 

(ii)                                  There are no actions, suits or proceedings
pending or, to the knowledge of any Seller, threatened, against or affecting any
Seller which, if determined adversely to the applicable Seller, would adversely
affect their ability to perform its obligations hereunder;

 

(iii)                               Each Seller has full right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under all documents required to be
executed and delivered by it pursuant to this Agreement;

 

(iv)                              Neither the execution, delivery or performance
of this Agreement nor compliance herewith (a) conflicts or will conflict with or
results or will result in a breach of or constitutes or will constitute a
default under (1) the charter documents or by-laws of the applicable Seller, (2)
to the best of the applicable Seller’s knowledge, any law or any order, writ,
injunction or decree of any court or governmental authority, or (3) subject to
Section 6.2(c), to the best of the applicable Seller’s knowledge, any agreement
or instrument to which the applicable Seller is a party or by which it is bound
or (b) results in the creation or imposition of any lien, charge or encumbrance
upon its property pursuant to any such agreement or instrument;

 

(v)                                 Except for the Consents, no authorization,
consent, or approval of any governmental authority (including courts) is
required for the execution and delivery by the applicable Seller of this
Agreement or the performance of its obligations hereunder;

 

(vi)                              No Seller is a “foreign person” as defined in
Section 1445 of the Code;

 

38

--------------------------------------------------------------------------------


 

(vii)                           Each Seller is a duly formed and validly
existing legal entity and is in good standing in any jurisdiction where the
failure to be in good standing will have a material adverse impact on its
ability to perform its obligations under this Agreement;

 

(viii)                        Neither any Seller nor, to Sellers’ actual
knowledge, any of their respective affiliates, is in violation of the Anti-Money
Laundering and Anti-Terrorism Laws.  Neither any Seller nor, to Sellers’ actual
knowledge, any of their respective affiliates, is acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time.  Neither any Seller nor, to Sellers’ actual knowledge, any of their
respective affiliates, or, without inquiry, any of its brokers or other agents,
in any capacity in connection with the sale of the Property (A) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any person included in the lists referenced
above, (B) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(C) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Money Laundering and Anti-Terrorism Laws.
 Neither any Seller, nor any person controlling or controlled by any Seller, is
a country, territory, individual or entity named on a Government List, and the
monies used by Sellers in connection with this Agreement and amounts committed
with respect hereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7));

 

(b)                       Representations Concerning the Property.  Each of the
Sellers represents and warrants with respect to itself as follows:

 

(i)                                     To the best of each Seller’s knowledge,
each Seller has delivered or made available to Purchaser copies that are true
and complete of all Leases existing as of the Effective Date with respect to the
Real Property owned (or leased) by such Seller and such Leases are listed on the
Lease Schedule;

 

(ii)                                  Except as set forth on the Lease Schedule,
which, to each Seller’s knowledge, is true and accurate in all material respects
as of the Effective Date, as of the Effective Date, no Seller has received any
written notice from any Tenant claiming that such Seller is currently in default
in its material obligations as landlord under such Tenant’s Lease and, to the
best of each Seller’s knowledge, as of the Effective Date, there are no facts or
circumstances which with the giving of notice and/or the passage of time could
reasonably be expected to give rise to a material default by any Seller or
Tenant under any Lease;

 

(iii)                               Except as set forth on the Lease Schedule,
as of the Effective Date, there is no outstanding default notice that has been
issued by any Seller to any Tenant alleging that such Tenant is in default under
its Lease;

 

39

--------------------------------------------------------------------------------


 

(iv)                              Except as set forth on the Lease Schedule, as
of the date of the Lease Schedule:  (1) no Rent has been paid by any Tenant more
than one month in advance; (2) no Security Deposits are held by or on behalf of
any Seller; (3) except with respect to any expansion, extension or other rights
existing under any of the Leases, no Seller has any present or future obligation
to provide any Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements; and (4) no Seller has any present or future
obligation to pay any lease commissions due with respect to any Lease and all
such lease commissions have been paid in full;

 

(v)                                 Except as set forth on the Lease Schedule,
as of the date of the Lease Schedule, to the best of Sellers’ knowledge, there
are no Consents, Rights of First Refusal or Purchase Options under the Leases;

 

(vi)                              As of the Effective Date, no Seller has
received any written notice from any governmental authorities stating that there
currently is any pending condemnation or eminent domain proceeding relating to
the Real Property or that any such proceeding is currently contemplated and, to
the best of each Seller’s knowledge, no such proceedings are contemplated
(provided, however, that Purchaser and Seller agree that if any such notice has
been issued or is issued after the Effective Date, the same shall be governed by
Section 6.3 or 6.4, as applicable, and not by Section 6.1(a)(ii)).  As of the
Effective Date, no Seller has received any written notice from any governmental
authorities of any proposed change in any zoning or other applicable land use
law that would prohibit the present use of any Real Property;

 

(vii)                           Sellers have delivered to Purchaser true and
complete copies of all Contracts that are in any Seller’s possession or control
and materially affect the ownership, use and operation of any of the Properties;

 

(viii)                        To the best of Sellers’ knowledge, Sellers have
delivered or made available to Purchaser true and complete copies of all
warranties or guaranties in any Sellers’ possession or control related to the
Properties, as listed on Exhibit K attached hereto (collectively, the
“Warranties”).  The Warranties are in full force and effect and shall, to the
extent assignable and at Sellers’ reasonable cost, be duly assigned to Purchaser
at Closing;

 

(ix)                              The Designated Seller Representative is the
Vice President of Asset Management, of each Seller.  Mr. Barker has served in
his capacity for almost six years;

 

(x)                                 As of the Effective Date, no Seller has
received any written notice from any governmental authority alleging that the
Real Property owned by such Seller violates any applicable federal, state or
local laws, including those related to Hazardous Materials;

 

(xi)                              None of Sellers has any employees; none of the
Sellers has any obligations with respect to employees on site at any Property
that will be binding on Purchaser following the Closing; and

 

(xii)                           STAG Investments Holdings II, LLC (“Holdings”),
a Seller under this Agreement owns the Ownership Interests that are membership
interests in the Portage Entity and limited partnership interests in the El Paso
Entity.  STAG Investments GP, LLC, a wholly-

 

40

--------------------------------------------------------------------------------


 

owned subsidiary of Holdings and a Seller under this Agreement, owns all of the
Ownership Interests in the El Paso Entity that are general partnership
interests.  The Ownership Interests are free and clear of all liens and
encumbrances.  The Portage Entity has no assets or liabilities other than those
described in this Agreement, the Ground Leases, the Leases or in the other
Documents.  The El Paso Entity has no assets or liabilities other than those
described in this Agreement, the Ground Leases, the Leases or in the other
Documents.  The Documents include a true and correct copy of the Operating
Agreement and/or Limited Liability Company Agreement governing the Portage
Entity as well as the Certificate of Formation pursuant to which the Portage
Entity was organized under the laws of the State of Delaware.  Neither the
Limited Liability Company Agreement and/or Operating Agreement nor the
Certificate of Formation for the Portage Entity has been amended, modified or
supplemented, except as delivered as part of the Documents.  The Documents
include a true and correct copy of the Limited Partnership Agreement governing
the El Paso Entity as well as the Certificate of Limited Partnership pursuant to
which the El Paso Entity was organized under the laws of the State of Delaware. 
Neither the Limited Partnership Agreement nor the Certificate of Limited
Partnership for the El Paso Entity has been amended, modified or supplemented,
except as delivered as part of the Documents.

 

Section 7.3                                   Seller’s Knowledge.  Whenever a
representation is qualified by the phrase “to the best of Seller’s knowledge”,
or by words of similar import, the accuracy of such representation shall be
based solely on the actual (as opposed to constructive or imputed) knowledge of
the Designated Seller Representative, without investigation or inquiry, who
Purchaser acknowledges that the Designated Seller Representative is named solely
for the purpose of defining the scope of Seller’s knowledge and not for the
purpose of imposing any liability on or creating any duties running from the
Designated Seller Representative to Purchaser and Purchaser agrees that the
Designated Seller Representative shall have any liability under this Agreement
or in connection with the transactions contemplated hereby.

 

Section 7.4                                   Notice of Breach.

 

(a)                       To the extent that, before the expiration of the Study
Period, Purchaser obtains actual knowledge or is “deemed to know” (as defined
herein) that Sellers’ Representations are inaccurate, untrue or incorrect in any
way, such representations and warranties shall be deemed modified to reflect
such actual or deemed knowledge as of the end of the Study Period.

 

(b)                       If after the expiration of the Study Period but prior
to the Closing, Purchaser first obtains actual knowledge that any of the
representations or warranties made herein by Sellers are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Sellers written notice
thereof within two (2) Business Days of obtaining such actual knowledge (but, in
any event, prior to the applicable Closing).  In such event, Sellers shall have
the right (but not the obligation) to attempt to cure such misrepresentation or
breach and shall, at its option, be entitled to reasonable adjournments of the
Closing Date to the Second Closing Date if such notice is delivered before the
Initial Closing Date and to extend the Second Closing Date for up to ten (10)
Business Days in the aggregate for the purpose of such cure.  If Sellers elect
to attempt to so cure but are unable to so cure any misrepresentation or breach
of warranty, then

 

41

--------------------------------------------------------------------------------


 

Purchaser, as its sole remedy for any and all such materially untrue, inaccurate
or incorrect representations or warranties, shall elect either (i) to waive such
misrepresentations or breaches of representations and warranties and consummate
the transaction contemplated hereby without any reduction of or credit against
the Purchase Price, or (ii) if Purchaser first obtained actual knowledge of such
material misrepresentation or breach of warranty after the end of the Study
Period, to terminate this Agreement with respect to the affected Property (a
“Material Breach Property”) by written notice given to Sellers prior to the
Second Closing Date (provided that Purchaser is allowed to terminate this
Agreement in accordance with Section 6.1(a)(ii)), in which event the Material
Breach Property shall be an Excluded Property pursuant to Section 6.1(a)(xii).

 

ARTICLE 8

 

CLOSING

 

Section 8.1                                   Closing Date.  The Closing shall
take place at 11:00 a.m. (East Coast time) on the Closing Date.  Unless the
parties otherwise agree in writing, the Closing shall be conducted through a
customary escrow arrangement with the Title Company and, on or before the
Closing Date, Sellers shall deliver to the Title Company the documents listed in
Section 8.2(a)-(o) and Purchaser shall deliver to the Title Company the
documents and funds described in Section 8.3.  The materials described in
Section 8.2(p)-(u) shall be delivered directly from Sellers to Purchaser (or
Purchaser’s property manager) on or before the Closing Date.  In the event that
the Title Company is not unconditionally released by Purchaser to pay to Sellers
the full amount of the Purchase Price, as increased or decreased by prorations
provided for herein, in immediately available wire transfer funds by 2:00 p.m.
(East Coast time), the Closing shall be deemed to be the following Business Day
and the credits and prorations shall be recalculated accordingly.

 

Section 8.2                                   Seller’s Deliveries.  At the
Closing, Sellers shall deliver or cause to be delivered into escrow, at Sellers’
sole expense, each of the following items each executed and acknowledged to the
extent appropriate:

 

(a)                       A Deed for each Real Property;

 

(b)                       A General Assignment for each Property (including an
assignment of Warranties);

 

(c)                        An Assignment and Assumption Agreement for each
Property;

 

(d)                       An Assignment and Assumption Agreement of Ground Lease
for each Ground Lease;

 

(e)                        An Assignment and Assumption Agreement - Membership
Interest;

 

(f)                         An Assignment and Assumption Agreement — Limited
Partnership Interest;

 

42

--------------------------------------------------------------------------------


 

(g)                        An Assignment and Assumption Agreement — General
Partnership Interest;

 

(h)                       Consents to the assignment of the Ground Leases;

 

(i)                           any waivers of Rights of First Refusal or Purchase
Options;

 

(j)                          the Master Lease;

 

(k)                       A non-foreign person affidavit sworn to by each Seller
as required by Section 1445 of the Code;

 

(l)                           A certificate updating the Seller Representations
substantially in the form of Exhibit G;

 

(m)                   The Gap Indemnity in the form attached hereto as Exhibit
M-1, the Owner’s Affidavit in the form attached hereto as Exhibit M-2 and such
evidence or documents as may be reasonably required by the Title Company
relating to the status and capacity of each Seller and the authority of the
Person or Persons who are executing the various documents on behalf of each
Seller in connection with the sale of the Properties;

 

(n)                       A duly-executed Closing Statement;

 

(o)                       A Post-Closing Escrow Agreement, if necessary;

 

(p)                       Any estoppels relating to reciprocal easement
agreements;

 

(q)                       An updated Lease Schedule;

 

(r)                          All keys in Seller’s possession or control to all
locks on the Improvements;

 

(s)                         Originals of the Leases, to the extent in the
possession or control of any Seller;

 

(t)                          The Tenant Notices; and

 

(u)                       All Contracts and all other documents in the
possession or control of any Seller and material to Purchaser’s ownership or
operation of the Properties, including all permits, licenses, approvals, plans,
specifications, guaranties and Warranties relating to the Properties and in any
Seller’s possession or control, but excluding the Excluded Items.

 

Section 8.3                                   Purchaser’s Deliveries.  At the
Closing, Purchaser shall deliver or cause to be delivered into escrow each of
the following items each executed and acknowledged to the extent appropriate:

 

43

--------------------------------------------------------------------------------


 

(a)                       Immediately available federal funds sufficient to pay
the Purchase Price (subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses;

 

(b)                       Duly executed and acknowledged originals of the
Assignment and Assumption Agreement, Assignment and Assumption Agreement —
Ground Lease for each Ground Lease, Assignment and Assumption Agreement —
Membership Interest, Assignment and Assumption Agreement — Limited Partnership
Interest, Assignment and Assumption Agreement — General Partnership Interest,
the Master Lease and the Closing Statement;

 

(c)                        A Post-Closing Escrow Agreement, if necessary; and

 

(d)                       Such evidence or documents as may reasonably be
required by the Title Company evidencing the status and capacity of Purchaser
and the authority of the Person or Persons who are executing the various
documents on behalf of Purchaser in connection with the purchase of the
Properties.

 

Section 8.4                                   Costs and Prorations.

 

(a)                       General.  Real estate taxes and assessments, Rents and
all other items of income and expense with respect to the Properties shall be
prorated between Sellers and Purchaser as of the Closing Date in accordance with
this Section 8.4.  Except as otherwise provided in this Section 8.4, income and
expenses shall be prorated on an accrual basis.  All such items attributable to
the period prior to the Closing Date shall be credited or charged to Sellers,
and all such items attributable to the period commencing on the Closing Date
shall be credited or charged to Purchaser.  All apportionments and prorations
made hereunder shall be made based on the number of days of ownership of the
Properties in the period applicable to the apportionment.  All adjustments and
prorations shall be done without duplication.

 

(b)                       Rents.  Sellers shall be entitled to all Rent from
their Properties attributable to any period before the date on which the Closing
occurs.  Purchaser shall be credited at Closing with:  (i) all Security Deposits
with respect to the Properties sold to Purchaser hereunder (other than any
Security Deposits held in the form of a letter of credit or other non-cash
security, as to which each applicable Seller and Purchaser shall enter into a
letter agreement substantially in the form of Exhibit L); and (ii) any Rent
prepaid to or otherwise collected by any Seller with respect to such Properties
for any period beyond the date on which the Closing occurs.  Rents pro-rated at
Closing shall be based on Rents collected as of the Closing Date.

 

(c)                        Delinquent Rent.  Rent shall be prorated at Closing
on an accrual basis.  Any Delinquent Rent that is paid after the Closing Date
shall, subject to the terms below, be paid to the applicable Seller to whom such
Delinquent Rent is owing, and if Delinquent Rent is received by Purchaser,
Purchaser shall pay the Delinquent Rent to such Seller promptly after collection
by Purchaser; provided, however, that all Rent collected after the Closing Date
shall be applied first to payment of amounts due during the month in which the
Closing occurred, then to all amounts due Purchaser from the applicable Tenant
after the month during which the Closing occurred and last to all Delinquent
Rent due to such Seller.  Purchaser shall use diligent efforts to collect any
Delinquent Rent after the Closing with respect to the Properties that have

 

44

--------------------------------------------------------------------------------


 

been acquired by Purchaser, provided that Purchaser shall not be required to
commence any legal proceedings or terminate any Lease.  In the event Purchaser
commences any action or proceeding against any Tenant and as a result thereof
collects any Delinquent Rent which Purchaser is required to remit to any Seller,
Purchaser shall be entitled to deduct and retain a portion of the amount
collected which is equal to the actual, third party expenses incurred by
Purchaser in connection with the collection of such Delinquent Rent.  Purchaser
shall not waive any Delinquent Rent or modify or amend any Lease so as to reduce
the Delinquent Rent owed by the Tenant for any period in which any Seller is
entitled to receive such Delinquent Rent, without first obtaining such Seller’s
written consent.  If Purchaser fails to pay any Delinquent Rent due to any
Seller under the terms hereof within thirty (30) days of Purchaser’s receipt of
the same, the amount due to such Seller shall thereafter bear interest at any
annual rate of ten percent (10%), compounded monthly.  As of the date set forth
for the final closing adjustment in Section 8.4(h), any Delinquent Rent which
has not then been paid shall be deemed assigned to Seller, provided that,
without the prior written consent of Purchaser, which consent may be withheld in
Purchaser’s sole discretion, no Seller shall take any action against a Tenant
owing Delinquent Rent from and after the Closing Date other than from time to
time issuing written requests for payment to the applicable Tenants.

 

(d)                       Taxes.  The following provisions shall apply with
respect to real estate taxes assessed against the Properties:

 

(i)                                     With respect to any Property that is
subject to a Lease under which the Tenant pays real estate taxes directly to the
taxing authority, no proration shall be made between Sellers and Purchaser;

 

(ii)                                  With respect to any Property subject to a
so-called triple net Lease under which the Tenant is responsible for real estate
taxes (but does not pay the same directly to the taxing authority), there shall
be no proration for real estate taxes except as follows:

 

(1)                                 if any Seller has collected payments from
the Tenant on account of real estate taxes and, as of the Closing, such Seller
has not applied such amounts toward the payment of real estate taxes (any such
unapplied amount, the “Unapplied Tax Collections”), then with respect to such
Property Purchaser shall receive a credit equal to the greater of:  (y) an
amount equal to the unpaid real estate taxes assessed for the Tax Year in which
the Closing occurs multiplied by a fraction, the numerator of which is the
number of days from the commencement of such Tax Year to and including the day
before the Closing and the denominator of which is the total number of days in
such Tax Year; and (z) an amount equal to the Unapplied Tax Collections received
by such Seller with respect to such Real Property;

 

(2)                                 if any Seller has paid any real estate taxes
attributable to any period from and after the Closing, and provided that such
Seller has not previously been reimbursed by the Tenant for such payment, then
Purchaser shall reimburse Seller for such payment promptly after it collects
such amounts from the applicable Tenant;

 

45

--------------------------------------------------------------------------------


 

(iii)                               With respect to any Property that is vacant
or is subject to a so-called gross Lease in which Sellers are responsible for
real estate taxes, real estate taxes assessed for the Tax Year in which the
Closing occurs shall be prorated at Closing based upon the actual number of days
in such Tax Year, with Sellers being responsible for that portion of such Tax
Year occurring prior to 11:59 p.m. on the date prior to the Closing Date and
Purchaser being responsible for that portion of such Tax Year occurring after
11:59 p.m. on the date prior to the Closing Date.

 

With respect to any real estate tax proration, if the most recent tax bill
received by Sellers before the Closing Date is not the actual current tax bill,
then Sellers and Purchaser shall prorate the taxes at the Closing by applying
100% of the tax rate for the period covered by the most current available tax
bill to the latest assessed value.  Subject to Section 8.4(h), any refunds of
real estate taxes made after the Closing shall first be applied to the
unreimbursed third-party costs incurred by Sellers or Purchaser in obtaining the
refund, then paid to any Tenants who are entitled to the same and the balance,
if any, shall be paid to Sellers (for the period prior to the Closing Date) and
to Purchaser (for the period commencing on and after the Closing Date).

 

(e)                        Assessment Installments.  If there are special
assessments pending against any Properties, Sellers shall pay any installments
of such special assessments that are due and payable prior to the Closing and
Purchaser shall pay all installments of such special assessments on or after the
Closing; provided, however, that:  (i) Sellers shall not be required to pay any
installments of special assessments that are assessed after the Effective Date
and that relate to projects that have not been completed as of the Effective
Date; and (ii) Sellers shall have no obligation to pay (and Purchaser shall not
receive a credit for) any special assessments to the extent that such
assessments are required to be paid for directly by any Tenant.

 

(f)                         Utilities.  No proration shall be made with respect
to utilities that are paid by Tenants under the Leases.  With respect to any
Property as to which there are utility costs that are not the responsibility of
a Tenant, final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate.  Utility Deposits, plus
any interest on the Utility Deposits to which Sellers are or will be entitled
that are held by the provider of the utilities and which are freely transferable
to Purchaser, shall at the election of the applicable Seller be assigned by such
Seller to Purchaser and Purchaser shall pay such Seller the full amount thereof
at the Closing.  Sellers shall retain the right to obtain a refund of any
Utility Deposits which are not assigned to Purchaser, and Purchaser will
cooperate with any Seller as reasonably requested (at no out-of-pocket cost or
expense to Purchaser) in obtaining any refund.  Notwithstanding the foregoing,
Purchaser shall not receive any credit for utility payments due after the
Closing to the extent that (i) Tenants are obligated under their Leases to pay
such amounts, and (ii) Sellers has not received any payments from such Tenants
on account of amounts due after the Closing.

 

(g)                        Continuing Contracts.  Prepaid charges, payments and
accrued charges under any Contracts assigned to Purchaser shall be prorated at
Closing in a manner reasonably acceptable to Sellers and Purchaser.

 

46

--------------------------------------------------------------------------------


 

(h)                       Closing Statement.  Purchaser and Sellers shall
cooperate to produce prior to the Closing Date a schedule of prorations and
closing costs that is as complete and accurate as reasonably possible (the
“Closing Statement”).  If at the time of the Closing insufficient information is
available to allow for a final proration of any item to be prorated hereunder,
then a preliminary proration shall be made based on the best information then
available and any required adjustments to such initial estimated prorations
shall be made by the parties with due diligence and cooperation within sixty
(60) days following the Closing, or such later time as may be required to obtain
necessary information for proration, by prompt cash payment to the party
yielding a net credit from such prorations from the other party.  If, after the
Closing, any error is discovered on the Closing Statement, then the parties
shall correct such error by prompt cash payment to one another as aforesaid. 
The provisions of this paragraph shall survive Closing until December 31, 2012
and after such date no further adjustments or reproprations shall be made.

 

(i)                           Closing Costs.

 

(1)                                 Sellers shall pay:  (A) for each Property,
the real property transfer taxes due on account of the sale of the Properties to
the extent it is customary in the City, County and State where such Property is
located for such amounts to be paid by a seller; (B) one-half of the Title
Company’s customary escrow charges; and (C) the fees of its own attorneys.

 

(2)                                 Purchaser shall pay:  (A) all costs incurred
by it associated with its due diligence, including the cost of surveys,
appraisals, architectural, engineering, credit and updated physical condition
and environmental reports; (B) for each Property, the cost of the Title Policies
and any affirmative coverage or any Endorsements to the Title Policies; (C)
charges for any lender’s title insurance policies, if any; (D) for each
Property, (i) all recording fees due on account of the sale of the applicable
Property (other than recording fees related to the release of Seller’s mortgage)
(ii) the real property transfer taxes due on account of the sale of the
Properties to the extent it is customary in the City, County and State where
such Property is located for such amounts to be paid by a purchaser and (ii) all
mortgage recording taxes or similar taxes or charges, if applicable; (E)
one-half of the Title Company’s customary escrow charges; and (F) the fees of
its own attorneys.

 

(3)                                 All other customary purchase and sale
closing costs shall be paid by Sellers or Purchaser in accordance with the
custom in the jurisdiction where each Property is located.

 

(4)                                 The provisions of this Section 8.4(i) shall
survive the Closing or the earlier termination of this Agreement.

 

(i)                                     Lease Expenses.

 

(1)                                 With respect to Lease Expenses paid or
incurred by any Seller after the Effective Date related to the Lease
Transactions listed on the Lease Schedule

 

47

--------------------------------------------------------------------------------


 

or approved by Purchaser in accordance with Section 6.6, Purchaser shall pay and
be solely responsible for the payment of all Lease Expenses.  At Closing,
Purchaser shall reimburse the applicable Seller for any Lease Expenses to the
extent that the same have been paid by such Seller prior to the Closing and such
Seller has provided Purchaser with reasonably acceptable evidence of such
payment.  In addition, at Closing, (i) Purchaser shall assume Sellers’
obligations to pay, when due (whether on a stated due date or accelerated) any
Lease Expenses unpaid as of the Closing, and (ii) Purchaser hereby agrees to
indemnify and hold Sellers harmless from and against any and all costs and
liabilities (including reasonable attorneys’ fees, expenses and disbursements)
with respect to such Lease Expenses which remain unpaid at the time of Closing,
which obligations of Purchaser shall survive the Closing. Notwithstanding
anything to the contrary in this Agreement, Purchaser’s obligations under this
Section 8.4(j)(1) shall survive the Closing.

 

(2)                                 Each party shall make available to the other
all records, bills, vouchers and other data in such party’s control verifying
Lease Expenses and the payment there

 

Section 8.5                                   Tenant Notices.  Sellers and
Purchaser covenant and agree to execute, at Closing, a written notice of the
acquisition of the Properties by Purchaser, in sufficient copies for transmittal
to all applicable Tenants and properly addressed to all such Tenants (the
“Tenant Notices”).  Such notice shall be prepared by Purchaser and approved by
Sellers, shall notify the Tenants of the sale and transfer and shall contain
appropriate instructions relating to the payment of future rentals, the giving
of future notices, and other matters reasonably required by Purchaser or
required by law.  Purchaser shall submit the Tenant Notices to Seller not less
than five (5) Business Days before the Closing Date.  Unless a different
procedure is required by applicable law, in which event such laws shall be
controlling, Purchaser agrees to transmit or otherwise deliver such letters to
the Tenants promptly after the Closing.

 

ARTICLE 9

 

REAL ESTATE COMMISSION

 

Section 9.1                                   Commissions.  If and when, but
only if and when, the Closing are completed and the Purchase Price is paid in
full, Sellers shall be obligated to pay a real estate commission and/or
brokerage fee to Seller’s Broker in accordance with a separate agreement between
Sellers and Seller’s Broker.  Sellers and Purchaser represent and warrant to
each other that no other brokerage fee or real estate commission is or shall be
due or owing in connection with this transaction.  Sellers hereby agree to
indemnify, defend and hold harmless Purchaser from and against any claim made by
Seller’s Broker, and Sellers and Purchaser each hereby agree to indemnify,
defend and hold the other harmless from any and all claims of any other broker
or agent based on action or alleged action of the other.  The provisions of this
paragraph shall survive the Closing.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 10

 

TERMINATION AND DEFAULT

 

Section 10.1                            Termination without Default.  If the
sale of the Properties is not consummated because of the failure of any
condition precedent to Purchaser’s obligations expressly set forth in this
Agreement or for any other reason except a default by Purchaser in its
obligation to purchase the Properties in accordance with the provisions of this
Agreement, and provided that Purchaser has performed or tendered performance of
all of its material obligations under this Agreement then required to have been
performed by Purchaser (provided Purchaser shall not be required to have
tendered the Purchase Price) and the Closing Date with respect to such
Properties is not extended pursuant to an express provision of this Agreement or
by mutual agreement of the parties, then the Deposit shall promptly be returned
to Purchaser promptly following Purchaser’s request for the same.  Except as
otherwise expressly provided for in this Agreement, any termination of this
Agreement for any reason shall be a termination with respect to all of the
Properties that have not been acquired by Purchaser as of the time of such
termination.

 

Section 10.2                            Purchaser’s Default.  If the Closing
contemplated hereby is not consummated because of a default by Purchaser in its
obligation to purchase the Properties in accordance with the terms of this
Agreement after Sellers have performed or tendered performance of all of their
material obligations in accordance with this Agreement, then:  (a) this
Agreement shall terminate; (b) the Deposit shall be paid to and retained by
Sellers as liquidated damages; and (c) except for Purchaser’s Surviving
Obligations, Sellers and Purchaser shall have no further obligations to each
other.  THE PARTIES HERETO, BEFORE ENTERING INTO THIS AGREEMENT, HAVE BEEN
CONCERNED WITH THE FACT THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLERS IN
THE EVENT THAT PURCHASER SHOULD FAIL TO PURCHASE THE PROPERTY SUBJECT TO AND IN
ACCORDING TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  PURCHASER AND SELLERS
ACKNOWLEDGE THAT THE DAMAGES TO SELLERS IN THE EVENT OF A BREACH OF THIS
AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE
AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF
THE DAMAGES THAT WOULD BE SUFFERED BY SELLERS IF THE TRANSACTION SHOULD FAIL TO
CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS
OF THE EFFECTIVE DATE AND UNDER THE CIRCUMSTANCES THAT SELLERS AND PURCHASER
REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH.  THE PARTIES,
HAVING MADE A DILIGENT ENDEAVOR TO ASCERTAIN THE ACTUAL COMPENSATORY DAMAGES
WHICH SELLERS WOULD SUFFER IN THE EVENT OF PURCHASER’S FAILURE TO PURCHASE THE
PROPERTY SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT, HEREBY AGREE THAT THE REASONABLE ESTIMATE OF SAID DAMAGES IS THE SUM
EQUAL TO THE AMOUNT OF THE DEPOSIT.  THEREFORE, IN THE EVENT THAT THE SALE
CONTEMPLATED HEREBY SHALL FAIL TO CLOSE FOR ANY REASON OTHER THAN SELLERS’
DEFAULT HEREUNDER OR THE FAILURE OF ANY CONDITION PRECEDENT IN FAVOR OF
PURCHASER EXPRESSLY

 

49

--------------------------------------------------------------------------------


 

SET FORTH IN THIS AGREEMENT, SELLERS SHALL BE ENTITLED TO AND SHALL RETAIN THE
ENTIRE DEPOSIT AS LIQUIDATED DAMAGES AND AS ITS SOLE REMEDY AT LAW OR IN
EQUITY.  THE AMOUNT OF THE LIQUIDATED DAMAGES HAS BEEN ESTABLISHED BY THE
PARTIES AS THE AMOUNT OF THE MONETARY DAMAGES SELLER WILL SUFFER BASED SOLELY
UPON A FAILURE BY PURCHASER TO PURCHASE THE PROPERTY AND SELLERS SHALL BE
ENTITLED TO RECOVER NO OTHER DAMAGES FROM PURCHASER BASED SOLELY UPON A FAILURE
BY PURCHASER TO PURCHASE THE PROPERTY.

 

This Section 10.2 is intended only to liquidate and limit Sellers’ right to
damages arising due to Purchaser’s failure to purchase the Properties in
accordance with the terms of this Agreement and shall not limit the obligations
of Purchaser pursuant to Sections 5.1, 5.3, 9.1, 11.8, or 11.18 of this
Agreement.

 

Section 10.3                            Seller’s Default.  If Purchaser shall
have performed or tendered performance of all of its material obligations under
this Agreement (provided Purchaser shall not be required to have tendered the
Purchase Price), and the sale contemplated hereby is not consummated because of
a default by any Seller in its obligation to sell the Properties in accordance
with the terms of this Agreement, then, Purchaser may, as its sole and exclusive
remedy at law or in equity:  (a) terminate this Agreement by giving written
notice thereof to the Sellers, in which event the Deposit will promptly be
returned to Purchaser following Purchaser’s request for the same and the Sellers
shall reimburse Purchaser for all reasonable, third party out-of-pocket costs
and expenses incurred by Purchaser in connection with this Agreement up to
$250,000 (and subject to receipt by Sellers of reasonably acceptable
verification of such third party expenses), whereupon this Agreement shall
terminate and the parties shall have no further obligations to each other except
for Purchaser’s Surviving Obligations; (b) waive such default and consummate the
transactions contemplated hereby in accordance with the terms of this Agreement;
or (c) specifically enforce Sellers’ obligations to sell all (but not less than
all except as otherwise provided in this Agreement) of the Properties in
accordance with the terms and conditions of this Agreement.  Purchaser hereby
irrevocably waives any other right or remedy for such default.  As a condition
precedent to Purchaser exercising any right to bring an action for specific
performance as the result of Sellers’ default hereunder, Purchaser must commence
such action within sixty (60) days after the scheduled Closing Date, as may be
extended.  Purchaser agrees that its failure timely to commence such an action
for specific performance within such sixty (60) day period shall be deemed a
waiver by it of its right to commence such an action.

 

Section 10.4                            Breach of Representations.  Sellers and
Purchaser agree that, following the Closing, each Seller and Purchaser shall be
liable for the direct, but not consequential or punitive, damages resulting from
any breach of its representations and warranties expressly set forth in Article
7 hereof and in the case of Seller (and Holdings), in any Seller Estoppel
Certificates delivered by Sellers and Holdings at Closing and for other
indemnifications and covenants contained in any documents delivered by Sellers
and/or Holdings at Closing; provided, however, that:  (i) the aggregate
liability of all Sellers and Holdings for all such breaches, indemnifications
and any matters relating thereto shall not exceed the Claim Cap (thus, by way of
example, if one Seller pays an amount equal to the Claim Cap, then neither that
Seller

 

50

--------------------------------------------------------------------------------


 

nor any other Seller (including Holdings) shall have any further liability);
(ii) the total liability of Purchaser for all such breaches and any matters
relating thereto shall not, in the aggregate, exceed the Claim Cap; (iii) such
representations, warranties, indemnifications and covenants are personal to
Sellers and Purchaser and may not be assigned to or enforced by any other
Person, other than to an assignee of Purchaser in accordance with Section 11.3;
and (iv) the representations, warranties, covenants and indemnifications of
Sellers and the representations and warranties of Purchaser set forth in this
Agreement or in any document or certificate delivered by Sellers in connection
herewith shall survive the Closing for a period of six (6) months, and no action
or proceeding thereon shall be valid or enforceable, at law or in equity, if a
legal proceeding is not commenced within that time.  Notwithstanding the
foregoing, however, if the Closing occurs, Purchaser hereby expressly waives,
relinquishes and releases any right or remedy available to it at law, in equity,
under this Agreement or otherwise to make a claim against Sellers for damages
that Purchaser may incur, or to rescind this Agreement and the transactions
contemplated hereby, as the result of any of Sellers’ representations or
warranties being untrue, inaccurate or incorrect if Purchaser knew or is deemed
to know that such representation or warranty was untrue, inaccurate or incorrect
at the time of the Closing.  Purchaser further agrees that no claim may or shall
be made for any alleged breach of any representations or warranties made by
Sellers under or relating to this Agreement (including any claim under any
Seller’s Estoppel Certificate) or any indemnification claim under any document
delivered at Closing unless the amount of such claim or claims, individually or
in the aggregate, exceeds $100,000 (in which event the full amount of such valid
claims against Sellers shall be actionable up to, but not in excess of, the
Claim Cap).

 

ARTICLE 11

 

MISCELLANEOUS

 

Section 11.1                            Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
transactions contemplated herein, and it supersedes all prior discussions,
understandings or agreements among the parties.  All Exhibits and Schedules
attached hereto are a part of this Agreement and are incorporated herein by
reference.

 

Section 11.2                            Binding On Successors and Assigns. 
Subject to Section 11.3, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 11.3                            Assignment by Purchaser.  Without the
prior written consent of Sellers, Purchaser shall not, directly or indirectly,
assign this Agreement or any of its rights hereunder.  Any attempted assignment
in violation hereof shall, at the election of Sellers, be of no force or effect
and shall constitute a default by Purchaser.  Notwithstanding the foregoing,
Purchaser may assign its rights under this Agreement subject to the following
conditions:  (a) the assignment must be to a limited partnership, limited
liability company, real estate investment trust or other entity controlled by or
affiliated with Purchaser or the owners of Purchaser as of the Effective Date
and in which Purchaser or the owners of Purchaser as of the date of such
assignment own, directly or indirectly, an equity interest in such assignee and
Purchaser or the owners of Purchaser shall be the manager, managing member or
general partner such assignee (a “Qualified

 

51

--------------------------------------------------------------------------------


 

Assignee”); (b) such Qualified Assignee must assume all of Purchaser’s
obligations hereunder in a manner reasonably acceptable to Seller and become
jointly and severally liable with Purchaser for all such obligations; (c) the
Study Period shall have ended; and (d) prior to making the proposed assignment
(but in no event later than the date that is five (5) Business Days prior to the
Closing Date), Purchaser shall provide Sellers with notice thereof and evidence
that the foregoing conditions are satisfied.  In addition, Purchaser may direct
Sellers to convey each Property to a different entity formed by Purchaser
specifically for the purpose of taking title thereto, provided that (1) such
entity must be a Qualified Assignee or owned and controlled by a Qualified
Assignee, (2) such entity must assume all of Purchaser’s obligations hereunder
with respect to the Property to be acquired by it in a manner reasonably
acceptable to Sellers and shall be jointly and severally liable with Purchaser
and all other entities designated to take title to a Property, for Purchaser’s
obligations under this Agreement, (3) Purchaser shall give Seller prior written
notice of the designated entities not less than ten (10) Business Days before
the Closing Date, and (4) Purchaser shall be responsible for any increased cost
(other than Sellers’ attorneys’ fees) in connection with using multiple entities
to take title to the Properties.

 

Section 11.4                            Waiver.  The excuse or waiver of the
performance by a party of any obligation of the other party under this Agreement
shall only be effective if evidenced by a written statement signed by the party
so excusing or waiving.  No delay in exercising any right or remedy shall
constitute a waiver thereof, and no waiver by Seller or Purchaser of the breach
of any covenant of this Agreement shall be construed as a waiver of any
preceding or succeeding breach of the same or any other covenant or condition of
this Agreement.

 

Section 11.5                            Governing Law; Jurisdiction.

 

(a)                       This Agreement and all documents executed and
delivered in connection herewith shall be construed in accordance with the
internal laws of the Commonwealth of Massachusetts without regard to the
principles of choice of law or conflicts of law.

 

(b)                       In recognition of the benefits of having any disputes
with respect to this Agreement resolved by an experienced and expert person,
Seller and Purchaser hereby agree that any suit, action, or proceeding, whether
claim or counterclaim, brought or instituted by any party hereto on or with
respect to this Agreement or which in any way relates, directly or indirectly,
to this Agreement or any event, transaction, or occurrence arising out of or in
any way connected with this Agreement or the Properties, or the dealings of the
parties with respect thereto, shall be tried only by a court and not by a jury. 
EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION, OR PROCEEDING.

 

(c)                        Each of the Sellers and the Purchaser:  (i) agree
that any suit, action or other proceeding arising out of or based upon this
Agreement or the subject matter hereof or any documents delivered in connection
herewith shall be brought only in the courts of the State of Delaware, the State
of New York or the United States District Court for the District of Delaware or
the United States District Court for the Southern District of New York; (ii)
irrevocably submits itself to the exclusive jurisdiction of the such courts for
the purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof or any

 

52

--------------------------------------------------------------------------------


 

documents delivered in connection herewith, (ii) waives, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (iii) consents to service of process by registered mail at the address to
which notices are to be given if personal service is not with the exercise of
reasonable efforts possible.

 

The provisions of this Section 11.5 shall survive the Closing or termination of
this Agreement.

 

Section 11.6                            Counterparts.  This Agreement may be
executed in any number of counterparts and it shall be sufficient that the
signature of each party appear on one or more such counterparts.  All
counterparts shall collectively constitute a single agreement.  A facsimile
signature to this Agreement shall be sufficient to prove the execution hereby by
any Person.

 

Section 11.7                            Notices.  All notices or other
communications required or provided to be sent by either party shall be in
writing and shall be sent by:  (i) by any nationally known overnight delivery
service for next day delivery, or (ii) delivered in person, or (iii) by
facsimile, or (iv) by e-mail; provided that any delivery by facsimile or e-mail
shall be confirmed by overnight delivery of the copy of the facsimile or
e-mail.  All notices shall be deemed to have been given upon one day after
deposit with an overnight delivery service with respect to delivery by an
overnight delivery service.  All notices shall be addressed to the parties at
the addresses below:

 

To Any Seller or All Sellers:

 

STAG Investments Holdings II, LLC

 

 

c/o STAG Industrial Management, LLC

 

 

99 High Street, 28th Floor

 

 

Boston, MA 02110

 

 

Attention: Benjamin Butcher

 

 

Facsimile: 617-574-0052

 

 

E-mail: bbutcher@stagindustrial.com

 

 

 

and a copy to:

 

DLA Piper LLP (US)

 

 

33 Arch Street

 

 

Boston, Massachusetts 02110

 

 

Attention: John L. Sullivan, Esq.

 

 

Facsimile: 617-406-6129

 

 

E-mail: John.Sullivan@dlaper.com

 

 

 

 

 

And

 

 

 

 

 

Attention: Barbara A. Trachtenberg, Esq.

 

 

Facsimile: 617-406-6111

 

 

E-mail: Barbara.Trachtenberg@dlapiper.com

 

53

--------------------------------------------------------------------------------


 

and a copy to:

 

STAG Industrial Management, LLC

 

 

99 High Street, 28th Floor

 

 

Boston, MA 02110

 

 

Attention: General Counsel

 

 

Facsimile: 617-574-0052

 

 

E-mail: karnone@stagindustrial.com

 

 

 

To Purchaser:

 

STAG Industrial Holdings, LLC

 

 

c/o STAG Industrial Management, LLC

 

 

99 High Street, 28th Floor

 

 

Boston, MA 02110

 

 

Attention: Jeffrey D. Furber

 

 

Facsimile: 617-261-9555

 

 

E-mail: jfurber@aew.com

 

 

 

and a copy to:

 

WilmerHale

 

 

60 State Street

 

 

Boston, Massachusetts 02110

 

 

Attention: Sean T. Boulger, Esq.

 

 

Facsimile: 617-526-6870

 

 

E-mail: sean.boulger@wilmerhale.com

 

 

 

and a copy to:

 

STAG Industrial Management, LLC

 

 

99 High Street, 28th Floor

 

 

Boston, MA 02110

 

 

Attention: General Counsel

 

 

Facsimile: 617-574-0052

 

 

E-mail: karnone@stagindustrial.com

 

Any notice which is delivered by Purchaser to STAG Industrial Management, LLC as
set forth above shall be deemed an effective notice as to all Sellers,
notwithstanding the fact that such Sellers are not individually listed as
addressees in such notice.  Any notice which is delivered by STAG Industrial
Management, LLC on behalf of Sellers shall be deemed an effective notice from
all Sellers.  Any address or name specified above may be changed by notice given
to the addressee by the other party in accordance with this Section 11.7.  The
inability to deliver notice because of a changed address of which no notice was
given as provided above, or because of rejection or other refusal to accept any
notice, shall be deemed to be the receipt of the notice as of the date of such
inability to deliver or rejection or refusal to accept.  Any notice to be given
by any party hereto may be given by the counsel for such party.

 

Section 11.8                            Attorneys’ Fees.  In the event of a
judicial or administrative proceeding or action by one party against the other
party with respect to the interpretation or enforcement of this Agreement, the
prevailing party shall be entitled to recover reasonable costs and expenses
including reasonable attorneys’ fees and expenses, whether at the investigative,
pretrial, trial or appellate level.  The prevailing party shall be determined by
the court based upon an assessment of which party’s major arguments or position
prevailed.

 

54

--------------------------------------------------------------------------------


 

Section 11.9                            IRS Real Estate Sales Reporting. 
Purchaser and Seller hereby agree that the Title Company shall act as “the
person responsible for closing” the transaction which is the subject of this
Agreement pursuant to Section 6045(e) of the Code and shall prepare and file all
informational returns, including IRS Form 1099 S, and shall otherwise comply
with the provisions of Section 6045(e) of the Code.

 

Section 11.10                     Time Periods.  Any reference in this Agreement
to the time for the performance of obligations or elapsed time shall mean
consecutive calendar days, months, or years, as applicable.  In the event the
time for performance of any obligation hereunder expires on a day that is not a
Business Day, the time for performance shall be extended to the next Business
Day.

 

Section 11.11                     Modification of Agreement.  No modification of
this Agreement shall be deemed effective unless in a written amendment signed by
Sellers and Purchaser that expressly states that it is intended to modify this
Agreement.

 

Section 11.12                     Further Instruments.  Each party, promptly
upon the request of the other, shall execute and have acknowledged and delivered
to the other or to Escrow Agent, as may be appropriate, any and all further
instruments reasonably requested or appropriate to evidence or give effect to
the provisions of this Agreement and which are consistent with the provisions of
this Agreement.

 

Section 11.13                     Descriptive Headings; Word Meaning.  The
descriptive headings of the paragraphs of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any provisions of this Agreement.  Words such as “herein”, “hereinafter”,
“hereof” and “hereunder” when used in reference to this Agreement, refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires.  The singular shall include the plural
and the masculine gender shall include the feminine and neuter, and vice versa,
unless the context otherwise requires.  The word “including” shall not be
restrictive and shall be interpreted as if followed by the words “without
limitation.”

 

Section 11.14                     Time of the Essence.  Time is of the essence
of this Agreement and all covenants and deadlines hereunder.  Without limiting
the foregoing, Purchaser and Sellers hereby confirm their intention and
agreement that time shall be of the essence of each and every provision of this
Agreement, notwithstanding any subsequent modification or extension of any date
or time period that is provided for under this Agreement.  The agreement of
Purchaser and Sellers that time is of the essence of each and every provision of
this Agreement shall not be waived or modified by any conduct of the parties,
and the agreement of Purchaser and Sellers that time is of the essence of each
and every provision of this Agreement may only be modified or waived by the
express written agreement of Purchaser and Sellers that time shall not be of the
essence with respect to a particular date or time period, or any modification or
extension thereof, which is provided under this Agreement.

 

Section 11.15                     Construction of Agreement.  This Agreement
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have

 

55

--------------------------------------------------------------------------------


 

been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Sellers have contributed substantially and materially to
the preparation of this Agreement.

 

Section 11.16                     Limitations on Liability.  Notwithstanding
anything to the contrary in this Agreement, and subject to any additional
limitations on Sellers’ liability set forth elsewhere in this Agreement:  (a)
Purchaser’s recourse against Sellers under this Agreement or any agreement,
document, certificate or instrument delivered by Sellers hereunder, or under any
law, rule or regulation relating to the Properties, shall be limited to Sellers’
interest in the Properties (or, following the Closing, to the net proceeds of
the sale of the Properties actually received by Sellers); (b) in no event shall
any of the Seller Parties have any personal liability hereunder or otherwise;
(c) the liability of each Seller under this Agreement and any document executed
in connection herewith shall be several and not joint and several and (d) if a
Seller’s Property becomes an Excluded Property and the Closing with respect
thereto does not occur such that such Seller has no Properties for sale under
this Agreement, then such Seller shall cease to be a party to this Agreement. 
The foregoing limitations shall not apply to Holdings, and Holdings shall be
jointly and severally liable for the obligations, representations and warranties
of itself and each other Seller (other than Sellers of Excluded Properties with
respect to which Closing does not occur).  The acceptance of the Deed (or
Assignment and Assumption Agreement with respect to Ownership Interests, as
applicable) shall constitute full performance of all of Sellers’ obligations
hereunder other than those obligations of Seller, if any, that by the express
terms hereof are to survive the Closing.

 

Section 11.17                     Severability.  The parties hereto intend and
believe that each provision in this Agreement comports with all applicable
local, state and federal laws and judicial decisions.  If, however, any
provision in this Agreement is found by a court of law to be in violation of any
applicable local, state, or federal law, statute, ordinance, administrative or
judicial decision, or public policy, or if in any other respect such a court
declares any such provision to be illegal, invalid, unlawful, void or
unenforceable as written, then it is the intent of all parties hereto that,
consistent with and with a view towards preserving the economic and legal
arrangements among the parties hereto as expressed in this Agreement, such
provision shall be given force and effect to the fullest possible extent, and
that the remainder of this Agreement shall be construed as if such illegal,
invalid, unlawful, void, or unenforceable provision were not contained herein,
and that the rights, obligations, and interests of the parties under the
remainder of this Agreement shall continue in full force and effect.

 

Section 11.18                     No Recording.  The provisions hereof shall not
constitute a lien on the Properties.  Neither Purchaser nor its agents or
representatives shall record or file this Agreement or any notice or memorandum
hereof in any public records.  If Purchaser breaches the foregoing provision,
this Agreement shall, at Sellers’ election, terminate, and Sellers shall retain
the Deposit in accordance with Section 10.2.  Purchaser hereby irrevocably
appoints each applicable Seller as its true and lawful attorney-in-fact, coupled
with an interest, for the purpose of executing and recording such documents and
performing such other acts as may be necessary to terminate any recording or
filing of this Agreement in violation of this provision.

 

Section 11.19                     No Implied Agreement.  None of Sellers or
Purchaser shall have any obligations in connection with the transaction
contemplated by this Agreement unless both Seller

 

56

--------------------------------------------------------------------------------


 

and Purchaser, each acting in its sole discretion, elects to execute and deliver
this Agreement to the other party.  No correspondence, course of dealing or
submission of drafts or final versions of this Agreement between Sellers and
Purchaser shall be deemed to create any binding obligations in connection with
the transaction contemplated hereby, and no contract or obligation on the part
of Sellers or Purchaser shall arise unless and until this Agreement is fully
executed by each Seller and Purchaser.  Once executed and delivered by Sellers
and Purchaser, this Agreement shall be binding upon them notwithstanding the
failure of Escrow Agent or any broker or other Person to execute this Agreement.

 

Section 11.20                     Facsimile Signatures.  Signatures to this
Agreement, any amendment hereof and any notice given hereunder, transmitted by
telecopy shall be valid and effective to bind the party so signing.  Each party
agrees to promptly deliver an execution original of this Agreement (and any
amendment hereto) with its actual signature to the other party, but a failure to
do so shall not affect the enforceability of this Agreement (or any amendment
hereto), it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied signature and shall accept the telecopied signature
of the other party to this Agreement.

 

Section 11.21                     Publicity.  The parties agree that, except as
may be required by applicable law (including, without limitation, the rules and
regulations of the Securities and Exchange Commission and the New York Stock
Exchange if applicable), prior to Closing no party shall contact or conduct
negotiations with public officials (except in connection with its due diligence
activities hereunder), make any public pronouncements, issue press releases or
otherwise furnish information regarding this Agreement or the transactions
contemplated to any third party without the consent of the other party, which
consent shall not be unreasonably withheld.  If Purchaser is a public company,
Sellers shall not trade in the securities of Purchaser until a public
announcement of the transactions contemplated by this Agreement has been made. 
After Closing, Purchaser agrees not to disclose specific Purchase Price
information in any public pronouncements, press releases or other such
disclosures (excluding therefrom any disclosure required by the Securities and
Exchange Commission) without Sellers’ consent, which shall not be unreasonably
withheld.

 

[The balance of this page has intentionally been left blank.  Signature pages
follow.]

 

57

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers and Purchaser have executed this Agreement as of the
Effective Date.

 

 

 

SELLERS:

 

 

 

 

 

STAG INVESTMENTS HOLDINGS II, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG INVESTMENTS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II ALBANY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

[Signature Page to Real Estate Purchase and Sale Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

STAG II NOVI, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II HOLLAND, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II GREENWOOD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II LAFAYETTE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II LANSING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

[Signature Page to Real Estate Purchase and Sale Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

STAG II O’HARA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II INDEPENDENCE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II WICHITA 2, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II JACKSON, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II KANSAS CITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

[Signature Page to Real Estate Purchase and Sale Agreement]

 

S-3

--------------------------------------------------------------------------------


 

 

STAG II MARION, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II PARSONS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

STAG II PHENIX CITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

[PURCHASER’S SIGNATURE ON NEXT PAGE]

 

 

[Signature Page to Real Estate Purchase and Sale Agreement]

 

S-4

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

 

 

STAG INDUSTRIAL HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Furber

 

Name:

Jeffrey D. Furber

 

Title:

Authorized Signatory

 

 

[Signature Page to Real Estate Purchase and Sale Agreement]

 

S-5

--------------------------------------------------------------------------------


 

RECEIPT BY THE ESCROW AGENT

 

This Agreement, fully executed by both Sellers and Purchaser, has been received
by the Escrow Agent this 9th day of August, 2012 and by execution hereof, Escrow
Agent hereby covenants and agrees to be bound by the terms of this Agreement
that are applicable to it.

 

 

 

ESCROW AGENT:

 

 

 

 

 

STEWART TITLE GUARANTY COMPANY

 

 

 

 

 

 

 

By:

/s/ Terrance P. Miklas

 

Name:

Terrance P. Miklas

 

Title:

Vice President

 

 

[Signature Page to Real Estate Purchase and Sale Agreement]

 

S-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTIES AND SELLERS

 

Property Address

 

City, State

 

Seller

 

 

 

 

 

 

 

260-272 Rex Boulevard

 

Auburn Hills, MI

 

STAG II Sterling Heights, LLC

 

 

 

 

 

 

 

12 Leigh Fisher Boulevard

 

El Paso, TX

 

STAG Investments Holdings II, LLC and STAG Investments GP, LLC

 

 

 

 

 

 

 

47 Butterfield Circle

 

El Paso, TX

 

STAG II El Paso, L.P.

 

 

 

 

 

 

 

109 Balzano Drive

 

Gloversville, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

122 Balzano Drive

 

Gloversville, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

125 Balzano Drive

 

Gloversville, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

141 Sal Landrio Drive

 

Gloversville, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

215 Mill Avenue

 

Greenwood, SC

 

STAG II Greenwood, LLC

 

 

 

 

 

 

 

308-310 Maxwell Avenue

 

Greenwood, SC

 

STAG II Greenwood, LLC

 

 

 

 

 

 

 

4757 128th Avenue

 

Holland, MI

 

STAG II Holland, LLC

 

 

 

 

 

 

 

One Michelin Drive

 

Independence, VA

 

STAG II Independence, LLC

 

 

 

 

 

 

 

1094 Flex Drive

 

Jackson, TN

 

STAG II Jackson, LLC

 

 

 

 

 

 

 

123 Union Avenue

 

Johnstown, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

150 Enterprise Drive

 

Johnstown, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

231 Enterprise Drive

 

Johnstown, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

6 Clermont Street

 

Johnstown, NY

 

STAG II Albany, LLC

 

 

 

 

 

 

 

636 S. 66th Street

 

Kansas City, KS

 

STAG II Kansas City, LLC

 

 

 

 

 

 

 

1520 Kepner Drive,

 

Lafayette, IN

 

STAG II Lafayette, LLC

 

 

 

 

 

 

 

1521 Kepner Drive,

 

Lafayette, IN

 

STAG II Lafayette, LLC

 

 

 

 

 

 

 

1540-30 Kepner Drive,

 

Lafayette, IN

 

STAG II Lafayette, LLC

 

 

A-1

--------------------------------------------------------------------------------


 

Property Address

 

City, State

 

Seller

 

 

 

 

 

 

 

5640 Pierson Highway

 

Lansing, MI

 

STAG II Lansing, LLC

 

 

 

 

 

 

 

2201 E Loew Road

 

Marion, IN

 

STAG II Marion, LLC

 

 

 

 

 

 

 

400 S. Byrkit Street

 

Mishawaka, IN

 

STAG II Mishawaka, LLC

 

 

 

 

 

 

 

22925 Venture Drive

 

Novi, MI

 

STAG II Novi, LLC

 

 

 

 

 

 

 

100 Papercraft Park

 

O’Hara Township, PA

 

STAG II O’Hara, LLC

 

 

 

 

 

 

 

1900 Wilson Avenue

 

Parsons, KS

 

STAG II Parsons, LLC

 

 

 

 

 

 

 

16 Downing Drive

 

Phenix City, AL

 

STAG II Phenix City, LLC

 

 

 

 

 

 

 

725 George Nelson Drive

 

Portage, IN

 

STAG Investments Holdings II, LLC

 

 

 

 

 

 

 

42600 Merrill Street

 

Sterling Heights, MI

 

STAG II Sterling Heights, LLC

 

 

 

 

 

 

 

100 Holloway Street

 

Ware Shoals, SC

 

STAG II Greenwood, LLC

 

 

 

 

 

 

 

2655/2755 Eastmoor

 

Wichita, KS

 

STAG II Wichita 2, LLC

 

 

 

 

 

 

 

2750 South Rock

 

Wichita, KS

 

STAG II Wichita 2, LLC

 

 

 

 

 

 

 

2510 Eastmoor Drive

 

Wichita, KS

 

STAG II Wichita 2, LLC

 

 

 

 

 

 

 

2652 Eastmoor Drive

 

Wichita, KS

 

STAG II Wichita 2, LLC

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

ALLOCATED PURCHASE PRICE FOR PROPERTIES

 

PROPERTY

 

TENANT

 

ALLOCATION

 

 

 

 

 

 

 

6 Clermont Street
Johnstown, New York

 

Coast Distribution

 

1,226,627

 

 

 

 

 

 

 

122 Balzano Drive
Johnstown, New York

 

NYSID

 

3,271,194

 

 

 

 

 

 

 

125 Balzano Drive
Johnstown, New York

 

Northern Architectural Systems

 

1,233,713

 

 

 

 

 

 

 

123 Union Avenue
Johnstown, New York

 

NYK Logistics

 

2,201,190

 

 

 

 

 

 

 

141 Sal Landrio Drive
Johnstown, New York

 

EPIMED

 

2,266,669

 

 

 

 

 

 

 

150 Enterprise Drive
Johnstown, New York

 

Univar

 

3,281,028

 

 

 

 

 

 

 

231 Enterprise Drive
Johnstown, New York

 

Electro-Metrics

 

1,767,070

 

 

 

 

 

 

 

109 Balzano Drive
Johnstown, New York

 

Sysco Corp

 

1,710,186

 

 

 

 

 

 

 

47 Butterfield Circle
El Paso, Texas

 

Vacant/Masterlease

 

2,359,203

 

 

 

 

 

 

 

12 Leigh Fisher Boulevard
El Paso, Texas

 

Yazaki North America

 

2,447,830

 

 

 

 

 

 

 

100 Holloway Road
Ware Shoals, South Carolina

 

Greenwood Fabricating & Plating

 

525,715

 

 

 

 

 

 

 

308-310 Maxwell Avenue
Greenwood, South Carolina

 

Eaton Corporation

 

2,171,265

 

 

 

 

 

 

 

215 Mill Avenue
Greenwood, South Carolina

 

Greenwood Fabricating & Plating

 

3,150,570

 

 

A-2-1

--------------------------------------------------------------------------------


 

PROPERTY

 

TENANT

 

ALLOCATION

 

 

 

 

 

 

 

4757 128th Avenue
Holland, Michigan

 

Perrigo Holland

 

5,168,436

 

 

 

 

 

 

 

One Michelin Drive
Independence, Virginia

 

Michelin

 

3,347,267

 

 

 

 

 

 

 

1520 Kepner Drive
Lafayette, Indiana

 

Heartland Automotive

 

3,651,787

 

 

 

 

 

 

 

1540-1530 Kepner Drive
Lafayette, Indiana

 

Caterpillar Logistics

 

5,033,493

 

 

 

 

 

 

 

1521 Kepner Drive
Lafayette, Indiana

 

Toyota Tsusho, Wingard Wheels

 

10,567,678

 

 

 

 

 

 

 

5640 Pierson Highway
Lansing, Michigan

 

Woodbridge Ventures

 

10,072,922

 

 

 

 

 

 

 

22925 Venture Drive
Novi, Michigan

 

Harada Industry

 

5,554,347

 

 

 

 

 

 

 

100 Papercraft Park
O’Hara Township, Pennsylvania

 

Genco, American Beverage

 

24,415,769

 

 

 

 

 

 

 

725 George Nelson Drive
Portage, Indiana

 

ADS Logistics

 

8,025,018

 

 

 

 

 

 

 

42600 Merrill Street
Sterling Heights, Michigan

 

AZ Automotive

 

5,021,816

 

 

 

 

 

 

 

260-272 Rex Boulevard
Auburn Hills, Michigan

 

Northern Wire & Supply

 

2,520,045

 

 

 

 

 

 

 

2655/2755 Eastmoor
Wichita, Kansas

 

Thyssen Krupp 1

 

2,606,304

 

 

 

 

 

 

 

2652 Eastmoor Drive
Wichita, KS

 

Spirit AeroSystems

 

2,288,660

 

 

 

 

 

 

 

2750 South Rock
Wichita, Kansas

 

Thyssen Krupp 3

 

1,548,527

 

 

 

 

 

 

 

2510 Eastmoor Drive
Wichita, KS

 

Spirit AeroSystems

 

999,593

 

 

A-2-2

--------------------------------------------------------------------------------


 

PROPERTY

 

TENANT

 

ALLOCATION

 

 

 

 

 

 

 

1094 Flex Dr Jackson
Jackson, TN

 

Perseus Distribution

 

2,604,220

 

 

 

 

 

 

 

4226 Kansas Avenue
Kansas City, KS

 

Dayton Superior

 

2,374,178

 

 

 

 

 

 

 

1900 Wilson
Parsons, KS

 

Dayton Superior

 

2,000,676

 

 

 

 

 

 

 

2201 E Loew Rd
Marion, OH

 

Dunhams Athleisure Corp

 

4,571,300

 

 

 

 

 

 

 

13200 McKinley Highway
Mishawaka, IN

 

AM General

 

6,154,325

 

 

 

 

 

 

 

16 Downing Drive
Phenix City, AL

 

To The Game

 

2,664,254

 

 

 

 

 

 

 

TOTAL

 

 

 

$

138,802,874

 

 

A-2-3

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

LIST OF MAJOR TENANTS

 

Tenant

 

Property Address

 

City, State

 

 

 

 

 

 

 

Michelin North America, Inc.

 

One Michelin Drive

 

Independence, VA

 

 

 

 

 

 

 

Perseus Distribution, Inc.

 

1094 Flex Drive

 

Jackson, TN

 

 

 

 

 

 

 

Toyota Tsusho America, Inc.

 

1521 Kepner Drive,

 

Lafayette, IN

 

 

 

 

 

 

 

Caterpillar Logistic Services, Inc.

 

1540-30 Kepner Drive,

 

Lafayette, IN

 

 

 

 

 

 

 

Woodbridge Ventures, Inc.

 

5640 Pierson Highway

 

Lansing, MI

 

 

 

 

 

 

 

AM General Corporation

 

400 S. Byrkit Street

 

Mishawaka, IN

 

 

 

 

 

 

 

Genco I, Inc.

 

100 Papercraft Park

 

O’Hara Township, PA

 

 

 

 

 

 

 

American Beverage Corporation

 

100 Papercraft Park

 

O’Hara Township, PA

 

 

 

 

 

 

 

Thyssen Krupp Materials, LLC

 

2655/2755 Eastmoor

 

Wichita, KS

 

 

 

 

 

 

 

Thyssen Krupp Materials, LLC

 

2750 South Rock

 

Wichita, KS

 

 

A-3-1

--------------------------------------------------------------------------------


 

EXHIBIT A-4-1

 

MAJOR PROPERTIES

 

Property

 

Property Address

 

City, State

 

 

 

 

 

 

 

Independence Property

 

One Michelin Drive

 

Independence, VA

 

 

 

 

 

 

 

Jackson Property

 

1094 Flex Drive

 

Jackson, TN

 

 

 

 

 

 

 

Lafayette Property

 

1520 Kepner Drive,
1521 Kepner Drive,
1540 30 Kepner Drive

 

Layfayette, IN

 

 

 

 

 

 

 

Lansing Property

 

5640 Pierson Highway

 

Lansing, MI

 

 

 

 

 

 

 

Mishawaka Property 400 S. Byrikit Street

 

Mishawaka, IN

 

 

 

 

 

 

 

 

 

O’Hara Property

 

100 Papercraft Park

 

O’Hara Township, PA

 

 

 

 

 

 

 

Wichita Property

 

2510 Eastmoor,
2652 Eastmoor,
2655/2755 Eastmoor,
2750 South Rock

 

Wichita, KS

 

 

A-4-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTIONS OF THE LAND

 

SEE THE APPLICABLE EXISTING TITLE POLICY

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

[Name of Property]

 

To:                             [Name of Purchaser]

and

[Name of Seller]

 

Re:                             Lease dated                    ,         ,
between                                (“Landlord”) and the undersigned (the
“Lease”) demising certain premises (the “Premises”) located at property known as
                                                                                     

 

Ladies and Gentlemen:

 

The undersigned, as tenant under the Lease, hereby certifies to you as follows:

 

1.                                      The Lease constitutes the entire
agreement between us and the Landlord concerning the Premises and has not been
modified or amended except as follows:
                                                                                                                                                                                      
                                                                                                                                                 ;

 

2.                                      A true and correct copy of the Lease is
attached hereto as Exhibit A and the Lease is in full force and effect;

 

3.                                      To the best of our knowledge, as of the
date hereof we have no offsets or defenses to our performance of the terms and
provisions of the Lease, including (without limitation) the payment of rent due
thereunder;

 

4.                                      We have accepted possession of the
Premises pursuant to the terms of the Lease;

 

5.                                      All improvements and space required to
be furnished by the Landlord under the Lease have been completed in all material
respects and the Landlord has complied with all of its material obligations with
respect to the construction, fixturing and equipping of the Premises.  Any
design allowances, construction allowances or other allowances to which we may
be entitled under the Lease have been paid in full;

 

6.                                      The term of the Lease commenced on
                 ,          and terminates on                            ,
          , subject to any extension provisions set forth in the Lease;

 

C-1-2

--------------------------------------------------------------------------------


 

7.                                      Base rent of $                      is
payable monthly in advance under the Lease.  In addition to such base rent, we
pay our pro rata share of real estate taxes and operating expenses in accordance
with the terms of the Lease.  No rents have been paid more than 30 days in
advance.  We have paid base rent through                         , 2012.

 

8.                                      The amount of the security deposit
currently held by Landlord is $                         (if none, so state);

 

9.                                      To the best of our knowledge, neither we
nor the Landlord are in default in any of our respective material obligations
under the Lease;

 

10.                               Our current address for all notices to be
given to it under the Lease is as follows:

 

11.                               There are no actions, whether voluntary or
otherwise, pending or, to our knowledge, threatened in writing against us under
the bankruptcy laws of the United States or any state thereof.

 

This certificate is being delivered with the knowledge that the above-named
Purchaser will rely upon it in its purchase of the Property.  We further
understand that such Purchaser’s mortgage lender may rely upon this Certificate.

 

This certificate is dated as of                            , 2012.

 

 

Tenant:

 

 

 

[Name]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Attach Lease]

 

C-1-4

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

SELLER ESTOPPEL CERTIFICATE

 

TO:                                                                         

 

RE:                           Lease dated                       between
                                          (“Landlord”) and
                                                       (“Tenant”) for Leased
Premises consisting of approximately                          square feet (the
“Premises”) located at                                 (the “Property”)

 

Background

 

[Insert Applicable Property Owner] (the “Seller”) has this day conveyed to
                                         (“Purchaser”) the property described in
Schedule 1 hereto pursuant to that certain Purchase and Sale among, inter alia,
Seller and Purchaser dated                  ,          , 2012 (the “Purchase
Agreement”).  This Seller Estoppel Certificate is delivered by Seller and STAG
Investment Holdings II, LLC, a Delaware limited liability company (“Holdings”),
to Purchaser pursuant to the Purchase Agreement.  Seller’s and Holdings’
liability hereunder shall be subject to all of the limitations and conditions on
Sellers’ and Holdings’, respectively, liability set forth in the Purchase
Agreement.  Whenever a representation herein is qualified by the phrase “to
Seller’s knowledge”, or by words of similar import, such knowledge shall be
limited as provided in the Purchase Agreement.

 

Subject to the above limitations, Seller and Holdings hereby certify as follows:

 

1.                                      The lease attached as Schedule 2 hereto
(the “Lease”) is a true and correct copy of the Lease and constitutes the entire
agreement between the Landlord and Tenant concerning the Premises and has not
been modified or amended except as follows:
                                                                                                                                                                                         
                                                                                                                                                 ;

 

2.                                      The Lease is in full force and effect;

 

3.                                      To the best of Seller’s knowledge, as of
the date hereof, Tenant has no offsets or defenses to its performance of the
terms and provisions of the Lease, including (without limitation) the payment of
rent due thereunder;

 

4.                                      Tenant has accepted possession of the
Premises pursuant to the terms of the Lease;

 

5.                                      All improvements and space required to
be furnished by the Landlord under the Lease have been completed in all material
respects and the Landlord has complied with all of its material obligations with
respect to the construction, fixturing and equipping of the Premises, except as
follows:                                                        

 

C-2-1

--------------------------------------------------------------------------------


 

and any design allowances, construction allowances or other allowances to which
Tenant may be entitled under the Lease have been paid in full;

 

6.                                      The term of the Lease commenced on
                      ,          and terminates on                       ,
        , subject to any extension provisions set forth in the Lease;

 

7.                                      Base rent of $                   is
payable monthly in advance under the Lease.  In addition to such base rent,
Tenant pays its pro rata share of real estate taxes and operating expenses in
accordance with the terms of the Lease.  No rents have been paid more than 30
days in advance.  Tenant has paid base rent through                       ,
        ;

 

8.                                      The amount of the security deposit
currently held by Landlord is $                        (if none, so state);

 

9.                                      To the best of Seller’s knowledge,
neither Seller nor the Tenant is in default in any of its material obligations
under the Lease;

 

10.                               To the best of Seller’s knowledge, the current
address for all notices to be given to the Tenant under the Lease is as follows:

 

11.                               To the best of Seller’s knowledge, there are
no actions, whether voluntary or otherwise, pending against Tenant under the
bankruptcy laws of the United States or any state thereof.

 

12.                               Attached hereto as Schedule 3 is the estoppel
certificate delivered by Tenant at Landlord’s acquisition of the Property.

 

Subject to the above limitations, this certificate is being delivered to you
with the knowledge that you and your mortgage lender will rely upon it in your
purchase of the Property.

 

This certificate is dated as of                       , 2012.

 

 

Seller:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

 

Holdings:

 

 

 

STAG Investment Holdings II, LLC,
a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-3

--------------------------------------------------------------------------------


 

Schedule 1

 

(to Seller Estoppel)

 

Property Identification

 

C-2-4

--------------------------------------------------------------------------------


 

Schedule 2

 

(to Seller Estoppel)

 

Attach Lease

 

C-2-5

--------------------------------------------------------------------------------


 

Schedule 3

 

(to Seller Estoppel)

 

Tenant Estoppel Certificate from Landlord’s Acquisition of the Property

 

C-2-6

--------------------------------------------------------------------------------


 

EXHIBIT C-3(a)

 

FORM OF GROUND LEASE ESTOPPEL CERTIFICATE

 

(Albany)

 

ESTOPPEL AND AGREEMENT

 

THIS ESTOPPEL AND AGREEMENT (this “Estoppel”) is dated this             day of
                     , 2012 by FULTON COUNTY INDUSTRIAL DEVELOPMENT AGENCY, a
public benefit corporation of the State of New York (the “Agency”). Capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Agency Lease (defined below).

 

WHEREAS, the Agency or its predecessors in title has heretofore leased certain
lands described on Exhibit A attached hereto (the “Property”) pursuant to the
Lease Agreement between the Agency and Crossroads Incubator Corporation dated as
of August 1, 2000, a memorandum of which lease was recorded in the office of the
county clerk of Fulton County, New York (together, the “Agency Lease”), as
subsequently assigned to STAG II Albany, LLC (“Lessee”) pursuant to that certain
Assignment and Assumption of Lease dated as of May 31, 2007 and recorded in the
office of the county clerk of Fulton County, New York, which is the present
tenant under the Agency Lease;

 

WHEREAS, Lessee is desirous of assigning its interest in the Agency Lease to
                        , a                         (along with its successors
and assigns, “Assignee”); and

 

WHEREAS, Assignee is unwilling to acquire the Lessee’s interest in the Agency
Lease unless the Agency reaffirms to Assignee that the provisions of the Agency
Lease are restated and confirmed for Assignee’s benefit;

 

NOW THEREFORE, the Agency hereby certifies to and agrees with Assignee as
follows:

 

1.                                      (a)                                
Agency is the lessor under the Agency Lease.

 

(b)                                 The Agency has not mortgaged the fee simple
estate in the Property.

 

(c)                                  The Agency Lease is in full force and
effect in accordance with its terms and to the best of the Agency’s knowledge,
no default or event which, with the passage of time or the giving of notice or
both, would constitute a default, exists on the part of the Agency or the Lessee
thereunder.

 

(d)                                 To the best of the Agency’s knowledge, each
of the obligations on Lessee’s part to be performed to date under the Agency
Lease has been performed.

 

(e)                                  As of the date hereof, no rent is due from
the Lessee under the Agency Lease. Base rent due under the Agency Lease has been
paid through the date hereof.

 

C-3(a)-1

--------------------------------------------------------------------------------


 

(f)                                   The term commencement date of the Agency
Lease was August 1, 2000 and the current term of the Agency Lease shall expire
on July 31, 2022.

 

(g)                                  The amount of monthly base rent is $0; no
percentage rent is due under the Ground Lease.

 

(h)                                 The Agency has not received written notice
of any pending eminent domain proceedings or other governmental actions or any
judicial actions of any kind against the Property.

 

(i)                                     The Agency has not received written
notice that it is in violation of any governmental law or regulation applicable
to its interest in the Property, including, without limitation, any
environmental laws or the American with Disabilities Act.

 

(j)                                    The Agency has not assigned, sublet or
otherwise transferred its interest, as lessor under the Agency Lease.

 

(k)                                 A complete and correct copy of the Agency
Lease, including all modifications and amendments thereof is attached as Exhibit
B hereto.

 

2.                                      All notices, demands, requests or other
communications to be sent by one party to the other hereunder or required by law
shall be in writing and shall be deemed to have been validly given or served by
delivery of the same in person to the intended addressee, or by depositing the
same with Federal Express or another reputable private courier service for next
business day delivery, or by depositing the same in the United States mail,
postage prepaid, registered or certified mail, return receipt requested, in any
event, if addressed to Assignee, to                                  and if
addressed to the Agency, to the address to which payments of rent are currently
addressed or at such other address as may be designated by such party as herein
provided. All notices, demands and requests shall be effective upon such
personal delivery, or one (1) business day after being deposited with the
private courier service, or two (2) business days after being deposited in the
United States mail as required above. By giving to the other party hereto at
least fifteen (15) days prior written notice thereof in accordance with the
provisions hereof, the parties hereto shall have the right from time to time to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

 

3.                                      This Estoppel and the representations
and agreements made herein are given with the understanding that this Estoppel
constitutes a material inducement for Assignee to acquire the Lessee’s interests
in the Agency Lease and that Assignee shall rely hereon in assuming the Agency
Lease. This Estoppel and the representations and agreements made herein shall
inure to the benefit of Assignee, and its successors and assigns and shall be
binding on the Agency, its heirs, legal representatives, successors and
assigns.  Without limiting the generality of any provision of this Estoppel or
any other document executed and delivered by the Agency, the Agency hereby
evidences its consent to the assignment of the Agency Lease from the Lessee to
the Assignee.

 

C-3(a)-2

--------------------------------------------------------------------------------


 

[NO FURTHER TEXT ON THIS PAGE]

 

C-3(a)-3

--------------------------------------------------------------------------------


 

Executed as of the day and year first appearing above.

 

 

GROUND LESSOR

 

 

 

FULTON COUNTY INDUSTRIAL

 

DEVELOPMENT AGENCY, a public benefit Corporation of the State of New York

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Hereunto duly authorized

 

C-3(a)-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

All that parcel of land situate in the City of Gloversville, County of Fulton,
State of New York, being more particularly described as follows:

 

Commencing at a point located on the northwesterly bounds of Sal Landrio Drive
at its intersection with the southwesterly bounds of Decker Drive; thence along
the westerly and southerly bounds of Sal Landrio Drive the following three
(3) courses and distances:

 

1.                                      South 54°-30’-36” West, a distance of
145.64 feet to a point;

 

2.                                      Along a curve to the left having a
radius of 230.00 feet, an arc distance of 440.88 feet to a point, said curve
containing a chord of South 00°-24’-15” East, 376.41 feet;

 

3.                                      Along a curve to the left having a
radius of 1,103.70 feet, an arc distance of 231.62 feet to a point, said curve
containing a chord of South 61°-19’-50” East, 231.19 feet;

 

thence North 22°-39’-28” West, through said Sal Landrio Drive, a distance of
60.00 feet to a point located on the northerly bounds of said Sal Landrio Drive,
said point being the POINT OF BEGINNING; thence through lands now or formerly of
Crossroads Incubator Corporation the following three (3) courses and distances:

 

1.                                      North 07°-33’-01” East, a distance of
308.30 feet to a point;

 

2.                                      North 72°-46’-30” East, a distance of
550.75 feet to a point;

 

3.                                      South 07°-33’-01” West, a distance of
549.95 feet to a point located on the northerly bounds of said Sal Landrio
Drive;

 

thence along said drive the following two (2) courses and distances:

 

1.                                      South 85°-02’-47” West, a distance of
2.12 feet to a point;

 

2.                                      Along a curve to the right having a
radius of 1,043.70 feet, an arc distance of 502.97 feet to a point, said curve
containing a chord of North 81°-08’-53” West, 498.11 feet to the Point of
Beginning containing 224,747 square feet or 5.16 acres.

 

Subject to any easements, restrictions and/or covenants of record, if any.

 

C-3(a)-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AGENCY LEASE

 

[to be attached]

 

C-3(a)-6

--------------------------------------------------------------------------------


 

EXHIBIT C-3(b)

 

FORM OF GROUND LEASE ESTOPPEL CERTIFICATE

 

(El Paso)

 

ESTOPPEL CERTIFICATE

 

Date:                                                        , 2012

 

To:                             STAG II El Paso, L.P.
                                                                                                                                                                                                                        
“Lessee”

c/o STAG Industrial Management, LLC

99 High Street, 28th Floor

Boston, MA 02110

 

From:               City of El
Paso                                                                                                                                                                                                                                                              
“Lessor”

El Paso International Airport

6701 Convair Road

El Paso, Texas 79925-1091

 

Re:                             Butterfield Trail Industrial Park Lease
effective August 1, 1994 between the Lessor and BK Fisher Limited Partnership,
amended by Lease Amendment dated February 11, 1997, and subsequently assigned to
STAG II El Paso, L.P., pursuant to a Lessor’s Approval of Assignment dated March
20, 2007, covering the property described as all of Lots 1 and 2, Block 9, and
all of Lots 10 and 11, Block 11, Butterfield Trail Industrial Park Unit Two,
City of El Paso, El Paso County, Texas, being more particularly described in
Exhibit A, attached hereto and made a part hereof, and municipally known and
numbered as #12 Leigh Fisher, #24 Leigh Fisher and #47 Butterfield Circle, El
Paso, Texas (“Property”).  The original lease and subsequent amendment shall be
collectively referred to in this Estoppel Certificate as the “Lease”.

 

1.                                      Lessor is and remains the lessor under
the Lease covering the Property.

 

2.                                      The Lease contains the full and complete
agreement of the parties with respect to the subject matter thereof.  No other
amendments, modifications or understandings (oral or written) exist with respect
thereto.  The Lease is in full force and effect.

 

3.                                      All rents and other charges due to
Lessor pursuant to the Lease for the Property have been paid in full through
                 , 2012 and no rent has been paid more than thirty days in
advance.  Annual rent in the amount of $                        is due and
payable under the terms of the Lease, subject to any escalations provided for in
the Lease.  No security deposit is payable under the Lease.

 

4.                                      The primary term of the Lease expires on
July 31, 2034.  Lessee also has two (2) options to renew the Lease for an
additional period of ten (10) years each.

 

C-3(b)-1

--------------------------------------------------------------------------------


 

5.                                      To the best of Lessor’s knowledge, as of
the date hereof there is no known default under the Lease in the payment of rent
or otherwise.  To the best of Lessor’s knowledge, there exists no condition,
event, fact, or occurrence which, by service of notice or passage of time, or
both, if uncured, would constitute a default on the part of Lessee under the
Lease.

 

6.                                      Lessor has not granted any mortgages,
liens or deeds of trust covering the Property, which are superior to the Lease. 
The Lease is subordinate to the deed of this Property to the Lessor from the
U.S. Government.

 

7.                                      Lessor has not consented to and has no
knowledge or notice of any hypothecation, pledge or mortgage of Lessee’s
interest under the Lease with respect to the Property, which has not been
released or discharged.

 

APPROVED AS TO FORM:

 

CITY OF EL PASO

 

 

 

 

 

 

 

 

 

Raymond L. Telles

 

Patrick T. Abeln, A. A. E.

Assistant City Attorney

 

Director of Aviation

 

 

ACKNOWLEDGMENT

 

THE STATE OF TEXAS                                                  )

 

COUNTY OF EL PASO                                                          )

 

This instrument was acknowledged before me on the                  day of
                                2012, by Patrick T. Abeln, A.A.E., Director of
Aviation, of the City of El Paso, on behalf of said entity.

 

 

 

 

 

 

 

Notary Public, State of Texas

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

C-3(b)-2

--------------------------------------------------------------------------------


 

EXHIBIT C-3(c)

 

FORM OF GROUND LEASE ESTOPPEL CERTIFICATE

 

(Portage)

 

SUB-GROUND LESSOR ESTOPPEL AND AGREEMENT

 

WHEREAS, INDIANA STEVEDORING AND DISTRIBUTION CORPORATION, an Indiana
corporation (hereinafter “Landlord”), or its predecessor in interest, has
heretofore subleased certain property described on Exhibit A attached hereto
(hereinafter the “Premises”), to SCP GREEN PORTAGE, LLC, a Delaware limited
liability company (hereinafter “Tenant”), or its predecessor in interest,
pursuant to that certain Sublease (Amending and Restating Subcontract), dated as
of December 2, 2004, by and between Landlord and ADS Logistics, LLC (as amended
and assigned, the “Sublease”), which Sublease restates in its entirety that
certain Subcontract, dated as of October 28, 1996, by and between Landlord and
Roll & Hold Warehousing & Distribution Corp.

 

WHEREAS, the owner of the membership interests in Tenant seeks to convey its
membership interests to                           (hereinafter “Purchaser”); and

 

WHEREAS, Purchaser (and its successors and assigns) and Tenant will be relying
upon the accuracy of the information set forth herein in connection with the
sale of the membership interests in Tenant.

 

NOW THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby certifies to and agrees with Purchaser as follows:

 

1.                                      Landlord hereby certifies as follows:

 

a)                                     Landlord is the landlord under the
Sublease.

 

b)                                     Tenant is the tenant under the Sublease.

 

c)                                      The Sublease is in full force and effect
and in accordance with its terms and has not been further assigned,
supplemented, modified or otherwise amended by Landlord.

 

d)                                     To Landlord’s knowledge, each of the
obligations on Tenant’s part to be performed in accordance with the terms of the
Sublease have been performed to date, except as follows:  None.

 

e)                                      To Landlord’s knowledge, Tenant has no
offsets, counterclaims, defenses, deductions or credits whatsoever with respect
to the Sublease except as follows:  None.

 

C-3(c)-1

--------------------------------------------------------------------------------


 

f)                                       There are, with respect to the
Sublease, no options to renew or extend, and no security deposits or prepaid
rent or liens, except as set forth therein.

 

g)                                      There do not exist any other agreements
concerning the Premises, whether oral or written, between Landlord and Tenant
(or their respective predecessors or successors).

 

h)                                     As of date hereof, no basic rent or
additional rent is due from Tenant under the Sublease. Basic rent due under the
Sublease has been paid through                              , 2012.

 

i)                                         The term commencement date of the
Sublease was December 2, 2004, and the initial term/current extension term of
the Sublease shall expire on December 30, 2038.

 

j)                                        Landlord has not assigned, conveyed,
transferred, sold, encumbered or mortgaged its interest in the Sublease or the
Premises and there are currently no mortgages, deeds of trust or other security
interests encumbering Landlord’s leasehold interest in the Premises and no third
party has an option or preferential right to purchase all or any part of the
Premises.

 

k)                                     Landlord has not received written notice
of any pending eminent domain proceedings or other governmental actions or any
judicial actions of any kind against the Landlord’s interest in the Premises.

 

l)                                         Landlord has not received written
notice that it is in violation of any governmental law or regulation applicable
to its interest in the Premises and its operation thereon, including, without
limitation, any environmental laws or the Americans with Disabilities Act.

 

This Sub-Ground Lessor Estoppel and Agreement (the “Estoppel and Agreement”) and
the representations and agreements made herein are given with the understanding
that this Estoppel and Agreement constitutes a material inducement for Purchaser
to acquire the membership interests in Tenant and that Purchaser shall rely
hereon in the transaction. This Estoppel and Agreement and the representations
and agreements made herein shall inure to the benefit of Purchaser, its
successors and assigns and shall be binding on Landlord, its heirs, legal
representatives, successors and assigns. In the event of a conflict between the
terms and provisions of this Estoppel and Agreement and the terms and provisions
of the Sublease, the terms and provisions of this Estoppel and Agreement shall
control. To the extent that this Estoppel and Agreement modifies the terms and
provisions of the Sublease, such modification shall be deemed to be an amendment
of the Sublease and the parties hereto shall be estopped from denying the
effectiveness of the modifications effected hereby.

 

This Estoppel and Agreement may be executed in any number of counterparts, each
of which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto

 

C-3(c)-2

--------------------------------------------------------------------------------


 

had signed the same signature page. Any signature page of this Estoppel and
Agreement may be detached from any counterpart of this Estoppel and Agreement
without impairing the legal effect of any signatures thereon and may be attached
to another counterpart of this Estoppel and Agreement identical in form hereto
but having attached to it one or more additional signature pages.

 

Executed this                day of                , 2012.

 

 

 

INDIANA STEVEDORING AND DISTRIBUTION CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3(c)-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

A parcel of land in the East Half of Section 30, Township 37 North, Range 6 West
of the Second Principal Meridian, in Porter County, Indiana, more particularly
described as follows:

 

Commencing at the Southwest Corner of the Southeast Quarter of Section 30;
thence North 00 degrees 00 minutes 00 seconds East (this bearing and all
subsequent are based on the coordinate system established and maintained with a
monument system at Burns International Harbor) a distance of 2,506.66 feet;
thence North 90 degrees 00 minutes 00 seconds East a distance of 57.70 feet to
the Point of Beginning of this description; thence North 00 degrees 00 minutes
00 seconds East along the east right of way line of George Nelson Drive, a
distance of 828.33 feet; thence South 90 degrees 00 minutes 00 seconds East a
distance of 542.20 feet; thence North 26 degrees 27 minutes 10 seconds East a
distance of 45.53 feet to the point of curvature of a tangent curve to the left
having a radius of 394.28 feet, an internal angle of 12 degrees 08 minutes 50
seconds and a long chord bearing North 20 degrees 22 minutes 45 seconds East a
distance of 83.43 feet; thence Northeasterly along said curve a distance of
83.59 feet to the point of tangency; thence North 14 degrees 18 minutes 20
seconds East a distance of 60.05 feet; thence North 7 degrees 09 minutes 10
seconds East a distance of 96.02 feet; thence South 00 degrees 00 minutes 00
seconds East a distance of 1100.77 feet to the north right of way line of
Waterway Drive; thence North 90 degrees 00 minutes 00 seconds West a distance of
618.33 feet to the Point of Beginning.

 

C-3(c)-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LEASE SCHEDULE

 

1.                                      Auburn Hills Property:

 

Auburn Hills Lease:

 

Northern Wire & Supply, L.L.C.: Industrial Lease (Multi-Tenant Building) dated
as of December 19, 2001 by and between James S. Smith (as trustee of the Great
Lakes Property Group Trust), as landlord, and Connectivity Products
Incorporated, as tenant, as assigned to Northern Wire by that Assignment and
Assumption of Lease dated as of June 16, 2003 by and between Connectivity
Products Incorporated and Northern Wire, as affected by Guaranty by Empire Wire
& Supply Co. dated June 16, 2003, as amended by First Amendment to Industrial
Lease dated as of December 23, 2003 by and between James S. Smith (as trustee of
the Great Lakes Property Group Trust), as landlord, Northern Wire, as tenant, as
amended by Second Amendment to Industrial Lease dated as of December 18, 2007 by
and between STAG II Sterling Heights, LLC as landlord and Northern Wire as
tenant, and as amended by Third Amendment to Industrial Lease dated as of July
24, 2008 by and between STAG II Sterling Heights, LLC as landlord and Northern
Wire as tenant .

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$13,026 – cash

 

 

 

Current/Pending Lease Negotiations

 

None.

 

 

 

Modifications to Representations:

 

Landlord Waiver dated December 19, 2001 by James S. Smith (as Trustee of Great
Lakes Property Group Trust) for the benefit of Fleet Capital Corporation

 

Tax abatement expected to commence for 2012 tax year, the cost (and savings) of
which will be shared by the parties pro rata.

 

2.                                      El Paso Property:

 

El Paso Lease:

 

Industrial Building Lease dated July 14, 1994, by and between BK Fisher Limited

 

D-1

--------------------------------------------------------------------------------


 

Partnership, as landlord, and American Yazaki Corporation, as tenant, as amended
or affected by Lease Amendment dated June 30, 1995 by and between BK Fisher
Limited Partnership, as landlord, and American Yazaki Corporation, as tenant, by
Second Lease Amendment dated January 31, 1997 by and between BK Fisher Limited
Partnership, as landlord, and American Yazaki Corporation, as tenant, by Third
Lease Amendment dated as of May 20, 1997 by and between BK Fisher Limited
Partnership, as landlord, and American Yazaki Corporation, as tenant, by Fourth
Lease Amendment dated as of December 1, 1997 by and between BK Fisher Limited
Partnership, as landlord, and American Yazaki Corporation, as tenant, by Fifth
Lease Amendment dated as of August 8, 2005 by and between BK Fisher Limited
Partnership, as landlord, and Yazaki North America, as successor in interest to
American Yazaki Corporation, as tenant, by letter agreement dated February 7,
2007 and by Sixth Lease Amendment dated as of July 31, 2010 by and between STAG
II El Paso, LP, as landlord, and American Yazaki Corporation, as tenant.

 

Ground Lease:

 

Butterfield Trail Industrial Park Lease dated as of August 1, 1994, between the
City of El Paso, as lessor, and BK Fisher Limited Partnership, as lessee, as
amended or affected by Lease Amendment dated as of February 11, 1997.

 

 

 

Ground Lease Consent Requirement

 

Yes — City of El Paso

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

Tax abatement expected to commence for 2012 tax year, the cost (and savings) of
which will be shared by the parties pro rata.

 

3.                                      Gloversville Property:

 

Gloversville I Lease

 

141 Sal Landrio Drive:

 

Sublease Agreement dated as of November 1, 2000 by and between Crossroads
Incubator Corporation, as sublessor, and Epimed International, Inc., as
sublessee, as amended by Amendment to Sublease dated April 4, 2011 by and
between STAG II Albany, LLC as sublessor, and Epimed International, Inc., as
sublessee.

 

Ground Lease:

 

Lease Agreement dated as of August 1, 2000 by and between Fulton County
Industrial Development Agency, as lessor, and

 

D-2

--------------------------------------------------------------------------------


 

 

 

Crossroads Incubator Corporation, as lessee.

 

 

 

Ground Lease Consent Requirement

 

Yes (for Ground Lease and Payment in Lieu of Taxes Agreement dated August 1,
2000 by and between Fulton County Industrial Development Agency and Crossroads
Incubator Corporation)

 

 

 

Right of First Refusal:

 

Yes

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

Gloversville II Lease

 

122 Balzano Drive

 

Lease Agreement dated July 16, 2009 by and between STAG II Albany, LLC, as
landlord, and New York State Industries for the Disabled, Inc. (“NYSID”), as
tenant, as affected by letter dated February 29, 2012 regarding right to extend
lease term pursuant to Article II, 2.3 of the Lease.

 

Lease Agreement by and between STAG II Albany, LLC, as landlord and Euphrates,
Inc., as tenant dated March 21, 2012.

 

Ground Lease:

 

None.

 

 

 

Ground Lease Consent Requirement

 

None.

 

 

 

Right of First Refusal:

 

First offer for additional building leasing space

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$18,738 - cash.

 

 

 

Modifications to Representations:

 

Lease commissions due to Pyramid Brokerage Co. Inc. in the amount of $3,773.25
per Exclusive Broker Leasing Agreement dated September 9, 2011 by and between
STAG II Albany, LLC and Pyramid Brokerage Co., Inc. (Euphrates deal)

 

D-3

--------------------------------------------------------------------------------


 

Gloversville III Lease

 

125 Balzano Drive

 

Sublease Agreement dated as of March 1, 2001 by and between Crossroads Incubator
Corporation, as landlord, and Empire Architectural Systems, Inc., as tenant, as
amended by Amendment No. 1 Amendment No. 1 to Sublease Agreement dated as of
February 8, 2007 by and between Crossroads Incubator Corporation, as landlord,
and Empire Architectural Systems, Inc., as tenant, as amended by Amendment No. 2
to Sublease Agreement dated as of March 24, 2010 by and between STAG II Albany,
LLC, as landlord, and Empire Architectural Systems, Inc., as tenant, and as
amended by Amendment No. 3 to Sublease Agreement dated as of December 14, 2010,
as affected by the Unconditional Guaranty of Northern Building Products, Inc.
dated March 31, 2010, as affected by General Assignment and Assumption Agreement
between Empire Architectural Systems and Northern Architectural Systems, LLC
(regarding assignment of the Sublease from Empire Architectural Systems to
Northern Architectural Systems), as affected by that certain Fourth Amendment to
Sublease Agreement by and between STAG II Albany, LLC and Northern Architectural
Systems dated January 31, 2012.

 

Ground Lease:

 

None.  Fee conveyed in 2011 at which time Sublease became the Lease.

 

 

 

Ground Lease Consent Requirement

 

None.

 

 

 

Right of First Refusal:

 

None.

 

 

 

Purchase Option:

 

None.

 

 

 

Security Deposit:

 

None.

 

 

 

Modifications to Representations:

 

None.

 

Gloversville IV Lease

 

109 Balzano Drive:

 

Lease Agreement dated as of January 1, 2005 by and between Crossroads Incubator
Corporation, as landlord, and Sysco Corporation, as tenant, as amended by a
Letter Agreement dated October 8, 2009 by STAG II Albany, LLC, as Landlord and
Sysco Corporation, as tenant.

 

Ground Lease:

 

None. 

 

 

 

Ground Lease Consent Requirement

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

D-4

--------------------------------------------------------------------------------


 

Modifications to Representations:

 

Tax abatement expected to commence for 2012 tax assessment, the cost (and
savings) of which will be shared by the parties pro rata.

 

4.                                      Greenwood Property:

 

Greenwood I Lease

 

308 Maxwell Avenue:

 

Unrecorded Lease Agreement dated June 12, 2006 by and between Chippewa
Properties, LLC, as landlord, and Eaton Electrical Inc., as tenant, as amended
or affected by Assignment of Lease dated June 26, 2006 and recorded August 18,
2006, as amended by First Amendment to Lease dated June 19, 2006, as further
amended by Second Amendment to Lease dated March 24, 2009 by and between STAG II
Greenwood, LLC and Eaton Corporation, as further amended by Third Amendment to
Lease dated March 16, 2012.

 

Greenwood II Lease

 

310 Maxwell Avenue:

 

Unrecorded Lease Agreement dated May 31, 2006 by and between Chippewa
Properties, LLC, as landlord, and Eaton Electrical Inc., as tenant, as amended
or affected by First Amendment to Lease Agreement dated June 19, 2006 and
Assignment of Lease dated June 26, 2006 and recorded August 18, 2006, as further
amended by Second Amendment to Lease Agreement dated as of April 30, 2012.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

Greenwood III Lease

 

215 Mill Ave.:

 

Lease dated February 25, 2005 by and between Greenwood Fabricating & Plating,
Inc., as landlord, and Greenwood Acquisition Company, LLC, as tenant, as amended
or affected by Assignment of Lease dated February 3, 2006 and the Greenwood II
Sublease.

 

D-5

--------------------------------------------------------------------------------


 

Greenwood II Sublease

 

215 Mill Ave.:

 

Lease Agreement dated March 28, 2001 by and between Greenwood Fabricating &
Plating, Inc., as landlord, and Cutler Hammer, Inc., now known as Eaton
Electrical Inc., as tenant, as amended or affected by First Amendment to Lease
dated February 16, 2005 and Second Amendment to Lease dated March 1, 2006 and
Third Amendment to Lease dated March 24, 2011.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$33,073 – cash

 

 

 

Modifications to Representations:

 

None

 

5.                                      Holland Property:

 

Holland Lease:

 

Lease dated September 24, 2001, by and between Grooters Land Development, L.C.
and J.B. Laboratories, Inc., as amended or affected by First Amendment to Lease
dated as of April 15, 2002 by Grooters Land Development, L.C. and J.B.
Laboratories, Inc., Second Amendment to Lease dated as of July 1, 2002, Third
Amendment to Lease dated as of December 9, 2002, Fourth Amendment to Lease dated
as of November 22, 2004, Fifth Amendment to Lease dated as of March 23, 2006,
Assignment and Assumption of Lease by and between Grooters Land Development,
L.C., and 4757 128th Ave., L.C. dated as of December 12, 2001 and the Holland
Sublease, Sixth Amendment to Lease dated June 15, 2010 by and between STAG II
Holland, LLC, as lessee and Perrigo Holland, Inc., f/k/a J.B. Laboratories.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

Yes

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$25,000.00

 

 

 

Modifications to Representations:

 

Lessor’s Consent dated April 17, 2003 by 4757 128B Ave., L.L.C. for the benefit
of the

 

D-6

--------------------------------------------------------------------------------


 

 

 

Huntington National Bank.

 

Tax abatement expected to commence for 2012 tax year, the cost (and savings) of
which will be shared by the parties pro rata.

 

6.                                      Intentionally Omitted.

 

7.                                      Independence Property:

 

Independence Lease

 

One Michelin Drive:

 

Sublease dated as of May 12, 2000, by and between LeRoi International, a
Delaware corporation, and Michelin North America, Inc., a New York corporation,
which sublease incorporates by reference certain provisions of that certain
Lease dated as of March 25, 1996, by and between Bradley Independence Limited
Partnership, an Illinois limited partnership, and LeRoi International, Inc., a
Delaware corporation, and which sublease was amended as a direct lease pursuant
to the terms of that certain Tri Party Agreement dated as of October 25, 2006,
by and among Siebe America Inc., a Delaware corporation, successor-in-interest
to Bradley Independence Limited Partnership, an Illinois limited partnership,
Siebe Properties LLC, a Delaware limited liability company, as
successor-in-interest to LeRoi International, Inc., a Delaware corporation and
Michelin North America, Inc., a New York corporation. Sublease was thereafter
amended by a certain First Amendment to Sublease dated December 20, 2006 by and
between Siebe America, Inc., as landlord and Michelin North America, Inc., as
tenant, as amended by Assignment and Assumption Agreement dated December 22,
2006 whereas Siebe America, Inc. transfers its rights and interest to STAG II
Independence, LLC, as amended by First Lease Modification dated March 9, 2009 by
and between STAG II Independence, LLC, as Landlord and Michelin North America,
Inc., as tenant, as amended by Second Lease Modification dated January 30, 2012.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

D-7

--------------------------------------------------------------------------------


 

8.                                      Jackson Property:

 

Jackson Lease

 

1094 Flex Drive:

 

Sublease Agreement dated December 16, 2003, by and between Aegean Properties, as
landlord, and Perseus Distribution, Inc. (f/k/a Client Distribution Services,
Inc.), as tenant, as amended or affected by Amendment to Sublease dated as of
July 22, 2005, as amended by First Amendment to Sublease Agreement dated January
9, 2009 by and between STAG II Jackson, LLC as landlord, and Perseus
Distribution, Inc., as tenant.  License Agreement dated as of July 3, 2012 by
and between STAG II Jackson, LLC,  as licensor and Perseus Distribution, Inc.,
as licensee.

 

Ground Lease:

 

Industrial Lease Agreement [Plant Facility] dated December 31, 2003, by and
between The Industrial Development Board of the City of Jackson, as lessor, and
Aegean Properties, as lessee, as modified by that certain Amendment to Lease
dated as of                     , 2005, terminated May 28, 2008, effectively
making the sublease the lease for the property.

 

 

 

Ground Lease Consent Requirement:

 

None.

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

Tenant changed name to Perseus Distribution, Inc.

 

9.                                      Johnstown Property:

 

Johnstown I Lease

 

123 Union Street:

 

Lease Agreement dated as of August 1, 2002 by and between Crossroads Incubator
Corporation, as lessor, and ETA Transportation, Inc., as lessee, as amended or
affected by Amendment No. 1 to Lease Agreement dated as of November 1, 2003 NYK
Logistics (ETA), Inc., formerly known as ETA Transport,  Inc. and Amendment No.
2 to Lease Agreement dated as of May 31, 2007 NYK Logistics (Americas) Inc.,
successor in interest to NYK Logistics (ETA), Inc., formerly known as ETA
Transport,  Inc..

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

D-8

--------------------------------------------------------------------------------


 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

Johnstown III Lease

 

6 Clermont:

 

Sublease Agreement dated as of December 1, 1993 by and between Crossroads
Incubator Company, as sublessor, and The Coast Distribution Systems, as
sublessee, as amended or affected by Amendment No. 1 to Sublease Agreement dated
as of July 1, 2004 and Second Amendment to Sublease Agreement dated as of May
31, 2007.

 

Ground Lease:

 

None - Fee conveyed in 2011, rendering the Sublease now the lease

 

 

 

Ground Lease Consent Requirement:

 

None

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

Coast Distribution System, Inc. has proposed a 5-year renewal of 26,000 rsf.

 

Johnstown IV Lease

 

150 Enterprise:

 

Sublease Agreement dated as of November 1, 1991 by and between Crossroads
Incubator Corporation, as sublessor, and Kramer Chemicals, Inc., as sublessee,
as amended or affected by:  Amendment No. 1 to Sublease Agreement dated as of
December 1, 2001 Crossroads Incubator Corporation, as sublessor, and Vopak USA,
Inc., successor by merger to Kramer Chemicals, Inc., as sublessee and Amendment
No. 2 to Sublease Agreement dated as of November 1, 2003 Crossroads Incubator
Corporation, as sublessor, and Univar (USA), Inc. f/k/a. Vopak USA, Inc., as
sublessee.

 

Ground Lease:

 

None - Fee conveyed in 2011, rendering the Sublease now the lease.

 

 

 

Ground Lease Consent Requirement:

 

None

 

D-9

--------------------------------------------------------------------------------


 

Right of First Refusal:

 

Tenant has a right of first refusal to purchase the premises

 

 

 

Purchase Option:

 

At end of lease term and renewal terms.

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

Johnstown VIII Lease

 

231 Enterprise:

 

Sublease Agreement dated as of March 1, 1995 by and between Crossroads Incubator
Corporation, as sublessor, and Electro-Metrics, Incorporated, as sublessee, as
amended or affected by Amendment No. 1 to Sublease Agreement dated as of June
14, 2005 by and between Crossroads Incubator Corporation, as sublessor, and
Electro-Metrics, Incorporated, as sublessee,  and Amendment to Sublease
Agreement dated as of November 15, 2005 by and between Crossroads Incubator
Corporation, as sublessor, and Electro-Metrics, Incorporated, as sublessee,  as
amended by Amendment No. 2 to Sublease Agreement dated as of July 22, 2010 by
and between STAG II Albany, LLC, as sublessor, and Electro-Metrics, Corporation,
as sublessee,

 

Ground Lease:

 

None – fee conveyed in 2011

 

 

 

Ground Lease Consent Requirement:

 

None

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

Landlord Agreement dated September 12, 2008 by and between STAG II Albany, LLC
and NBT Bank, National Association

 

10.                               Kansas City Property:

 

Kansas City Lease

 

636 South 66th Street:

 

Lease dated October       , 2005 by and between STAG II Kansas City, LLC, as
landlord, and Dayton Superior Corporation, as tenant.

 

Ground Lease:

 

None

 

D-10

--------------------------------------------------------------------------------


 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$87,300 — letter of credit

 

 

 

Modifications to Representations:

 

Landlord Agreement dated September 1, 2010 by STAG II Kansas, LLC for the
benefit of Silver Point Finance, LLC

 

STAG II Kansas, LLC has received a request from the adjacent landowner for
permission to tie into the drainage channel on the Kansas City Property.

 

11.                               Lafayette Property:

 

Lafayette Lease

 

1521 Kepner:

 

Lease dated April 27, 2006 by and between The Warehouse of Lafayette as agent
for Warehouse Leasing Co., LLC, as landlord and Toyota Tsusho America, Inc., as
tenant, as amended or affected by the Lafayette Sublease, as amended by First
Modification of Lease dated September 30, 2009  by and between STAG II
Lafayette, LLC and Toyota Tsusho America, Inc., as tenant, as amended by Second
Modification of Lease dated June 1, 2011  by and between STAG II Lafayette, LLC
and Toyota Tsusho America, Inc., as tenant.

 

1521 Kepner:

 

Lease Agreement, dated September 30, 2007, by and between STAG II Lafayette,
LLC, as landlord, and Wingard Wheel Works, LLC, as tenant, as amended by First
Amendment to Lease dated June 1, 2011.

 

1540-1530 Kepner

 

Lease dated July 1, 2004 by and between Warehouse Leasing Co., LLC, as landlord,
and Caterpillar Logistics Services, Inc., as tenant, as amended or affected by
First Amendment to Lease dated January 19, 2005 as amended or affected by Second
Amendment to Lease dated August 2, 2007 by and between STAG II Lafayette, LLC,
as landlord and Caterpillar Logistic Services, Inc., as tenant, as amended or
affected by Third Amendment to Lease dated June 30, 2010, as amended or affected
by Fourth Amendment to Lease dated March 9, 2012 (collectively, the “Caterpillar
Lease”).

 

D-11

--------------------------------------------------------------------------------


 

1520 Kepner

 

Lease dated February 9, 2001 by and between Warehouse Leasing Co., LLC, as
landlord, and Heartland Automotive, LLC, as tenant, as amended or affected by
First Amendment to Lease dated December 28, 2005, Second Amendment to Lease
dated June 30, 2006 and Third Amendment to Lease dated June 30, 2006, Fourth
Amendment to Lease dated June 29, 2009 by and between STAG II Lafayette, LLC, as
landlord and Heartland Automotive, LLC, as tenant, Fifth Amendment to Lease
dated November 22, 2011.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$12,762 cash (Heartland Automotive)

 

 

 

Modifications to Representations:

 

$30,000 tenant improvement allowance granted under the Caterpillar Lease (Fourth
Amendment) expires March 31, 2013

 

Satellite Dish Approval letter dated November 16, 2007 from STAG II Lafayette,
LLC to Toyota Tsusho America, Inc.

 

Tax abatement expected to commence for 2011 tax year.

 

12.                               Lansing Property:

 

Lansing Lease

 

5640 Pierson Highway:

 

Lease dated December 22, 2006 by and between STAG II Lansing, LLC, as landlord,
and Woodbridge Ventures, Inc., as tenant, as amended by First Amendment to Lease
dated April 15, 2011 by and between STAG II Lansing, LLC, as landlord, and
Woodbridge Ventures, Inc., as tenant, as amended by Second Amendment to Lease
dated December 21, 2011 by and between STAG II Lansing, LLC, as landlord, and
Woodbridge Ventures, Inc., as tenant and as amended or affected by Landlord
Agreement dated as of August 17, 2009 between STAG II Lansing, LLC and The Bank
of Nova Scotia, as agent for lenders.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None but right of first offer to lease additional

 

D-12

--------------------------------------------------------------------------------


 

 

 

space

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

Letter of Credit in the amount of $1,288,015.00

 

 

 

Modifications to Representations:

 

None

 

13.                               Marion Property:

 

Marion Lease

 

2201 E. Loew Road:

 

Lease by and between iStar HQ 2003 LP, successor-in-interest to Greenwalt
Development, Inc., as landlord and Dunham’s Athleisure Corporation, as tenant,
dated February 8, 1994, as amended or affected by First Amendment to Lease dated
March 21, 1995, by Second Amendment to Net Lease Agreement by and between Trinet
Essential Facilities x, Inc., as landlord and Dunham’s Athleisure Corporation,
as tenant, dated November 21, 2002, by Third Amendment to Net Lease Agreement by
and between STAG II Marion, LLC, as landlord and Dunham’s Athleisure
Corporation, as tenant, dated January 26, 2009, by Fourth Amendment to Net Lease
Agreement dated December 16, 2009, by Fifth Amendment to Lease dated December
13, 2010, by Guaranty of Lease, dated February 25, 1994, by and between
Greenwalt Development, Inc., and American Specialty Retailing Group, Inc., as
guarantor and Landlord’s Agreement (Distribution Facility) dated March 16, 1993
by and between Greenwalt Development, Inc. and Barclays Business Credit Inc.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

14.                               Mishawaka Property:

 

Mishawaka Lease

 

400 S. Byrkit:

 

Office Lease dated April 12, 2002, as amended or affected by Lease Amendment No.
1 dated May 31, 2002, by Lease Amendment No. 2 dated September 7, 2005, each by
and between

 

D-13

--------------------------------------------------------------------------------


 

Holladay Mishawaka I, LLC, as successor in interest to WF Associates, L.P., as
landlord, and AAA General Corporation, predecessor in interest to AM General,
LLC, as tenant.

 

Warehouse Lease dated April 12, 2002 and Improvement Lease dated May 31, 2002,
as amended or affected by Improvement Lease No. 1 dated September 7, 2005, each
by and between Holladay Mishawaka I, LLC, as successor-in-interest to W F
Associates, L.P., as landlord, and AM General Corporation, predecessor in
interest to AM General LLC, as tenant.

 

(Cell Tower) Lease dated April 18, 1996, by and between Holladay Mishawaka I,
LLC, successor-in-interest to W F Associates, L.P. as landlord, and Charles S.
Hayes, Inc. as tenant, as amended or affected by Lease Amendment No. 1, dated
October 17, 2001, and by Amendment No. 2 by and between STAG II Mishawaka, LLC,
as landlord and Charles S. Hayes, Inc., as tenant, dated July 18, 2006, as
affected by letter agreement dated May 2, 2011 pursuant to which Hayes, as
tenant, exercised its option to extend the lease.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

Pending tax abatement for 2010 tax year; tax abatement expected to commence for
2011 tax year.

 

Covenant Not to Sue dated November 11, 2006 by Governor of the State of Indiana.

 

15.                               Novi Property

 

Novi Lease

 

22925 Venture Drive, Novi, Michigan:

 

Lease dated as of November 18, 1996, as supplemented by Certificate of
Commencement of Rentals dated September 25, 1997 (Sellers do not have a copy of
the Certificate of Commencement), as amended or affected by First Amendment to
Lease dated as of March 21, 2006, by and between Venture Nine, L.L.C., as
landlord, and Harada Industry of America, Inc., as tenant and by Second
Amendment to Lease dated as of December 8, 2009 by STAG II Novi, LLC as landlord
and Harada Industry of America, Inc., as tenant and by Third Amendment dated
January 30, 2012.

 

D-14

--------------------------------------------------------------------------------


 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

16.                               O’Hara Property:

 

O’Hara Lease:

 

GENCO I: Lease Agreement dated February 28, 1994 by and between First
Pennsylvania Funding Company, Inc., as landlord, and General Commodities
Warehouse and Distributing Company, LP, as tenant, as amended or affected by: 
Letter Agreement dated December 30, 1996 (Sellers do not have a copy of this
Letter Agreement), Letter Agreement dated May 2, 1997, Amended Lease Agreement
dated April 13, 1998 by and between First Pennsylvania Funding Company, Inc., as
landlord and Genco, Inc., as tenant, Second Amended Lease Agreement dated June
30, 1998, Third Amended Lease Agreement dated February 12, 2001 by and between
First Pennsylvania Funding Company, Inc., as landlord and Genco I, Inc., as
tenant, Fourth Amended Lease Agreement dated January 10, 2002, Fifth Amended
Lease Agreement dated November 14, 2005, and by Sixth Amended Lease Agreement
dated April 30, 2008 by and between STAG II O’Hara, LLC, as landlord and Genco
I, Inc., as tenant.

 

GENCO I: Lease Agreement dated April 1, 1993, by and between Pittsburgh Business
Park, LP, as successor in interest to Second Pennsylvania Real Estate
Corporation, as landlord, and GENCO I, successor by merger to GENCO Company,
successor by merger to General Commodities Warehouse and Distributing Company,
LP, as tenant, as amended by or affected by letter agreements dated February 6,
1995, April 21, 1995, November 30, 1995, August 27, 1996, December 13, 1996, May
2, 1997 and February 28, 1998, Written Consent (Assignment) dated July 1, 1995
and Amended Lease Agreement dated March 6, 2003 and by Second Amended Lease
Agreement, dated September 1, 2008.

 

American Beverage Corporation: Lease Agreement dated February 24, 1997 by and
between First Pennsylvania Funding Company, Inc., as landlord, and American
Beverage Corporation, as tenant, as amended or affected by Amended Lease
Agreement dated September 30, 1997, by Second Amendment to Lease Agreement dated
December 3, 1999, by Third Amendment to Lease Agreement dated August 6, 2001, by
Fourth Amendment to Lease Agreement dated August 10, 2004, by Fifth Amendment to
Lease Agreement dated November 16, 2007 by and between STAG II O’Hara, LLC, as
landlord and American Beverage Corporation, and by Sixth Amendment to Lease
Agreement September 12, 2008.

 

D-15

--------------------------------------------------------------------------------


 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

Tax abatement expected to commence for 2012 tax year, the cost (and savings) of
which will be shared by the parties pro rata.

 

18.                               Parsons Property:

 

Parsons Lease

 

1900 Wilson:

 

Lease dated October       , 2005 by and between STAG II Parsons, LLC, as
landlord, and Dayton Superior Corporation, as tenant.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$92,150 – letter of credit

 

 

 

Modifications to Representations:

 

Landlord Agreement dated September 1, 2010 by STAG II Parsons, LLC for the
benefit of Silver Pointe Finance, LLC

 

19.                               Phenix City Property:

 

Phenix City Lease:

 

Amended and Restated Lease dated July 6, 2004 between 16 Downing, LLC, as
landlord, and Gekko Brands, LLC, as tenant, as amended or affected by First
Amendment to Amended and Restated Lease, dated December 30, 2005, as amended by
Consent to Assignment dated March 26, 2009 by STAG II Phenix City, LLC to
assignment to To the Game, LLC, as amended by Second Amendment to Amended and
Restated Lease dated May 31, 2009 by and between STAG II Phenix, LLC, as
landlord, and To the Game, LLC, as tenant, and Guaranty of Lease Payments, dated
July 6, 2004, by Ashworth Acquisition Corp., a Delaware corporation and wholly
owned

 

D-16

--------------------------------------------------------------------------------


 

subsidiary of Ashworth, Inc., a Delaware corporation, as guarantor and Lease
Guaranty dated March 30, 2009 by Delta Apparel, Inc., as guarantor.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

20.                               Portage Property:

 

Portage Master Lease

 

725 George Nelson Drive:

 

Lease and Metals Warehouse Development and Operating Agreement dated as of
October 28, 1996 between the Indiana Port Commission, as landlord, and Indiana
Stevedoring and Development Corporation, as tenant, as amended or affected by:
(a) Addendum to Lease Agreement dated as of November 21, 2001, (b) First
Amendment to Lease and Metals Warehouse Development and Operating Agreement
dated as of December 2, 2004, (c) Indiana Port Commission Consent and Agreement
dated as of December 22, 2004, (d) Joint and Several Guaranty Agreement dated
October 28, 1996 by and among the Indiana Port Commission, FEDNAV Limited and
Alternative Distribution Systems, Inc. and (e) First Amendment to Joint and
Several Guaranty Agreement dated December 2, 2004 by and among the Indiana Port
Commission, FEDNAV Limited and Alternative Distribution Systems, Inc.

 

Portage Ground Lease:

 

Sublease (Amending and Restating Subcontract) dated as of December 2, 2004 by
and between Indiana Stevedoring and Development Corporation, as sublandlord and
ADS Logistics, LLC, as subtenant, as assigned to SCP Green Portage, LLC by
Assignment and Assumption of Sublease dated as of January 31, 2005 between ADS
Logistics, as assignor, and SCP Green Portage, LLC, as assignee, pursuant to
which SCP Green Portage, LLC leases the Property from Indiana Stevedoring and
Development Corporation, which Sublease is subject to the Master Lease.

 

Portage Lease:

 

Sub-sublease dated as of January 31, 2005 by and between SCP Green Portage, LLC,
as landlord, and ADS Logistics, LLC, as tenant, as amended by First Amendment to
Sub-Sublease Agreement dated as of November 30, 2009.  This lease is subject to
the terms and provisions of

 

D-17

--------------------------------------------------------------------------------


 

the Ground Lease and the Master Lease.

 

ADS Logisitics, LLC has requested a landlord estoppel certificate and landlord
lien waiver from SCP Green Portage, LLC in the forms provided in the Due
Diligence Materials.

 

Portage Sublease:

 

Multi-Tenant Industrial Building Lease dated as of June 27, 2000, by and between
Roll & Hold Warehousing & Distribution Corp., as landlord, and Precision Strip,
Inc. (f/k/a Flat Rock Metal Processing, LLC), as tenant, as modified by Letter
Agreement dated September 1, 2003.

 

Ground Lease Consent Requirement:

 

None

 

 

 

Master Lease Consent Requirement:

 

None

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$300,000 – cash

 

 

 

Modifications to Representations:

 

None

 

21.                               Sterling Heights Property:

 

Sterling Heights Lease

 

42600 Merrill Street:

 

Building Lease dated April 10, 1989 by and between Cunningham-Limp Construction
Company, Inc., as landlord and Aetna Industries, Inc., as tenant; as amended or
affected by First Amendment to Building Lease dated June 13, 1989; Second
Amendment to Building Lease dated August 18, 1989; Assignment of Lease between
Cunningham-Limp Construction Company, Inc. and Merrill Street Corporation dated
as of December 14, 1989; Third Amendment to Building Lease dated January 31,
1994; Assignment and Assumption of Lease by and between Merrill Street
Corporation and James S. Smith as trustee of the Great Lakes Property Group
Trust dated August 31, 1994; Assumption of Lease dated May 2, 1997 between Aetna
Industries, Inc., a Delaware corporation and Aetna Industries, Inc., a Michigan
corporation; Fourth Amendment to Lease dated as of September 8, 1999; Assignment
and Assumption of Lease dated as of June 14, 2002 by and between Aetna
Industries, Inc., and AZ Automotive Corp.; Fifth Amendment to Lease dated as of
July 30, 2004 by and between Great Lakes Property Group Trust, as landlord, and
AZ Automotive Corp, as tenant, Sixth Amendment to Lease dated as of February
2009 by and between STAG II Sterling Heights, LLC as landlord and AZ Automotive
Corp, as tenant.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

D-18

--------------------------------------------------------------------------------


 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

None

 

 

 

Current/Pending Lease Negotiations:

 

None.

 

 

 

Modifications to Representations:

 

Landlord’s Waiver, License and Agreement dated June 12, 2002 by Great Lakes
Property Group Trust for the benefit of GMAC Business Credit, LLC

 

Pending tax abatement for 2010 and 2011 tax years.

 

22.          Ware Shoals Property:

 

Ware Shoals Lease:

 

100 Holloway Road:

 

Unrecorded Lease dated February 25, 2005 by and between Greenwood Fabricating &
Plating, Inc., as landlord, and Greenwood Acquisition Company, LLC, as tenant.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$4,948 — cash

 

 

 

Modifications to Representations:

 

None

 

23.          Wichita Property:

 

Wichita Lease:

 

Lease dated January 1, 2009 between STAG II Wichita II, LLC, as landlord and
Thyssen Krupp Materials, LLC, as amended by First Amendment to Lease dated
December 24, 2011.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

D-19

--------------------------------------------------------------------------------


 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

None

 

 

 

Security Deposit:

 

$32,685 — cash

 

 

 

Modifications to Representations:

 

None

 

D-20

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

RENT ROLL
as of August 1, 2012

 

1. Auburn Hills Property:

 

 

 

Auburn Hills Lease:

 

 

 

Tenant:

Northern Wire & Supply, LLC

 

 

Term Expiration Date:

December 31, 2012

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$16,207.24

 

 

2. El Paso Property:

 

 

 

El Paso Lease:

 

 

 

Tenant:

American Yazaki Corporation

 

 

Term Expiration Date:

August 31, 2012

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$33,000

 

 

3. Gloversville Property:

 

 

 

Gloversville I Lease

 

 

 

141 Sal Landro Drive:

 

 

 

Tenant:

EPIMED International, Inc.

 

 

Term Expiration Date:

August 31, 2016

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$17,575

 

 

Gloversville II Lease

 

 

 

122 Balzano Drive:

 

 

 

Tenant:                                             (1)

New York State Industries for the Disabled, Inc.

 

D-1

--------------------------------------------------------------------------------


 

Term Expiration Date:

August 31, 2014

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$18,738

 

 

Tenant:                                             (2)

Euphrates, Inc.

 

 

Term Expiration Date:

March 31, 2015

 

 

Available Renewal Options:

One, 3 year option

 

 

Monthly Rent:

$2,096.25

 

 

Gloversville III Lease

 

 

 

125 Balzano Drive:

 

 

 

Tenant:

Northern Architectural Systems, LLC

 

 

Term Expiration Date:

February 28, 2013

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$13,958

 

 

Gloversville IV Lease

 

 

 

109 Balzano Drive:

 

 

 

Tenant:

Sysco Corporation

 

 

Term Expiration Date:

February 28, 2015

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$17,090

 

 

4. Greenwood Property:

 

 

 

Greenwood I Lease

 

 

 

308 Maxwell Avenue:

 

 

 

Tenant:

Eaton Electrical, Inc.

 

 

Term Expiration Date:

June 30, 2017

 

D-2

--------------------------------------------------------------------------------


 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$18,215.21

 

 

Greenwood II Lease

 

 

 

310 Maxwell Avenue:

 

 

 

Tenant:

Eaton Electrical, Inc.

 

 

Term Expiration Date:

June 30, 2017

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$10,479.79

 

 

Greenwood III Lease

 

 

 

215 Mill Ave.:

 

 

 

Tenant:

Greenwood Acquisition Company, LLC

 

 

Term Expiration Date:

February 28, 2015

 

 

Available Renewal Options:

Two, 5 year options

 

 

Monthly Rent:

$33,806.86

 

 

5. Holland Property:

 

 

 

Holland Lease:

 

 

 

Perrigo Holland, Inc.

 

 

 

Tenant:

Perrigo Holland, Inc.

 

 

Term Expiration Date:

November 30, 2013

 

 

Available Renewal Options:

Two, 3 year options

 

 

Monthly Rent:

$47,125

 

 

6. Intentionally Omitted.

 

 

 

7. Independence Property:

 

 

 

Independence Lease

 

 

D-3

--------------------------------------------------------------------------------


 

One Michelin Drive:

 

 

 

Tenant:

Michelin North America, Inc.

 

 

Term Expiration Date:

January 31, 2015

 

 

Available Renewal Options:

One, 3 year option

 

 

Monthly Rent:

$33,500.00

 

 

8. Jackson Property:

 

 

 

License Agreement

 

 

 

1094 Flex Drive:

 

 

 

Licensee:

Perseus Distribution, Inc.

 

 

Term Expiration Date:

Month-to-Month

 

 

Available Renewal Options:

None

 

 

Monthly License Fee:

$1,044.80

 

 

9. Johnstown Property:

 

 

 

Johnstown I Lease

 

 

 

123 Union Street:

 

 

 

Tenant:

NYK Logistics (ETA), Inc.

 

 

Term Expiration Date:

April 30, 2013

 

 

Available Renewal Options:

Two, 10 year options

 

 

Monthly Rent:

$18,750.00

 

 

Johnstown III Lease

 

 

 

6 Clermont:

 

 

 

Tenant:

The Coast Distribution Systems, Inc.

 

 

Term Expiration Date:

November 30, 2012

 

 

Available Renewal Options:

One, 3 year option

 

D-4

--------------------------------------------------------------------------------


 

Monthly Rent:

$12,075

 

 

Johnstown IV Lease

 

 

 

150 Enterprise:

 

 

 

Tenant:

Univar USA, Inc.

 

 

Term Expiration Date:

March 31, 2022

 

 

Available Renewal Options:

Two, 5 year options

 

 

Monthly Rent:

$24,648.00

 

 

Johnstown VIII Lease

 

 

 

231 Enterprise:

 

 

 

Tenant:

Electro-Metrics, Corporation

 

 

Term Expiration Date:

July 31, 2015

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$15,872

 

 

10. Kansas City Property:

 

 

 

Kansas City Lease

 

 

 

636 South 66th Street:

 

 

 

Tenant:

Dayton Superior Corporation

 

 

Term Expiration Date:

October 31, 2015

 

 

Available Renewal Options:

Two, 5 year options

 

 

Monthly Rent:

$21,239

 

 

11. Lafayette Property:

 

 

 

Lafayette Lease

 

 

 

1521 Kepner:

 

 

 

Tenant:

Toyota Tsusho America, Inc.

 

D-5

--------------------------------------------------------------------------------


 

Term Expiration Date:

May 31, 2014

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$80,663

 

 

Lafayette Lease

 

 

 

1521 Kepner:

 

 

 

Tenant:

Wingard Wheel Works, LLC

 

 

Term Expiration Date:

May 31, 2014

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$12,150

 

 

Lafayette Lease

 

 

 

1540-1530 Kepner

 

 

 

Tenant:

Caterpillar Logistic Services, Inc.

 

 

Term Expiration Date:

June 30, 2014

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$47,500.00

 

 

Lafayette Lease

 

 

 

1520 Kepner

 

 

 

Tenant:

Heartland Automotive, LLC

 

 

Term Expiration Date:

June 30, 2013

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$32,725.00

 

 

12. Lansing Property:

 

 

 

Lansing Lease

 

 

 

5640 Pierson Highway:

 

 

D-6

--------------------------------------------------------------------------------


 

Tenant:

Woodbridge Ventures, Inc.

 

 

Term Expiration Date:

February 28, 2019

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$63,750

 

 

Lansing Lease

 

 

 

5640 Pierson Highway:

 

 

 

Tenant:

Woodbridge Ventures, Inc.

 

 

Term Expiration Date:

December 31, 2016

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$26,700

 

 

13. Marion Property:

 

 

 

Marion Lease

 

 

 

2201 E. Loew Road:

 

 

 

Tenant:

Dunham’s Althleisure Corporation

 

 

Term Expiration Date:

January 31, 2014

 

 

Available Renewal Options:

One, 1 year option

 

 

Monthly Rent:

$42,640

 

 

14. Mishawaka Property:

 

 

 

Mishawaka Lease

 

 

 

400 S. Byrkit:

 

 

 

Tenant:

AM General Corporation (Office)

 

 

Term Expiration Date:

January 31, 2013

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$21,849

 

D-7

--------------------------------------------------------------------------------


 

Mishawaka Lease

 

 

 

400 S. Byrkit:

 

 

 

Tenant:

AM General Corporation (Warehouse)

 

 

Term Expiration Date:

January 31, 2013

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$43,698

 

 

Mishawaka Lease

 

 

 

400 S. Byrkit:

 

 

 

Tenant:

Charles S. Hayes, Inc. (Cell Tower)

 

 

Term Expiration Date:

March 31, 2016

 

 

Available Renewal Options:

Six, 5 year options

 

 

Monthly Rent:

$252

 

 

15. Novi  Property

 

 

 

Novi  Lease

 

 

 

22925 Venture Drive, Novi, Michigan:

 

 

 

Tenant:

Harada Industry of America, Inc.

 

 

Term Expiration Date:

September 30, 2016

 

 

Available Renewal Options:

Two, 5 year options

 

 

Monthly Rent:

$49,326.67

 

 

16. O’Hara Property:

 

 

 

O’Hara Lease:

 

 

 

Tenant:

Genco I, Inc. (Office)

 

 

Term Expiration Date:

May 31, 2016

 

 

Available Renewal Options:

One, 5 year option

 

D-8

--------------------------------------------------------------------------------


 

Monthly Rent:

$23,725

 

 

O’Hara Lease:

 

 

 

Tenant:

Genco I, Inc. (Warehouse)

 

 

Term Expiration Date:

May 31, 2013

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$58,066.25

 

 

O’Hara Lease:

 

 

 

Tenant:

American Beverage Corporation

 

 

Term Expiration Date:

July 31, 2014

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$153,300

 

 

17. Intentionally Omitted.

 

 

 

18. Parsons Property:

 

 

 

Parsons Lease

 

 

 

1900 Wilson:

 

 

 

Tenant:

Dayton Superior Corporation

 

 

Term Expiration Date:

October 31, 2018

 

 

Available Renewal Options:

Two, 5 year options

 

 

Monthly Rent:

$22,523

 

 

19. Phenix City Property:

 

 

 

Phenix City Lease:

 

 

 

Tenant:

To The Game, LLC

 

 

Term Expiration Date:

June 30, 2015

 

 

Available Renewal Options:

None

 

D-9

--------------------------------------------------------------------------------


 

Monthly Rent:

$29,560

 

 

20. Portage Property:

 

 

 

Portage Lease:

 

 

 

Tenant:

ADS Logistics, LLC

 

 

Term Expiration Date:

November 30, 2029

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$70,285

 

 

21. Sterling Heights Property:

 

 

 

Sterling Heights Lease

 

 

 

42600 Merrill Street:

 

 

 

Tenant:

AZ Automotive Corporation

 

 

Term Expiration Date:

December 31, 2012

 

 

Available Renewal Options:

None

 

 

Monthly Rent:

$55,710

 

 

22. Ware Shoals Property:

 

 

 

Ware Shoals Lease:

 

 

 

100 Holloway Road:

 

 

 

Tenant:

Greenwood Acquisition Company, LLC

 

 

Term Expiration Date:

February 28, 2015

 

 

Available Renewal Options:

Two, 5 year options

 

 

Monthly Rent:

$5,946.31

 

 

23. Wichita Property:

 

 

 

Wichita Lease:

 

 

 

Tenant:

Thyssen Krupp Materials, LLC

 

D-10

--------------------------------------------------------------------------------


 

Term Expiration Date:

December 31, 2013

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$26,950

 

 

Wichita Lease:

 

 

 

Tenant:

Thyssen Krupp Materials, LLC

 

 

Term Expiration Date:

December 31, 2013

 

 

Available Renewal Options:

One, 5 year option

 

 

Monthly Rent:

$14,920

 

 

Wichita License (2510 and 2652 S. Eastmoor)

 

 

 

Licensee:

Spirit AeroSystems, Inc.

 

 

Term Expiration Date:

Month-to-month

 

 

Available Renewal Options:

None

 

 

Monthly License Fee:

$43,912.50

 

D-11

--------------------------------------------------------------------------------


 

EXHIBIT E

 

GENERAL ASSIGNMENT

 

KNOW ALL PEOPLE BY THESE PRESENTS, that
                                                         , with an address at
c/o                                                      (“Seller”), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of the
United States, and other good and valuable consideration to Seller in hand paid,
at or before the ensealing and delivery of these presents, by
                                                    , a
                                                        whose post office
address is                                     (“Purchaser”), the receipt and
sufficiency of which is hereby acknowledged, has bargained and sold, and by
these presents does grant, bargain, sell, convey, set over, transfer, assign and
deliver unto the Purchaser, its successors and assigns, the following:

 

(a)                                 All of Seller’s right, title and interest in
and to all those permits, licenses, certificates, approvals, authorizations,
variances and consents (including any and all presently pending applications
therefor) affecting the Land and the buildings and improvements thereon issued
to Seller or to its predecessors in interest in the Premises as holder,
claimant, licensee, permitee, successor in interest, applicant and/or owner or
lessor of the Premises, by any and all federal, state, county, municipal and
local governments, and all departments, commissions, boards, bureaus and offices
thereof, having or claiming jurisdiction over the Premises, whether or not the
same may presently be in full force and effect, all to the extent that Seller
may lawfully transfer the same to Purchaser;  and

 

(b)                                 All of Seller’s right, title and interest in
and to all unexpired warranties and guaranties affecting the Premises and/or the
Personalty, all to the extent that Seller may lawfully transfer the same to
Purchaser (it being agreed that nothing in this Section (b) shall be construed
to affect Seller’s rights under such warranties and guaranties with respect to
periods prior to the date hereof).

 

Notwithstanding the foregoing, the Excluded Items (as defined in the Real Estate
Purchase and Sale Agreement dated              between Seller and
               ) are not included in this assignment.

 

To have and to hold the same unto Purchaser, its successors and assigns forever.

 

This general assignment is made without any warranties, express or implied,
except for those representations and warranties, if any, expressly set forth in
that Real Estate Purchase and Sale Agreement between Seller and
                                               dated as of
                                 , 2012 (the “Agreement”), all of which are
subject to the limitations set forth in the Agreement.

 

IN WITNESS WHEREOF, this General Assignment has been duly signed and sealed by
the Seller as of the              day of                       , 2012.

 

 

SELLER:

 

E-12

--------------------------------------------------------------------------------


 

 

[Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(to General Assignment)

 

Property Description

 

E-14

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
                                    , 2012 by and between
                                                     (“Assignor”), and
                                                      (“Assignee”).

 

Background

 

Assignor has this day conveyed to the Assignee the Properties located in
                            ,                             County,
                          , more particularly described in Exhibit A hereto (the
“Premises”) and, in connection with the conveyance of the Premises, Assignor and
Assignee intend that Assignor’s right, title, interests, powers, and privileges
in and under all leases and security deposits affecting the Premises and other
matters stated herein be assigned and transferred to Assignee.

 

Agreement

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Leases.  Assignor hereby transfers and
assigns to Assignee any and all right, title and interest which Assignor may
have, as landlord or otherwise, in leases with tenants covering spaces in the
Premises (collectively the “Leases”) which leases are listed on Exhibit B
attached hereto and made a part hereof.  Assignee hereby (a) assumes all
liabilities and obligations of Assignor under the Leases arising or accruing
from and after the date hereof and (b) agrees to indemnify, defend and hold
harmless Assignor from and against all damages, losses, costs, claims,
liabilities, expenses, demands and obligations under or with respect to the
Leases arising or accruing from and after the date hereof.  Assignor hereby
agrees to indemnify, defend and hold harmless Assignee from and against all
damages, losses, costs, claims, liabilities, expenses, demands and obligations
under or with respect to the Leases arising or accruing prior to the date
hereof.

 

2.                                      Security Deposits.  Assignor hereby
transfers and assigns to Assignee all security deposits held by the Assignor
relative to the Leases.

 

3.                                      Contracts.  Assignor hereby transfers
and assigns to Assignee any and all right, title and interest which Assignor may
have in the contracts, if any, listed in Exhibit C attached hereto and made a
part hereof (collectively, the “Contracts”).  Assignee hereby (a) assumes all
liabilities and obligations of Assignor under the Contracts arising or accruing
from and after the date hereof, and (b) agrees to indemnify, defend and hold
harmless Assignor from any and all damages, losses, costs, claims,

 

F-1-1

--------------------------------------------------------------------------------


 

liabilities, expenses, demands and obligations under or with respect to the
Contracts arising or accruing from and after the date hereof.  Assignor hereby
agrees to indemnify, defend and hold harmless Assignee from any and all damages,
losses, costs, claims, liabilities, expenses, demands and obligations under or
with respect to the Contracts arising or accruing prior to the date hereof.

 

4.                                      Successors and Assigns.  This Assignment
shall inure to the benefit of, and be binding upon, the successors, executors,
administrators, legal representatives and assigns of the parties hereto.

 

5.                                      No Representations.  This assignment is
made without any representation or warranty, express or implied, except for
those representations and warranties, if any, expressly set forth in that Real
Estate Purchase and Sale Agreement between Assignor and
                               dated as of                            , 2012
(the “Agreement”), all of which, together with Assignor’s and Assignee’s
respective indemnification obligations hereunder, are subject to the limitations
set forth in the Agreement.

 

IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.

 

 

 

ASSIGNOR:

 

 

 

 

 

[Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

[Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(to Assignment and Assumption)

 

Property Description

 

F-1-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(to Assignment and Assumption)

 

Lease Schedule

 

F-1-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

(to Assignment and Assumption)

 

Assigned Contracts

 

F-1-5

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

RECORDING REQUESTED BY AND

 

WHEN RECORDED RETURN TO:

 

 

 

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Assignment. 
                                            , a
                                         (“Assignor”), hereby transfers and
assigns to                          , a                           (“Assignee”)
all of Assignor’s right, title and interest as ground lessee in and to the
[Amended and Restated] [Ground Lease Agreement] dated as of
                         ,           between
                                          and                             
recorded in the                           at                           (the
“Ground Lease”).  Assignee hereby (a) assumes all liabilities and obligations of
Assignor under the Ground Lease arising or accruing from and after the date
hereof and (b) agrees to indemnify, defend and hold harmless Assignor from and
against all damages, losses, costs, claims, liabilities, expenses, demands and
obligations under or with respect to the Ground Lease arising or accruing from
and after the date hereof.  Assignor hereby agrees to indemnify, defend and hold
harmless Assignee from and against all damages, losses, costs, claims,
liabilities, expenses, demands and obligations under or with respect to the
Ground Lease arising or accruing prior to the date hereof.

 

2.                                      Successors and Assigns.  This Assignment
shall inure to the benefit of, and be binding upon, the successors, executors,
administrators, legal representatives and assigns of the parties hereto.

 

3.                                      No Representations.  This assignment is
made without any representation or warranty, express or implied, except for
those representations and warranties, if any, expressly set forth in that Real
Estate Purchase and Sale Agreement between Assignor and
                           dated as of                           , 2007 (the
“Agreement”), all of which, together

 

F-2-1

--------------------------------------------------------------------------------


 

with Assignor’s indemnification obligations hereunder, are subject to the
limitations set forth in the Agreement.

 

[The balance of this page has intentionally been left blank;  signature
pages follow.]

 

IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of                 , 2012.

 

 

 

ASSIGNOR:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

[Notary blocks and property description to be added]

 

F-2-2

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS (this “Assignment”) is
made as of this         day of                  , 2012 by and between STAG
Investments Holdings II, LLC, a Delaware limited liability company (“Holdings,”
or “Assignor”) and                                    , a
                             (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Holdings is the managing member and owner of one hundred percent (100%)
of the membership interests in SCP Green Portage, LLC, a Delaware limited
liability company (the “Company”);

 

WHEREAS, the Company is the tenant under that certain Sublease (Amending and
Restating SubContract) dated as of December 2, 2004 by and between Indiana
Stevedoring and Distribution Corporation, an Indiana corporation, as
sublandlord, and ADS Logistics, LLC, a Delaware limited liability company
(“ADS”), as subtenant, a certified copy of which was recorded February 10, 2005
as Document No. 2005-003680 in the office of the Recorder of Porter County (the
“Recorder”), as assigned to the Company by an Assignment and Assumption of
Sublease dated January 31, 2005 by and between ADS, as assignor, and the
Company, as assignee, a copy of which is recorded with said Recorder as Document
No. 2005-003681 (the “Sublease”), with respect to the property located at 725
George Nelson Drive, Portage, Indiana, more particularly described on Exhibit A
attached hereto (the “Property”)

 

WHEREAS, the Company is the landlord under that certain Sub-Sublease dated as of
January 31, 2005 by and between the Company, as landlord and ADS, as tenant (the
“Sub-Sublease”);

 

WHEREAS, Assignor and Assignee, among others, entered into that certain Purchase
and Sale Agreement dated as of                        , 2012 (as amended, the
“Purchase Agreement”) pursuant to which the Assignor agreed to sell the
Assignor’s right, title and interest in the Company (the “Membership Interests”)
as hereinafter provided and Assignor has agreed to transfer the Membership
Interests to Assignee; and

 

WHEREAS, as a result of this Assignment, Assignee will be the sole member of the
Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the payment set forth in the Purchase
Agreement and other good and valuable consideration, the receipt of which are
hereby acknowledged by Assignor, the parties hereto agree as follows:

 

1.                                      Recitals.  The recitals set forth above
are incorporated herein by reference.

 

F-3-1

--------------------------------------------------------------------------------


 

2.                                      Assignment and Assumption of Membership
Interest.  Assignor hereby assigns, transfers and sets over unto Assignee, and
Assignee hereby accepts and assumes, the Membership Interests, including, but
not limited to, all right, title and interest in and to all distributions,
capital account, capital, income, gain, loss and deductions of the Company,
relating to or allocable to the Membership Interests arising from and after the
date hereof.  Assignee hereby (a) assumes all liabilities and obligations of
Assignor with respect to the Membership Interests and (b) agrees to indemnify,
defend and hold harmless Assignor from and against all damages, losses, costs,
claims, liabilities, expenses, demands and obligations under or with respect to
the Membership Interests.

 

3.                                      Effective Date.  The assignment herein
made is effective as of the date hereof, and from and after such date that
portion of the capital, distributions, income, gain, loss and deductions of the
Company allocable to the Membership Interests shall be credited, charged
distributed, as the case may be, to the Assignee and not to the Assignor.

 

4.                                      Governing Law.

 

(a)                                 THIS ASSIGNMENT SHALL BE DEEMED TO BE A
CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS).

 

(b)                                 WITH RESPECT TO ANY CLAIM OR ACTION ARISING
UNDER THIS ASSIGNMENT, ASSIGNOR AND ASSIGNEE EACH: (A) IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, THE
STATE OF NEW YORK, THE STATE OF DELAWARE AND THE UNITED STATES DISTRICT COURT
LOCATED THEREIN AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVE
ANY OBJECTION WHICH IT HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY
SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5.                                      Further Instruments.  Assignor and
Assignee from time to time shall each execute and deliver to the other such
further instruments reasonably requested or appropriate to evidence or give
effect to the provisions of this Assignment and which are consistent with the
provisions of this Assignment.

 

6.                                      Miscellaneous.  This Assignment shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.  Signatures to this Assignment, any amendment
hereof and any notice given hereunder, transmitted by telecopy shall be valid
and effective to bind the party so signing.  This Assignment may be executed in
any number of counterparts and it shall be sufficient that the signature of each
party appear on one or more such counterparts.  All counterparts shall
collectively constitute a single agreement.

 

F-3-2

--------------------------------------------------------------------------------


 

No modification of this Assignment shall be deemed effective unless in writing
and signed by both Assignee and Assignor.

 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, this Assignment is executed as of the date and year first
written above.

 

 

 

Assignor:

 

 

 

 

 

STAG INVESTMENTS HOLDINGS II, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Assignee:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-3-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Property

 

F-3-4

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNERSHIP INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNERSHIP INTERESTS (this
“Assignment”) is made as of this          day of                       , 2012 by
and between STAG Investments Holdings II, LLC, a Delaware limited liability
company (“Holdings,” or “Assignor”) and
                                          ,   a
                                   (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Holdings is the sole limited partner and owner of one hundred percent
(100%) of the limited partnership interests in STAG II El Paso, LP, a Delaware
limited partnership (the “Limited Partnership”);

 

WHEREAS, the Limited Partnership is the tenant under that certain Butterfield
Trail Industrial Park Lease dated as of August 1, 1994 between the City of El
Paso, as lessor and BK Fisher Limited Partnership, as lessee, as amended or
affected by Lease Amendment dated as of February 11, 1997 (the “Ground Lease”),
with respect to the property located at 12 Leigh Fisher Boulevard and 47
Butterfield Circle, El Paso, Texas, more particularly described on Exhibit A
attached hereto (the “Property”)

 

WHEREAS, the Limited Partnership is the landlord under that certain Industrial
Building Lease dated July 14, 1994 by and between BK Fisher Limited Partnership,
as landlord and American Yazaki Corporation, as tenant, as amended or affected
by Lease Amendment dated June 30, 1995, Second Lease Amendment dated January 31,
1997, Third Amendment dated as of May 20, 1997, Fourth Lease Amendment dated as
of December 1, 1997, Fifth Lease Amendment dated as of August 8, 2005, letter
agreement dated February 7, 2007 and Sixth Lease Amendment dated as of July 31,
2010 by and between the Limited Partnership and American Yazaki Corporation, as
tenant dated as of January 31, 2005 by and between the Company, as landlord and
ADS, as tenant (the “Lease”);

 

WHEREAS, Assignor and Assignee, among others, entered into that certain Purchase
and Sale Agreement dated as of                           , 2012 (as amended, the
“Purchase Agreement”) pursuant to which the Assignor agreed to sell the
Assignor’s right, title and interest in the Limited Partnership (the “Limited
Partnership Interests”) as hereinafter provided and Assignor has agreed to
transfer the Limited Partnership Interests to Assignee; and

 

WHEREAS, as a result of this Assignment, Assignee will be the sole limited
partner of the Limited Partnership.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the payment set forth in the Purchase
Agreement and other good and valuable consideration, the receipt of which are
hereby acknowledged by Assignor, the parties hereto agree as follows:

 

F-4-1

--------------------------------------------------------------------------------


 

1.                                      Recitals.  The recitals set forth above
are incorporated herein by reference.

 

2.                                      Assignment and Assumption of Limited
Partnership Interest.  Assignor hereby assigns, transfers and sets over unto
Assignee, and Assignee hereby accepts and assumes, the Limited Partnership
Interests, including, but not limited to, all of Assignor’s right, title and
interest in and to all distributions, capital account, capital, income, gain,
loss and deductions of the Limited Partnership, relating to or allocable to the
Limited Partnership Interests arising from and after the date hereof.  Assignee
hereby  (a) assumes all liabilities and obligations of Assignor with respect to
the Limited Partnership Interests and (b) agrees to indemnify, defend and hold
harmless Assignor from and against all damages, losses, costs, claims,
liabilities, expenses, demands and obligations under or with respect to the
Limited Partnership Interests.

 

3.                                      Effective Date.  The assignment herein
made is effective as of the date hereof, and from and after such date that
portion of the capital, distributions, income, gain, loss and deductions of the
Limited Partnership allocable to the Limited Partnership Interests shall be
credited, charged distributed, as the case may be, to the Assignee and not to
the Assignor.

 

4.                                      Governing Law.

 

(a)                                 THIS ASSIGNMENT SHALL BE DEEMED TO BE A
CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS).

 

(b)                                 WITH RESPECT TO ANY CLAIM OR ACTION ARISING
UNDER THIS ASSIGNMENT, ASSIGNOR AND ASSIGNEE EACH: (A) IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, THE
STATE OF NEW YORK, THE STATE OF DELAWARE AND THE UNITED STATES DISTRICT COURT
LOCATED THEREIN AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVE
ANY OBJECTION WHICH IT HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY
SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5.                                      Further Instruments.  Assignor and
Assignee from time to time shall each execute and deliver to the other such
further instruments reasonably requested or appropriate to evidence or give
effect to the provisions of this Assignment and which are consistent with the
provisions of this Assignment.

 

6.                                      Miscellaneous.  This Assignment shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.  Signatures to this Assignment, any amendment
hereof and any notice given hereunder, transmitted by telecopy shall be valid
and effective to bind the party so signing.  This Assignment may be executed in

 

F-4-2

--------------------------------------------------------------------------------


 

any number of counterparts and it shall be sufficient that the signature of each
party appear on one or more such counterparts.  All counterparts shall
collectively constitute a single agreement.  No modification of this Assignment
shall be deemed effective unless in writing and signed by both Assignee and
Assignor.

 

[SIGNATURE PAGE FOLLOWS]

 

F-4-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment is executed as of the date and year first
written above.

 

 

 

Assignor:

 

 

 

 

 

STAG INVESTMENTS HOLDINGS II, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Assignee:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-4-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Property

 

F-4-5

--------------------------------------------------------------------------------


 

EXHIBIT F-5

 

ASSIGNMENT AND ASSUMPTION OF GENERAL PARTNERSHIP INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF GENERAL PARTNERSHIP INTERESTS (this
“Assignment”) is made as of this          day of                       , 2012 by
and between STAG Investments GP, LLC, a Delaware limited liability company
(“GP,” or “Assignor”) and                                           , a
                                   (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, GP is the sole general partner and owner of one hundred percent (100%)
of the general partnership interests in STAG II El Paso, LP, a Delaware limited
partnership (the “Limited Partnership”);

 

WHEREAS, the Limited Partnership is the tenant under that certain Butterfield
Trail Industrial Park Lease dated as of August 1, 1994 between the City of El
Paso, as lessor and BK Fisher Limited Partnership, as lessee, as amended or
affected by Lease Amendment dated as of February 11, 1997 (the “Ground Lease”),
with respect to the property located at 12 Leigh Fisher Boulevard and 47
Butterfield Circle, El Paso, Texas, more particularly described on Exhibit A
attached hereto (the “Property”)

 

WHEREAS, the Limited Partnership is the landlord under that certain Industrial
Building Lease dated July 14, 1994 by and between BK Fisher Limited Partnership,
as landlord and American Yazaki Corporation, as tenant, as amended or affected
by Lease Amendment dated June 30, 1995, Second Lease Amendment dated January 31,
1997, Third Amendment dated as of May 20, 1997, Fourth Lease Amendment dated as
of December 1, 1997, Fifth Lease Amendment dated as of August 8, 2005, letter
agreement dated February 7, 2007 and Sixth Lease Amendment dated as of July 31,
2010 by and between the Limited Partnership and American Yazaki Corporation, as
tenant dated as of January 31, 2005 by and between the Company, as landlord and
ADS, as tenant (the “Lease”);

 

WHEREAS, Assignor and Assignee, among others, entered into that certain Purchase
and Sale Agreement dated as of                           , 2012 (as amended, the
“Purchase Agreement”) pursuant to which the Assignor agreed to sell the
Assignor’s right, title and interest in the Limited Partnership (the “General
Partnership Interests”) as hereinafter provided and Assignor has agreed to
transfer the General Partnership Interests to Assignee; and

 

WHEREAS, as a result of this Assignment, Assignee will be the sole general
partner of the Limited Partnership.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the payment set forth in the Purchase
Agreement and other good and valuable consideration, the receipt of which are
hereby acknowledged by Assignor, the parties hereto agree as follows:

 

F-5-1

--------------------------------------------------------------------------------


 

1.                                      Recitals.  The recitals set forth above
are incorporated herein by reference.

 

2.                                      Assignment and Assumption of General
Partnership Interest.  Assignor hereby assigns, transfers and sets over unto
Assignee, and Assignee hereby accepts and assumes, the General Partnership
Interests, including, but not limited to, all of Assignor’s right, title and
interest in and to all distributions, capital account, capital, income, gain,
loss and deductions of the Limited Partnership, relating to or allocable to the
General Partnership Interests arising from and after the date hereof.  Assignee
hereby (a) assumes all liabilities and obligations of Assignor with respect to
the General Partnership Interests and (b) agrees to indemnify, defend and hold
harmless Assignor from and against all damages, losses, costs, claims,
liabilities, expenses, demands and obligations under or with respect to the
General Partnership Interests.

 

3.                                      Effective Date.  The assignment herein
made is effective as of the date hereof, and from and after such date that
portion of the capital, distributions, income, gain, loss and deductions of the
Limited Partnership allocable to the General Partnership Interests shall be
credited, charged distributed, as the case may be, to the Assignee and not to
the Assignor.

 

4.                                      Governing Law.

 

(a)                                 THIS ASSIGNMENT SHALL BE DEEMED TO BE A
CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS).

 

(b)                                 WITH RESPECT TO ANY CLAIM OR ACTION ARISING
UNDER THIS ASSIGNMENT, ASSIGNOR AND ASSIGNEE EACH: (A) IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS, THE
STATE OF NEW YORK, THE STATE OF DELAWARE AND THE UNITED STATES DISTRICT COURT
LOCATED THEREIN AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVE
ANY OBJECTION WHICH IT HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY
SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5.                                      Further Instruments.  Assignor and
Assignee from time to time shall each execute and deliver to the other such
further instruments reasonably requested or appropriate to evidence or give
effect to the provisions of this Assignment and which are consistent with the
provisions of this Assignment.

 

6.                                      Miscellaneous.  This Assignment shall be
binding upon and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.  Signatures to this Assignment, any amendment
hereof and any notice given hereunder, transmitted by telecopy shall be valid
and effective to bind the party so signing.  This Assignment may be executed in

 

F-5-2

--------------------------------------------------------------------------------


 

any number of counterparts and it shall be sufficient that the signature of each
party appear on one or more such counterparts.  All counterparts shall
collectively constitute a single agreement.  No modification of this Assignment
shall be deemed effective unless in writing and signed by both Assignee and
Assignor.

 

[SIGNATURE PAGE FOLLOWS]

 

F-5-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment is executed as of the date and year first
written above.

 

 

 

Assignor:

 

 

 

 

 

STAG INVESTMENTS GP, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Assignee:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-5-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Property

 

F-5-5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

REPRESENTATION CERTIFICATE

 

The undersigned [                             ], as Seller (“Seller”) under a
Real Estate Purchase and Sale Agreement (“Purchase Agreement”) dated as of
                                  , 2012 with
                                                           as Purchaser
(“Purchaser”), and STAG Investment Holdings II, LLC, a Delaware limited
liability company, do hereby certify to Purchaser as follows:

 

Except as otherwise disclosed in writing to Purchaser, the representations and
warranties set forth in Section 7.2 of the Purchase Agreement are hereby
reaffirmed as of the date hereof.

 

Seller’s liability hereunder shall be subject to the limitations set forth in
the Purchase Agreement.

 

Dated as of this          day of                         , 2012.

 

 

Seller:

 

 

 

 

 

[Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STAG INVESTMENT HOLDINGS II, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

LIST OF EXISTING SURVEYS

 

1.                                      Auburn Hills Property:  “ALTA/ACSM Land
Title Survey of Energy Electric, Part of the Southeast 1/4 of Section 26, T.3N,
R.10E, City of Auburn Hills, Oakland County, Michigan,” prepared by Lehner
Associates, Inc. Professional Engineers & Surveyors, dated February 9, 2007,
last revised February 23, 2007.

 

2.                                      El Paso Property:  “ALTA Land Title
Survey of Lots 1 and 2, Block 9 and Lots 10 and 11, Block 11, Butterfield Trail
Industrial Park, Unit Two, City of El Paso, El Paso County, Texas,” prepared by
Cutts Land Surveying, Inc., dated February 23, 2007, last revised March 15,
2007.

 

3.                                      Gloversville Property:  The following
surveys: (i) “ALTA/ACSM Land Title Survey, Fulton County Industrial Development
Agency, 141 Sal Landrio Drive, City of Gloversville, County of Fulton, State of
New York,” prepared by ABD Engineers & Surveyors, dated April 11, 2007, last
revised May 22, 2007; (ii) “ALTA/ACSM Land Title Survey of Lands Now or Formerly
of Fulton County Industrial Development Agency Part of Lots 8 & 9, Being the
Former Pioneer Facility, Now Empire Architectural Systems, City of Gloversville,
County of Fulton, State of New York,” prepared by Stantec (formerly Vollmer
Associates LLP), dated March 27, 2007, last revised June 8, 2007;
(iii) “ALTA/ACSM Land Title Survey, Lands Now or Formerly of Fulton County
Industrial Development Agency Lots 4, 6 & 7, Being the Crossroads Incubator
Facility, City of Gloversville, County of Fulton, State of New York,” prepared
by Stantec (formerly Vollmer Associates LLP), dated March 27, 2007, last revised
June 8, 2007; and (iv) “ALTA/ACSM Land Title Survey, Lands Now or Formerly of
Swany Corporation, Crossroads Industrial Park, City of Gloversville, County of
Fulton, State of New York,” prepared by Stantec (formerly Vollmer Associates
LLP), dated March 27, 2007, last revised June 8, 2007.

 

4.                                      Greenwood Property:  The following
surveys: (i) “ALTA/ACSM Land Title Survey, 308-310 Maxwell Avenue, Greenwood,
SC, Made at the Request of STAG II Greenwood, LLC,” prepared by Heaner Inc.,
dated February 14, 2007, last revised March 7, 2007; and (ii) “ALTA/ACSM Land
Title Survey, 215 Mill Avenue, Greenwood, SC, Made at the Request of STAG II
Greenwood, LLC,” prepared by Heaner Inc., dated February 14, 2007, last revised
March 7, 2007.

 

5.                                      Holland Property:  “ALTA/ACSM Land Title
Survey of part of NE 1/4, Section 5, Town 5 North, Range 15 West Holland
Township, Ottawa County, Michigan,” prepared by Moore & Bruggink, Inc., dated
April 4, 2006, last revised November 10, 2006.

 

6.                                      Intentionally Omitted.

 

7.                                      Independence Property:  “ALTA/ACSM Land
Title Survey, Michelin North America, Inc., Address: One Compare Way, Hwy 58
West, Independence, VA 24348, Town of

 

H-1

--------------------------------------------------------------------------------


 

Independence and Elk Creek Magisterial District, Grayson County, Virginia,”
prepared by D.B. Dudley and Associates, not dated.

 

8.                                      Jackson Property:  “ALTA\ACSM Survey,
Scale 1” = 100’, 3rd Civil District, Madison County, Tennessee, Tax Map 79,
Parcel 20.01 — Deed Book 648, Page 159,” prepared by Aegean Properties, dated
July 27, 2005.

 

9.                                     Johnstown Property:  The following
surveys: (i) “ALTA/ACSM Land Title Survey, NYK Logistics and Megacarriers, 123
Union Avenue Ext., City of Johnstown, Fulton County, State of New York,”
prepared by ABD Engineers & Surveyors, dated April 11, 2007, last revised
June 20, 2007; (ii) “ALTA/ACSM Land Title Survey Lots 1 & 2, Johnstown
Industrial Park, 200 Union Avenue, City of Johnstown, County of Fulton, State of
New York,” prepared by ABD Engineers & Surveyors, dated April 11, 2007, last
revised May 22, 2007; (iii) “ALTA/ACSM Land Title Survey, Lands Now or Formerly
of Johnstown Industrial Park — Lot 5, Being the Coast Distribution Systems, City
of Johnstown, County of Fulton, State of  New York,” prepared by Stantec
(formerly Vollmer Associates LLP), dated March 27, 2007, last revised June 8,
2007; (iv)  “ALTA/ACSM Land Title Survey, Johnstown Industrial Park, Lot 6, 150
Enterprise Road, City of Johnstown, County of Fulton, State of New York,”
prepared by ABD Engineers & Surveyors, dated April 11, 2007, last revised
May 22, 2007; (v) “ALTA/ACSM Land Title Survey, Lot 8 Johnstown Industrial Park,
190 Enterprise Road, City of Johnstown, County of Fulton, State of New York,”
prepared by ABD Engineers & Surveyors, dated April 11, 2007, last revised
May 22, 2007; (vi) “ALTA/ACSM Land Title Survey, Lot 18 Johnstown Industrial
Park, 199 Enterprise Road, City of Johnstown, County of Fulton, State of New
York,” prepared by ABD Engineers & Surveyors, dated April 11, 2007, last revised
June 28, 2007; and (vii) “ALTA/ACSM Land Title Survey, Lot 17 Johnstown
Industrial Park, 231 Enterprise Road, City of Johnstown, County of Fulton, State
of New York,” prepared by ABD Engineers & Surveyors, dated April 11, 2007, last
revised July 10, 2007.

 

10.                               Kansas City Property:  “ALTA/ACSM Land Title
Survey, Warehouse, 636 S. 66th Terrace, Kansas City, Kansas,” prepared by Kaw
Valley Engineering, Inc., dated August 17, 2005.

 

11.                               Lafayette Property:  “ALTA/ACSM Land Title
Survey of Lot 1 PT 1; Lot 1 PT 3; Lot 2 & 3 & PT of Lot 1 of PT 7 of Lafayette
Industrial Subdivision,” prepared by Robert R. Grove, dated April 13, 2007.

 

12.                               Lansing Property:  “ALTA/ACSM Land Title
Survey of Tower Automotive, 5640 Pierson Highway, Lansing, MI,” prepared by Ledy
Survey Group, dated October 30, 2006, last revised November 21, 2006.

 

13.                               Marion Property:  “ALTA/ACSM Land Title
Survey,” prepared by Randall Miller & Associates, Inc., dated February 3, 2006.

 

14.                               Mishawaka Property:  “ALTA/ACSM Land Title
Survey,” prepared by Palm & Associates, Inc., dated March 21, 2006.

 

H-2

--------------------------------------------------------------------------------


 

15.                               Novi  Property:  “ALTA/ACSM Land Title Survey
of part of SE 1/4, Section 26, T. 1N., R.8E, City of Novi, Oakland County,
Michigan,” prepared by Professional Engineering Associates, dated October 11,
2006.

 

16.                               O’Hara Property:  “ALTA/ACSM Land Title Survey
Prepared for Genco/American Beverage Project,” prepared by Bock & Clark’s
National Surveyors Network, dated March 19, 2007, last revised April 9, 2007

 

17.                              Parsons Property:  “ALTA/ACSM Land Title
Survey, 1900 Wilson, Parsons, Kansas,” prepared by Kaw Valley Engineering, Inc.,
dated August 18, 2005.

 

18.                               Phenix City Property:  “Plat of ALTA/ACSM Land
Title Survey for STAG II Phenix City, LLC, Connecticut General Life Insurance
Company, Stewart Title Guaranty Company, 16 Downing Drive, Lot 40, Phenix
Industrial Park, located in the Southwest Quarter of Section 8, Township 16
North, Range 30 East, Phenix City, Russell County, Alabama,” prepared by
Barrett-Simpson, Inc., dated May 3, 2006.

 

19.                               Portage Property:  “ALTA/ACSM Land Title
Survey, Roll and Hold, Port of Indiana For: STAG Capital Partners, LLC,”
prepared by DLZ Industrial, LLC, dated December 28, 2006.

 

20.                               Sterling Heights Property:  “AETNA INDUSTRIES,
ALTA/ACSM Land Title Survey, Part of the Northwest 1/4 of Section 9, T2N, R12E,
City of Sterling Heights, Macomb County, MI,” prepared by Lehner Associates,
dated January 25, 2007.

 

21.                               Ware Shoals Property:  “ALTA/ACSM Land Title
Survey, 100 Holloway Street, Ware Shoals, SC, Made at the Request of Stag II
Greenwood, LLC,” prepared by Heaner Inc., dated January 30, 2007, last revised
March 7, 2007.

 

22.                               Wichita Property:  The following surveys:
(i) Tract II and Tract VI: “ALTA/ACSM Land Title Survey,” prepared by Armstrong
Land Survey, P.A., dated November 2, 2006; (ii) Tract IV and Tract V: “ALTA/ACSM
Land Title Survey,” prepared by Armstrong Land Survey, P.A., dated November 2,
2006; (iii) Tract I: “ALTA/ACSM Land Title Survey,” prepared by Armstrong Land
Survey, P.A., dated November 2, 2006; and (iv) Tract III: “ALTA/ACSM Land Title
Survey,” prepared by Armstrong Land Survey, P.A., dated November 2, 2006.

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LIST OF EXISTING TITLE POLICIES

 

1.                                      Auburn Hills Property:  Owner’s Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-3502-202490, in the amount of $4,075,000.00, with an Effective Date of April
3, 2007

 

2.                                      El Paso I Property:  Owner’s Leasehold
Title Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-5893-52666, in the amount of $7,100,000.00, with an Effective Date of March
28, 2007.

 

3.                                      El Paso II Property:  Owner’s Leasehold
Title Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-5893-52666, in the amount of $7,100,000.00, with an Effective Date of March
28, 2007.

 

4.                                      Gloversville Property:  Owner’s Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-8901-001092, in the amount of $31,295,000.00, with an Effective Date of June
29, 2007 (note: ground leased properties already designated by endorsement).

 

5.                                      Greenwood I Property:  ProForma Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy Order #07-008,
in the amount of $5,725,000.00, with an Effective Date of March 20, 2007.

 

6.                                      Greenwood II Property:  ProForma Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy Order #07-009,
in the amount of $5,725,000.00, with an Effective Date of March 20, 2007.

 

7.                                      Holland Property:  Owner’s Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-3502-202476, in the amount of $5,700,000.00, with an Effective Date of
December 4, 2006.

 

8.                                      Intentionally Omitted.

 

9.                                      Independence Property:  Owner’s Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-9701-001739137, in the amount of $3,400,000.00, with an Effective Date of
December 29, 2006.

 

10.                               Jackson Property:  Owner’s Leasehold Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-9708-13991, in the amount of $4,560,000.00, with an Effective Date of August
29, 2005.

 

11.                               Johnstown Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-8901-001092, in the
amount of $31,295,000.00, with an Effective Date of June 29, 2007 (note: ground
leased properties already designated by endorsement and Property does not
include 161 Enterprise Drive).

 

I-1

--------------------------------------------------------------------------------


 

12.                               Kansas City Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-9701-1495775, in the
amount of $2,100,000.00, with an Effective Date of October 14, 2005.

 

13.                               Lafayette Property:  ProForma Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy Order #O-9701-760000520,
in the amount of $15,700,000.00, with an Effective Date of March 16, 2007.

 

14.                               Lansing Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # M-9994-8545939, in the
amount of $13,600,000.00, with an Effective Date of January 5, 2007.

 

15.                               Marion Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-9993-4041057, in the
amount of $4,200,000.00, with an Effective Date of March 29, 2006.

 

16.                               Mishawaka Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-9701-677814, in the
amount of $7,800,000.00, with an Effective Date of May 18, 2006.

 

17.                               Novi Property:  Owner’s Title Insurance Policy
issued by Stewart Title Guaranty Company, Policy # O-3504-21284, in the amount
of $6,700,000.00, with an Effective Date of December 14, 2006.

 

18.                               O’Hara Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-9993-2136365, in the
amount of $19,725,000.00, with an Effective Date of May 2, 2007.

 

19.                               Parsons Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-9701-1495771, in the
amount of $2,500,000.00, with an Effective Date of October 17, 2005.

 

20.                               Phenix City Property:  Owner’s Title Insurance
Policy issued by Stewart Title Guaranty Company, Policy # O-9993-1861322, in the
amount of $3,750,000.00, with an Effective Date of April 17, 2006.

 

21.                               Portage Property:  Owner’s Leasehold Title
Insurance Policy issued by Chicago Title Insurance Company, Policy # 520041449,
in the amount of $7,600,000.00, with an Effective Date of February 10, 2004.

 

22.                               Sterling Heights Property:  Owner’s Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy #
O-3502-202491, in the amount of $5,600,000.00, with an Effective Date of April
24, 2007.

 

23.                               Ware Shoals Property:  ProForma Title
Insurance Policy issued by Stewart Title Guaranty Company, Policy
#O-9993-2971966, in the amount of $575,000.00, with an Effective Date of March
20, 2007.

 

I-2

--------------------------------------------------------------------------------


 

24.                               Wichita Property:  Owner’s Title Insurance
Policy issued by LandAmerica Lawyers Title Insurance Corporation, Policy #
261145136, in the amount of $8,000,000.00, with an Effective Date of November 8,
2006.

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

LIST OF CONTRACTS

 

Property

 

Contracts

 

 

 

Auburn Hills, MI

 

Property Management Contract between STAG II Sterling Heights, LLC and
Finsilver/Friedman Management Corporation dated June 1, 2008 for services at
260-272 Rex Boulevard, Auburn Hills, MI.

 

 

 

Auburn Hills, MI

 

Service Agreement between Elite Fire Safety and STAG II Sterling Heights, LLC
and Finsilver/Friedman Management Company dated July 22, 2008.

 

 

 

Auburn Hills, MI

 

Vendor Contract between Green Meadows Lawnscape, Inc. and STAG II Sterling
Heights, LLC dated April 1, 2011.

 

 

 

Auburn Hills, MI

 

Snow and Ice Removal Contract between Green Meadows Lawnscape, Inc. and STAG II
Sterling Heights, LLC dated November 1, 2011.

 

 

 

Auburn Hills, MI

 

Inspection Service Agreement between Witt Mechanical, Inc. and STAG II Sterling
Heights, LLC dated July 7, 2009.

 

 

 

El Paso, TX

 

Property Management Contract between STAG II El Paso, LP and NDH Property
Management, LLC dated January 15, 2008 for services at 47 Butterfield Road, El
Paso, TX.

 

 

 

El Paso, TX

 

Sonitrol Verified Electronic Security FireAlarm/Sprinkler System dated September
2, 2011 at 47 Butterfield Rd., El Paso, TX.

 

 

 

Holland, MI

 

Property Management Contract between STAG II Grand Rapids, LLC and SJ Wisinski &
Company dated November 8, 2006 for services at 4757 128th Street, Holland, MI.

 

 

 

Holland, MI

 

Service Agreement between Western Tel-Com, Inc. and STAG Capital dated September
8, 2011.

 

 

 

Johnstown, NY

 

Commercial Sales Agreement between ADT Security Services, Inc. and STAG II
Albany, LLC dated March 10, 2008 for property located at 122 Balzano Drive.

 

 

 

Johnstown, NY and
Gloversville, NY

 

 

Property Management Contract between STAG II Albany, LLC and CBRE-Albany
Property Management, LLC dated October

 

K-1

--------------------------------------------------------------------------------


 

 

 

2010 amended by Extension Agreement dated November 1, 2011 for services at:

 

 

 

 

 

122 Balzano Drive

 

 

 

 

 

125 Balzano Drive

 

 

 

 

 

109 Balzano Drive

 

 

 

 

 

141 Sal Landrio Drive

 

 

 

 

 

123 Union Avenue

 

 

 

 

 

200 Union Avenue

 

 

 

 

 

161 Enterprise Road (to be excluded from contract)

 

 

 

 

 

6 Clermont Street

 

 

 

 

 

150 Enterprise Drive

 

 

 

 

 

190 Enterprise Drive

 

 

 

 

 

231 Enterprise Drive

 

 

 

 

 

199 Enterprise Drive

 

 

 

Johnstown, NY

 

Exclusive Broker Leasing Agreement between STAG II Albany, LLC and Pyramid
Brokerage Co., Inc. dated September 9, 2011 for 122 & 125 Balzano Drive,
Johnstown, NY.

 

 

 

Johnstown, NY

 

Service Agreement between Albany Management Property and TSB Contracting dated
September 20, 2011 for property located at 109  and 122 Balzano Drive .

 

 

 

Lafayette, IN

 

Exclusive Broker Leasing Agreement between STAG II Lafayette LLC and F.C.
Tucker, dated October 28, 2011 for 1530-1540 Kepner Drive, Lafayette, IN.

 

 

 

Mishawaka, IN

 

Management Agreement between STAG Capital Partners and Holladay Property
Services Midwest dated May 12, 2006 for services at 400 S. Byrkit Avenue,
Mishawaka, IN.

 

 

 

Mishawaka, IN

 

Service Agreement between ADT & Holladay Property Services dated December 15,
1999.

 

 

 

Mishawaka, IN

 

Service Agreement between ADT & Holladay Property Services

 

K-2

--------------------------------------------------------------------------------


 

 

 

dated December 9, 2002.

 

 

 

Mishawaka, IN

 

Service Agreement with Performance Plus .

 

 

 

Mishawaka, IN

 

Snowplowing Agreement between Thompson Landscape and Holladay Corporation dated
October 3, 2011.

 

 

 

Mishawaka, IN

 

Lawn Care Agreement between Thompson Landscape and Holladay Corporation dated
February 13, 2012.

 

 

 

O’Hara, PA

 

Commercial Agreement between Jones Lang LaSalle and Guardian Protection
Services, Inc. dated March 11, 2011.

 

 

 

O’Hara, PA

 

Full Requirements Service Agreement between STAG II O’Hara, LLC and Duquesne
Light Energy, Inc. dated July 15, 2008, as amended by First Amendment dated May
2010.

 

 

 

O’Hara, PA

 

Natural Gas Contract between STAG II O’Hara, LLC and EQT Energy, LLC d/b/a
Equitable Energy dated April 8, 2010.

 

 

 

O’Hara, PA

 

Property Management Contract between STAG II O’Hara, LLC and Jones Lang LaSalle
America, Inc., dated February 1, 2011 for services at 100 Papercraft Park,
O’Hara Township, PA.

 

 

 

O’Hara, PA

 

Service Contractor Agreement between STAG Properties and Mechanical Operations
Company, Inc. dated January 27, 2011.

 

 

 

O’Hara, PA

 

Service Contractor Agreement between STAG Properties and Mele Landscaping
Company dated March 1, 2011.

 

 

 

O’Hara, PA

 

Service Contractor Agreement between STAG Properties and Michel Landscaping
Company dated February 1, 2011.

 

 

 

O’Hara, PA

 

Equitable Gas Company Delivery Service Agreement between Equitable Gas Company,
LLC and STAG II O’Hara, LLC dated March 22, 2012.

 

 

 

Wichita, KS

 

Property Management Contract between STAG II Wichita, LLC and Weigand-Omega
Management, Inc. dated December 19, 2011 for services at 2510 and 2562 S.
Eastmoor Street, Wichita, KS.

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

LIST OF WARRANTIES

 

Property

 

Warranty

 

 

 

Auburn Hills, MI

 

Firestone Building Products Red Shield Warranty 7/17/06

 

 

 

El Paso, TX

 

Haley Architectural Doors 9/9/97

 

 

 

El Paso, TX

 

Carlisle Syntec Incorporated 10/28/97

 

 

 

Greenwood, SC

 

CE Bourne Gutter Replacement Warranty - Standard Guaranty Form Disclaimers
Waivers and Release Agreement 2/19/10

 

 

 

Holland, MI

 

CentiMark Acrylic Systems & Roof Coatings 12/7/11

 

 

 

Jackson, TN

 

Strickland Roofing Co, Inc. 8/29/03

 

 

 

O’Hara, PA

 

Johns Manville Ultra Guard Roofing Guarantee 3/22/02

 

 

 

O’Hara, PA

 

Johns Manville Ultra Guard Roofing Guarantee 7/24/03

 

 

 

O’Hara, PA

 

Johns Manville Ultra Guard Roofing Guarantee 9/15/04

 

 

 

Portage, IN

 

Butler Manufacturing Company (Roof panels) 7/7/97

 

 

 

Portage, IN

 

Butler Manufacturing Company (Roof panels) 12/28/99

 

 

 

Wichita, KS

 

Insurance Services Office of Kansas Roof Deck Wind Uplift Cert. 6/02

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

FORM OF AGREEMENT RE LETTER OF CREDIT

 

[Insert Purchaser Address]

 

             ,    , 2012

 

[Insert Seller Address]

 

RE:         Real Estate Purchase and Sale Agreement dated        between
                 and                 (the “Purchase Agreement”)

 

Dear           :

 

Reference is made to the following facts which constitute the background to this
agreement:

 

A.                            (“Seller”) is the owner of certain property known
as                       (the “Property”);

 

B.            Pursuant to the terms of the Purchase Agreement,
                          (“Purchaser”) is acquiring title to the Property on
the date hereof.  Capitalized terms used herein and not defined herein shall
have the meanings ascribed to them under the terms of the Purchase Agreement.

 

C.            Pursuant to the Assignment and Assumption of Leases being executed
and delivered pursuant to the Purchase Agreement, Seller has assigned to
Purchaser all of Seller’s right, title and interest in all tenant security
deposits with respect to the Property (whether held i cash or in the form of
letters of credit).

 

D.            In lieu of a cash security deposit,                  (“Tenant”)
has furnished Seller with a certain letter of credit dated                in the
amount of $           , issued by                 (Irrevocable Standby Letter of
Credit Number             ) for the account of              and naming Seller as
the beneficiary (such letter of credit, and any extension or replacement
thereof, being referred to herein as the “Letter of Credit”).

 

E.            Although Seller and Purchaser are this date closing the
transaction contemplated under the Purchase Agreement, Seller has not yet
completed the process of having the Letter of Credit assigned or amended to name
Purchaser as beneficiary, or replaced with a replacement letter of credit in
form and substance reasonably satisfactory to Purchaser and issued by an
institution acceptable to Purchaser (any such assignment, amendment or
replacement being referred to herein as the Assignment of the Letter of Credit).

 

F.             Seller and Purchaser have made certain agreements with respect to
the Assignment of the Letter of Credit and, until such Assignment is
accomplished, with

 

M-1

--------------------------------------------------------------------------------


 

respect to the administration of the Letter of Credit, all as more particularly
hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration in hand this day paid by
each of the parties hereto to the other, the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser hereby agree as follows with
respect to the Letter of Credit:

 

1.             Seller agrees to exercise reasonably diligent efforts to
accomplish the Assignment of the Letter of Credit in a form and manner
reasonably acceptable to Purchaser on or before the date which is 30 days
following the date hereof.  Seller agrees to execute and deliver such
instruments the issuer of the Letter of Credit shall reasonably request to
assign such Letter of Credit to Purchaser provided that Seller does not incur
any material cost or liability in connection therewith.

 

2.             Until the date on which the Assignment of the Letter of Credit
has been accomplished (the “Assignment Date”), Purchaser hereby appoints Seller
as Purchaser’s agent for purposes of holding and administering the Letter of
Credit strictly in accordance with Purchaser’s direction, and Seller hereby
accepts such appointment and acknowledges that the Letter of Credit is being
held by Seller in Seller’s name in its capacity as agent for Purchaser and
Seller hereby irrevocably disclaims any claim to the Letter of Credit or the
proceeds of any draw thereunder.

 

3.             Seller agrees that until the Assignment Date:

 

(i)            Seller shall present and draw upon the Letter of Credit promptly
upon the written demand of Purchaser and furnish Purchaser with the full
proceeds of any such draw or draws;

 

(ii)           Seller shall not draw on the Letter of Credit nor consent to any
amendment, modification or termination of the Letter of Credit without the prior
written consent of Purchaser (which consent Purchaser may grant or withhold in
its sole discretion); and

 

(iii)          Seller shall promptly forward to Purchaser (in the manner
provided for notice under the Purchase Agreement) any correspondence received by
Seller with respect to the Letter of Credit.

 

Purchaser shall indemnify and hold Seller harmless from and against any and all
loss, cost, damage and expense incurred by Seller arising out of any action
taken by Seller under this Paragraph 3 based upon Purchaser’s instructions
(except to the extent arising from Seller’s gross negligence or willful
misconduct).

 

4.             On the Assignment Date, Seller shall furnish Purchaser with
originals of the Letter of Credit and any amendment, assignment or replacement
thereof effecting the Assignment, and upon Purchaser’s written confirmation of
its receipt thereof this agreement shall terminate and be of no further force or
effect.

 

M-2

--------------------------------------------------------------------------------


 

5.             This agreement shall be binding on and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

Kindly confirm your agreement with the foregoing by countersigning this letter
agreement in the space indicated below, whereupon this agreement shall take
effect as an instrument under seal for all purposes.

 

 

 

 

Sincerely,

 

 

 

 

 

[Insert Purchaser Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CONFIRMED AND AGREED:

 

 

 

 

 

[Insert Seller Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

M-3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF GAP INDEMNITY

 

Escrow No.

 

Title Order No.             

 

WHEREAS, STEWART TITLE GUARANTY COMPANY (the “Title Company”) has been asked to
issue its owner’s policy of title insurance in the amount of
$                       in favor of [INSERT NAME OF PURCHASER], [INSERT
ORGANIZATIONAL INFO FOR PURCHASER] (“Purchaser”) covering premises being
acquired from                   , a Delaware limited liability company, as more
particularly described in Exhibit A attached hereto (the “Real Property”);

 

WHEREAS, the Title Company is unwilling to give title insurance coverage to
Purchaser with respect to the Real Property until the instruments under which
Purchaser acquires title are filed for record in the appropriate land registry;

 

WHEREAS, the parties to the transaction have requested that the Title Company
disburse amounts to Seller that the Title Company holds in escrow prior to such
time as the deed for the Real Property is recorded with the appropriate land
registry;

 

NOW, THEREFORE, it is agreed that in consideration of the Title Company issuing
its title insurance policy to Purchaser effective as of the date closing occurs
without making exception therein to matters which may arise between the date of
closing and the date the documents creating the interest being insured have been
filed for record and which matters may constitute an encumbrance on or affect
said title, Seller agrees to promptly defend, remove, bond or otherwise dispose
of any encumbrance, lien or objectionable matter to title caused by the acts of
Seller, its agents or representatives which may arise or to be filed, as the
case may be, against the Real Property during the period of time between last
effective date of the title insurance commitment issued by the Title Company in
connection with Purchaser’s title insurance and the date of recording of all
closing instruments, and to hold harmless, and indemnify the Title Company
against all expenses, costs, and reasonable attorneys’ fees, which may arise out
of Seller’s failure to so remove, bond or otherwise dispose of any said liens,
encumbrances or objectionable matters caused by the acts of Seller, its agents
or representatives; provided, however, that the Title Company shall use good
faith and diligent efforts to cause all documents to be recorded as soon as
possible but, in any event, no later than three (3) business days after the date
hereof and Seller shall have no obligations or liability hereunder with respect
to any objections to title which may arise or be filed after such three
(3) business day period nor shall Seller have any obligations or liability
hereunder with respect to any objections to title which may arise or be filed as
a result of the acts or by permission of Purchaser, its agents or
representatives.

 

M-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner has executed this affidavit as
of                      , 2012.

 

 

 

OWNER:

 

 

 

 

 

[Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

M-2

--------------------------------------------------------------------------------


 

EXHIBIT M-2

 

FORM OF TITLE AFFIDAVIT

 

Escrow No.

 

Title Order No.                          

 

The undersigned (“Owner’) hereby represents and warrants as follows to and for
the benefit of Stewart Title Guaranty Company (the “Title Company”):

 

1.                                      Representatives of Owner have reviewed
the preliminary report/commitment with an effective date
of                          , 2012 (the “Title Report”).

 

2.                                      To the knowledge of Owner, there are no
unrecorded leases or occupancy agreements affecting the property described in
Schedule A of the Title Report (the “Property”), or other parties in possession
of the Property, except for leases with the tenants shown on Exhibit A attached
hereto.

 

3.                                      To the knowledge of Owner, there are no
unrecorded claims against the Property, nor any set of facts by reason of which
Owner’s title to the Property might be disputed or questioned except for (a) the
leases with the tenants shown on Exhibit A, (b) matters shown on the Title
Report, (c) matters as disclosed on the survey previously delivered to the Title
Company, and (d) current taxes not delinquent.  Owner has been in peaceable and
undisputed possession of the Property since title was acquired.

 

4.                                      Except as set forth on Exhibit B
attached hereto:

 

(a)                                 within the last six (6) months, Owner has
not (i) made, ordered or contracted for any construction, repairs, alterations
or improvements to be made on or to the Property which have not been paid for in
full, (ii) ordered materials for any such construction, repairs, alterations or
improvements which have not been paid for in full, and (iii) attached any
fixtures to the Property which have not been paid for in full; and

 

(b)                                 there are no outstanding or disputed claims
for any work or item referred to in subparagraph (a).

 

5.                                      To the knowledge of Owner, there has
been no violation of any covenants, conditions or restrictions of record
affecting the Property and there are no disputes with any adjoining property
owners as to the location of property lines, or the encroachment of any
improvements.

 

M-2-1

--------------------------------------------------------------------------------


 

All references herein to the “knowledge” of Owner or words of similar import
shall refer only to the actual knowledge of Benjamin Butcher, and shall not be
construed to refer to the knowledge of any other officer, owner, manager,
director, shareholder, employee, adviser, agent or representative of Owner, its
owners, or any affiliate of any of the foregoing, or to impose or have imposed
upon such individuals any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains.  There shall be no personal
liability on the part of the aforementioned individuals arising out of any
representations or warranties made herein.

 

This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce the Title
Company to issue its policy of title insurance.  This affidavit may be relied
upon by the Title Company but may not be relied upon by any other person or
entity.

 

[Remainder of page intentionally blank]

 

M-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner has executed this affidavit as
of                          , 2012.

 

 

 

OWNER:

 

 

 

 

 

[Name]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

M-2-3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

SELLERS’ WORK

 

None.

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

DUE DILIGENCE MATERIALS

 

1.                                 a copy of a current ALTA survey(s) of the
Property and any as-built plans, unit maps and specifications for all portions
of the Property including a listing, with descriptions, of security,
surveillance and other equipment and appurtenances relevant to the operations of
the business at the Property;

 

2.                                 copies of third party reports with respect to
the Property, including, without limitation, an environmental assessment,
including hazardous/toxic substances reviews, plans, specifications,
architectural drawings, development plans and similar materials pertaining to
the Property;

 

3.                                 copies of any and all leases, subleases and
other occupancy agreements, including billboard and wireless antenna lease
agreements, and ground leases, and ground subleases, currently in effect with
respect to the Property (including all amendments and modifications thereto);

 

4.                                 any and all evidence of compliance with, or
violation of, zoning, local restrictions, parking requirements and building
permits for all portions of the Properly, including, without limitation, copies
of certificates of occupancy, zoning letters from local zoning or municipal
authorities;

 

5.                                 any and all information pertaining to any
pending or threatened litigation involving any portion of the Property;

 

6.                                 copies of any and all service and maintenance
contracts and warranties employment agreements, collective bargaining
agreements, equipment leases, utility agreements, management agreements
(including any correspondence relating to any deficiencies amounting to more
than $15,000 that are either uncured, or that have been cured within the past
two years, that Seller has identified at the Property), parking agreements,
ground leases and other agreements of any kind or nature relating to, or
affecting any portion of, the Property;

 

7.                                 copies of the current real estate tax bill
and of any and all real estate tax bills for the three tax years preceding the
date hereof, and copies of all documentation relating to pending tax certiorari
proceedings;

 

8.                                 copies of any and all documentation,
including copies of insurance policies, with respect to any pending claims made
under such insurance policies;

 

9.                                 copies of any and all pending agreements that
will be binding upon Purchaser after Closing;

 

10.                          copies of any and all (other than self-storage
tenant type) proposals, letters of intent for leasing) of the Property, leases,
or occupancy agreements or arrangements out for signature with respect to the
Property;

 

11.                          a copy of the most current rent roll for the
Property (including a list of parties in possession of the Property, the space
occupied by such parties, and the material financial terms on which such parties
occupy such space);

 

12,                          current and 3-year historical income statements for
all portions of the Property; and

 

13.                          a copy of the title documentation within the
reasonable possession or control of seller, including, without limitation,
copies of easement agreements and underlying title documentation that would
appear in a title commitment with respect to the Property.; and

 

14.                          copies of any and all entity formation documents,
tax returns, state licenses and other documentation necessary to maintain a good
standing for the entity that will be transferred as part of this transaction.

 

O-1

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

This First Amendment to Real Estate Purchase and Sale Agreement (this
“Amendment”) is made as of September 24, 2012 (the “Amendment Effective Date”)
by and among the Persons executing this Amendment as Sellers (collectively, the
“Sellers” and each individually, a “Seller”), and STAG Industrial Holdings, LLC,
a Delaware limited liability company (the “Purchaser”).

 

BACKGROUND

 

A.            Sellers and Purchaser are parties to a Real Estate Purchase and
Sale Agreement dated as of August 9, 2012 (the “Agreement”), which relates to
the Property described in the Agreement.  Capitalized terms used in this
Amendment without definition have the meaning given to them in the Agreement.

 

B.            Sellers and Purchaser desire to amend the Agreement as provided
for below.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sellers and Purchaser agree as follows:

 

1.                                      Mishawaka Property.  With respect to the
Mishawaka Property, the Study Period shall be extended until 5:00 p.m. (Boston
time) on October 19, 2012 (“Extended Study Period Expiration”) for the sole
purpose of the Purchaser’s completion of certain environmental testing, which
has been approved by Sellers, and its review of the results thereof. 
Notwithstanding anything to the contrary contained in the Agreement, if (and
only if) Purchaser is not satisfied with the results of such environmental
testing in its sole discretion, then on or prior to the Extended Study Period
Expiration, Purchaser shall have the right to terminate the Agreement with
respect to the Mishawaka Property and thereupon the Agreement shall terminate
with respect to the Mishawaka Property,  and, except for Purchaser’s Surviving
Obligations and Seller’s Surviving Obligations, Sellers and Purchaser shall have
no further obligations or liabilities to each other under the Agreement with
respect to the Mishawaka Property.  Purchaser hereby acknowledges and agrees
that, except for the environmental testing and the results thereof, Purchaser
has completed its due diligence with respect to the Mishawaka Property and
accepts the Mishawaka Property in its as-is condition.  Notwithstanding anything
to the contrary contained in the Agreement, including without limitation
Section 3.1 thereof, in the event that Purchaser elects to terminate the
Agreement with respect to the Mishawaka Property as aforesaid, a portion of the
Deposit equal to $177,196.60 (the “Mishawaka Deposit”), being a pro rata portion
of Deposit based on the Allocated Purchase Price of the Properties, shall be
returned to

 

--------------------------------------------------------------------------------


 

Purchaser promptly following Purchaser’s request for same.  The Mishawaka
Deposit shall become completely nonrefundable upon the Extended Study Period
Expiration, except as otherwise expressly provided in the Agreement.

 

2.                                      Sterling Heights Property.  With respect
to the Sterling Heights Property, the Study Period shall be extended until the
Extended Study Period Expiration for the sole purpose of Purchaser’s
investigation into certain monitoring wells at the Sterling Heights Property. 
Notwithstanding anything to the contrary contained in the Agreement, if (and
only if) Purchaser is not satisfied with the results of such investigation in
its sole discretion, then on or prior to the Extended Study Period Expiration,
Purchaser shall have the right to terminate the Agreement with respect to the
Sterling Heights Property and thereupon the Agreement shall terminate with
respect to the Sterling Heights Property and, except for Purchaser’s Surviving
Obligations and Seller’s Surviving Obligations, Sellers and Purchaser shall have
no further obligations or liabilities to each other under the Agreement with
respect to the Sterling Heights Property.  Purchaser hereby acknowledges and
agrees that, except for the monitoring well investigation and the results
thereof, Purchaser has completed its due diligence with respect to the Sterling
Heights Property and accepts the Sterling Heights Property in its as-is
condition.  Notwithstanding anything to the contrary contained in the Agreement,
including without limitation Section 3.1 thereof, in the event that Purchaser
elects to terminate the Agreement with respect to the Sterling Heights Property
as aforesaid, a portion of the Deposit equal to $144,803.40 (the “Sterling
Heights Deposit”), being a pro rata portion of Deposit based on the Allocated
Purchase Price of the Properties, shall be returned to Purchaser promptly
following Purchaser’s request for same.  The Sterling Heights Deposit shall
become completely nonrefundable upon the Extended Study Period Expiration,
except as otherwise expressly provided in the Agreement.

 

3.                                      Consent Properties.  
Section 6.1(a)(v) of the Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:

 

“(v) At least five (5) Business Days prior to the applicable Closing Date,
Sellers shall have received from the applicable ground landlord or other
relevant party and delivered copies to Purchaser of such consents (collectively,
the “Consents”) that may be expressly required pursuant to a Ground Lease or
Lease in connection with (i) the assignment of the applicable Seller’s interest
in such Ground Lease or Lease to Purchaser or (ii) the conveyance of the fee
interest in the applicable Property to Purchaser (collectively, the “Consent
Properties” or singly, the “Consent Property”).  If one or more Consents are not
delivered to Purchaser at least five (5) Business Days before the Initial
Closing Date, then the Closing Date for such Property shall automatically be
extended to the Second Closing Date and the terms and provisions of
Section 6.1(a)(ix) shall apply;”

 

--------------------------------------------------------------------------------


 

4.                                      Amendments to Exhibits.  Exhibit A-2 of
the Agreement is hereby deleted in its entirety and is substituted with
Exhibit A-2 attached hereto.  Item 13 of Exhibit D of the Agreement is hereby
deleted and is substituted with the information contained on Exhibit B attached
hereto.

 

5.                                      Time of the Essence.  Time is of the
essence in the performance of the Agreement, as modified by this Amendment.

 

6.                                      Binding Effect.  The terms, covenants,
conditions and provisions contained in this Amendment shall be binding upon and
inure to the benefit of Sellers and Purchaser, their respective successors and
assigns.  Sellers and Purchaser hereby ratify and confirm the terms and
provisions of the Agreement, as amended hereby.

 

7.                                      Amendment.  This Amendment may not be
modified, amended or terminated nor any of its provisions waived except by
written agreement signed by Sellers and Purchaser. Except as expressly set forth
in this Amendment, the Agreement shall remain unmodified and in full force and
effect and enforceable in accordance with its terms.  In the event of any
inconsistency or conflict between this Amendment and the Agreement, the terms of
this Amendment shall control.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

8.                                      Counterparts.  To facilitate execution,
this instrument may be executed in as many counterparts as may be convenient or
required.  All counterparts shall collectively constitute a single instrument. 
Any signature page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature pages.

 

9.                                      Form of Signatures.  Purchaser and
Sellers each acknowledge, stipulate and agree that delivery of an executed copy
of this Amendment via facsimile or electronic transmission shall be valid,
binding and enforceable against Purchaser and Sellers, respectively, to the same
extent as an original bearing its signature, and no original thereof shall be
required as a condition of its validity or enforceability.

 

[The balance of this page is intentionally left blank; signatures follow]

 

--------------------------------------------------------------------------------


 

Executed under seal as of the date first written above.

 

 

 

SELLERS:

 

 

 

 

 

STAG INVESTMENTS HOLDINGS II, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:  Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG INVESTMENTS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II ALBANY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

 

STAG II NOVI, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II HOLLAND, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II GREENWOOD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II LAFAYETTE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II LANSING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

 

STAG II O’HARA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II INDEPENDENCE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II WICHITA 2, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II JACKSON, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II KANSAS CITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

 

STAG II MARION, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II PARSONS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II PHENIX CITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

[PURCHASER’S SIGNATURE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

STAG INDUSTRIAL HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Jeffrey D. Furber

 

Name: Jeffrey D. Furber

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

ALLOCATED PURCHASE PRICE FOR PROPERTIES

 

PROPERTY

 

TENANT

 

ALLOCATION

 

 

 

 

 

6 Clermont Street

Johnstown, New York

 

Coast Distribution

 

1,226,627

 

 

 

 

 

122 Balzano Drive

Gloversville, New York

 

NYSID

 

3,271,194

 

 

 

 

 

125 Balzano Drive

Gloversville, New York

 

Northern Architectural Systems

 

1,233,713

 

 

 

 

 

123 Union Avenue

Johnstown, New York

 

NYK Logistics

 

2,201,190

 

 

 

 

 

141 Sal Landrio Drive

Gloversville, New York

 

EPIMED

 

2,266,669

 

 

 

 

 

150 Enterprise Drive

Johnstown, New York

 

Univar

 

3,281,028

 

 

 

 

 

231 Enterprise Drive

Johnstown, New York

 

Electro-Metrics

 

1,767,070

 

 

 

 

 

109 Balzano Drive

Gloversville, New York

 

Sysco Corp

 

1,710,186

 

 

 

 

 

47 Butterfield Circle

El Paso, Texas

 

Vacant/Masterlease

 

2,359,203

 

 

 

 

 

12 Leigh Fisher Boulevard

El Paso, Texas

 

Yazaki North America

 

2,447,830

 

 

 

 

 

100 Holloway Road

Ware Shoals, South Carolina

 

Greenwood Fabricating & Plating

 

525,715

 

 

 

 

 

308-310 Maxwell Avenue

Greenwood, South Carolina

 

Eaton Corporation

 

2,171,265

 

 

 

 

 

215 Mill Avenue

Greenwood, South Carolina

 

Greenwood Fabricating & Plating

 

3,150,570

 

--------------------------------------------------------------------------------


 

PROPERTY

 

TENANT

 

ALLOCATION

 

 

 

 

 

4757 128th Avenue

Holland, Michigan

 

Perrigo Holland

 

5,168,436

 

 

 

 

 

One Michelin Drive

Independence, Virginia

 

Michelin

 

3,347,267

 

 

 

 

 

1520 Kepner Drive

Lafayette, Indiana

 

Heartland Automotive

 

3,651,787

 

 

 

 

 

1540-1530 Kepner Drive

Lafayette, Indiana

 

Caterpillar Logistics

 

5,033,493

 

 

 

 

 

1521 Kepner Drive

Lafayette, Indiana

 

Toyota Tsusho, Wingard Wheels

 

10,567,678

 

 

 

 

 

5640 Pierson Highway

Lansing, Michigan

 

Woodbridge Ventures

 

10,072,922

 

 

 

 

 

22925 Venture Drive

Novi, Michigan

 

Harada Industry

 

5,554,347

 

 

 

 

 

100 Papercraft Park

O’Hara Township, Pennsylvania

 

Genco, American Beverage

 

24,415,769

 

 

 

 

 

725 George Nelson Drive

Portage, Indiana

 

ADS Logistics

 

8,025,018

 

 

 

 

 

42600 Merrill Street

Sterling Heights, Michigan

 

AZ Automotive

 

5,021,816

 

 

 

 

 

260-272 Rex Boulevard

Auburn Hills, Michigan

 

Northern Wire & Supply

 

2,520,045

 

 

 

 

 

2655/2755 Eastmoor

Wichita, Kansas

 

Thyssen Krupp 1

 

2,606,304

 

 

 

 

 

2652 Eastmoor Drive

Wichita, KS

 

Spirit AeroSystems

 

2,288,660

 

 

 

 

 

2750 South Rock

Wichita, Kansas

 

Thyssen Krupp 3

 

1,548,527

 

 

 

 

 

2510 Eastmoor Drive

Wichita, KS

 

Spirit AeroSystems

 

999,593

 

--------------------------------------------------------------------------------


 

PROPERTY

 

TENANT

 

ALLOCATION

 

 

 

 

 

1094 Flex Dr Jackson

Jackson, TN

 

Perseus Distribution

 

2,604,220

 

 

 

 

 

4226 Kansas Avenue

Kansas City, KS

 

Dayton Superior

 

2,374,178

 

 

 

 

 

1900 Wilson

Parsons, KS

 

Dayton Superior

 

2,000,676

 

 

 

 

 

2201 E Loew Rd

Marion, IN

 

Dunhams Athleisure Corp

 

4,571,300

 

 

 

 

 

13200 McKinley Highway

Mishawaka, IN

 

AM General

 

6,154,325

 

 

 

 

 

16 Downing Drive

Phenix City, AL

 

To The Game

 

2,664,254

 

 

 

 

 

TOTAL

 

 

 

$

138,802,874

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MARION LEASE SCHEDULE

 

13.                               Marion Property:

 

Marion Lease

 

2201 E. Loew Road:

 

Lease by and between iStar HQ 2003 LP, successor-in-interest to Greenwalt
Development, Inc., as landlord and Dunham’s Athleisure Corporation, as tenant,
dated February 8, 1994, as amended or affected by First Amendment to Lease dated
March 21, 1995, by Second Amendment to Net Lease Agreement by and between Trinet
Essential Facilities x, Inc., as landlord and Dunham’s Athleisure Corporation,
as tenant, dated November 21, 2002, by Third Amendment to Net Lease Agreement by
and between STAG II Marion, LLC, as landlord and Dunham’s Athleisure
Corporation, as tenant, dated January 26, 2009, by Fourth Amendment to Net Lease
Agreement dated December 16, 2009, by Fifth Amendment to Lease dated
December 13, 2010, by Guaranty of Lease, dated February 25, 1994, by and between
Greenwalt Development, Inc., and American Specialty Retailing Group, Inc., as
guarantor and Landlord’s Agreement (Distribution Facility) dated March 16, 1993
by and between Greenwalt Development, Inc. and Barclays Business Credit Inc.

 

Ground Lease:

 

None

 

 

 

Ground Lease Consent Requirement:

 

N/A

 

 

 

Right of First Refusal:

 

None

 

 

 

Purchase Option:

 

Tenant has an option to purchase the property until 12/31/13.

 

 

 

Security Deposit:

 

None

 

 

 

Modifications to Representations:

 

None

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

This Second Amendment to Real Estate Purchase and Sale Agreement (this
“Amendment”) is made as of October 9, 2012 (the “Amendment Effective Date”) by
and among the Persons executing this Amendment as Sellers (collectively, the
“Sellers” and each individually, a “Seller”), and STAG Industrial Holdings, LLC,
a Delaware limited liability company (the “Purchaser”).

 

BACKGROUND

 

A.                                    Sellers and Purchaser are parties to a
Real Estate Purchase and Sale Agreement dated as of August 9, 2012 (the
“Original Agreement”), as amended by that certain First Amendment to Real Estate
Purchase and Sale Agreement dated as of September 24, 2012 (the “First
Amendment” and together, the “Agreement”), which relates to the Property
described in the Agreement.  Capitalized terms used in this Amendment without
definition have the meaning given to them in the Agreement.

 

B.                                    Sellers and Purchaser desire to amend the
Agreement as provided for below.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sellers and Purchaser agree as follows:

 

1.                                      El Paso Property.  Section 6.1(e) of the
Agreement is hereby deleted in its entirety.

 

2.                                      Sterling Heights Property.  With respect
to the Sterling Heights Property, the Extended Study Period Expiration shall be
extended until 11:00 a.m. on October 24, 2012  for the sole purpose of
Purchaser’s review of certain public records relating to the environmental
condition of the Sterling Heights Property.  If the Purchaser does not terminate
the Agreement with respect to the Sterling Heights Property on or prior to the
Extended Study Period Expiration as described in the First Amendment, the
Closing Date for the Sterling Heights Property shall be October 24, 2012.

 

3.                                      Gloversville Property.  Sellers and
Purchaser agree and acknowledge that, in connection with the Closing, the fee
interest in the Gloversville Property located at 141 Sal Landrio Drive that is
currently subject to a Ground Lease will be conveyed by the Fulton County
Industrial Development Agency to Purchaser or its nominee and the Ground Lease
will be terminated.

 

--------------------------------------------------------------------------------


 

4.                                      Exhibits G and A-2.  Exhibit G to the
Agreement is hereby deleted and replaced with Exhibit G attached hereto. 
Exhibit A-2 to the First Amendment is hereby deleted and replaced with
Exhibit A-2 attached hereto.

 

5.                                      Time of the Essence.  Time is of the
essence in the performance of the Agreement, as modified by this Amendment.

 

6.                                      Binding Effect.  The terms, covenants,
conditions and provisions contained in this Amendment shall be binding upon and
inure to the benefit of Sellers and Purchaser, their respective successors and
assigns.  Sellers and Purchaser hereby ratify and confirm the terms and
provisions of the Agreement, as amended hereby.

 

7.                                      Amendment.  This Amendment may not be
modified, amended or terminated nor any of its provisions waived except by
written agreement signed by Sellers and Purchaser. Except as expressly set forth
in this Amendment, the Agreement shall remain unmodified and in full force and
effect and enforceable in accordance with its terms.  In the event of any
inconsistency or conflict between this Amendment and the Agreement, the terms of
this Amendment shall control.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

8.                                      Counterparts.  To facilitate execution,
this instrument may be executed in as many counterparts as may be convenient or
required.  All counterparts shall collectively constitute a single instrument. 
Any signature page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature pages.

 

9.                                      Form of Signatures.  Purchaser and
Sellers each acknowledge, stipulate and agree that delivery of an executed copy
of this Amendment via facsimile or electronic transmission shall be valid,
binding and enforceable against Purchaser and Sellers, respectively, to the same
extent as an original bearing its signature, and no original thereof shall be
required as a condition of its validity or enforceability.

 

[The balance of this page is intentionally left blank; signatures follow]

 

--------------------------------------------------------------------------------


 

Executed under seal as of the date first written above.

 

 

SELLERS:

 

 

 

 

 

STAG INVESTMENTS HOLDINGS II, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG INVESTMENTS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II ALBANY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

STAG II NOVI, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II HOLLAND, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II GREENWOOD, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II LAFAYETTE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II LANSING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

STAG II O’HARA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II INDEPENDENCE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II WICHITA 2, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II JACKSON, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II KANSAS CITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

STAG II MARION, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II PARSONS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

 

 

 

STAG II PHENIX CITY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Vice President

 

 

[PURCHASER’S SIGNATURE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

STAG INDUSTRIAL HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ FX Jacoby

 

Name: FX Jacoby

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

REPRESENTATION CERTIFICATE

 

The undersigned STAG Investment Holdings II, LLC, as a Seller (“Seller”) under a
Real Estate Purchase and Sale Agreement (“Purchase Agreement”) dated as of
August 9, 2012 with STAG Industrial Holdings, LLC, as Purchaser (“Purchaser”),
as amended by First Amendment to Purchase and Sale Agreement dated as of
September 24, 2012, as further amended by Second Amendment to Purchase and Sale
Agreement dated as of October       , 2012, as further affected by that certain
Assignment of Purchase and Sale Agreement dated as of October       , 2012 by
and between STAG Industrial Holdings, LLC and the assignees listed on Schedule 1
attached hereto, does hereby certify to Purchaser as follows:

 

Except as otherwise disclosed in writing to Purchaser, the representations and
warranties set forth in Section 7.2 of the Purchase Agreement are hereby
reaffirmed as of the date hereof.

 

Seller’s liability hereunder shall be subject to the limitations set forth in
the Purchase Agreement.

 

Dated as of this          day of October, 2012.

 

 

Seller:

 

 

 

 

 

STAG INVESTMENT HOLDINGS II, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

List of Assignees

 

STAG Auburn Hills, LLC

 

STAG Gloversville 4, LLC

 

STAG Gloversville 3, LLC

 

STAG Gloversville 2, LLC

 

STAG Gloversville 1, LLC

 

STAG Greenwood 1, LLC

 

STAG Greenwood 2, LLC

 

STAG Holland 3, LLC

 

STAG Independence, LLC

 

STAG Jackson, LLC

 

STAG Johnstown 2, LLC

 

STAG Johnstown 4, LLC

 

STAG Johnstown 3, LLC

 

STAG Johnstown 1, LLC

 

STAG Kansas City, LLC

 

STAG Lafayette 1, LLC

 

STAG Lafayette 3, LLC

 

STAG Lafayette 2, LLC

 

STAG Lansing 3, LLC

 

STAG Marion, LLC

 

STAG Mishawaka, LLC

 

--------------------------------------------------------------------------------


 

STAG Novi, LLC

 

STAG O’Hara, LLC

 

STAG Parsons, LLC

 

STAG Phenix City, LLC

 

STAG Industrial Holdings II, LLC

 

STAG Sterling Heights, LLC

 

STAG Ware Shoals, LLC

 

STAG Wichita 1, LLC

 

STAG Wichita 3, LLC

 

STAG Wichita 4, LLC

 

STAG Wichita 2, LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

This Third Amendment to Real Estate Purchase and Sale Agreement (this
“Amendment”) is made as of October 19, 2012 by and among STAG II Sterling
Heights, LLC, a Delaware limited liability company (the “Sterling Heights
Seller”) and STAG II Mishawaka, LLC, a Delaware limited liability company (the
“Mishawaka Seller” and together with the Sterling Heights Seller, the “Remaining
Sellers”), and STAG Sterling Heights, LLC, a Delaware limited liability company
(the “Sterling Heights Purchaser”) and STAG Mishawaka, LLC, a Delaware limited
liability company (the “Mishawaka Purchaser” and, together with the Sterling
Heights Purchaser, the “Remaining Purchasers”).

 

BACKGROUND

 

A.                                    The Sellers (as defined in the Agreement),
including without limitation the Remaining Sellers, and STAG Industrial
Holdings, LLC (“Original Purchaser”) are parties to a Real Estate Purchase and
Sale Agreement dated as of August 9, 2012, as amended by that certain First
Amendment to Real Estate Purchase and Sale Agreement dated as of September 24,
2012 and that certain Second Amendment to Real Estate Purchase and Sale
Agreement dated as of October 9, 2012 (collectively, the “Agreement”), which
relates to the Property described in the Agreement (including without limitation
the Sterling Heights Property and the Mishawaka Property).  Capitalized terms
used in this Amendment without definition have the meaning given to them in the
Agreement.

 

B.                                    Pursuant to the terms and conditions of
that certain Assignment of Purchase and Sale Agreement dated as of October 9,
2012 (the “Assignment”), Original Purchaser transferred and assigned to the
Assignees (as defined in Exhibit A of the Assignment), including without
limitation the Remaining Purchasers, all of the terms, covenants, obligations
and conditions of the Agreement on the part of the purchaser therein required to
be performed.

 

C.                                    The Closing Date with respect to the
Properties other than the Sterling Heights Property and the Mishawaka Property
(the “Transferred Properties”) occurred on October 9, 2012 (the “Transferred
Properties Closing Date”).  The Transferred Properties were sold pursuant to the
terms of the Agreement on the Transferred Properties Closing Date.

 

D.                                    The Remaining Sellers and the Remaining
Purchasers desire to amend the Agreement as provided for below.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Remaining Sellers and the Remaining Purchasers
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Sterling Heights Property.  With respect
to the Sterling Heights Property, the Extended Study Period Expiration shall be
extended until 5:00 p.m. (Boston time) on October 30, 2012 for the sole purpose
of the Sterling Heights Purchaser’s review of certain public records relating to
the environmental condition of the Sterling Heights Property.  If the Sterling
Heights Purchaser does not terminate the Agreement with respect to the Sterling
Heights Property on or prior to the expiration of the Extended Study Period
Expiration (as hereby extended) as described in the First Amendment, the Closing
Date for the Sterling Heights Property shall be November 1, 2012.

 

2.                                      Mishawaka Property.  With respect to the
Mishawaka Property, the Extended Study Period Expiration shall be extended until
5:00 p.m. (Boston time) on December 14, 2012 for the sole purpose of the
Mishawaka Purchaser’s completion of certain environmental testing, which has
been approved by Sellers, and its review of the results thereof.  If the
Mishawaka Purchaser does not terminate the Agreement with respect to the
Mishawaka Property on or prior to the expiration of the Extended Study Period
Expiration (as hereby extended) as described in the First Amendment, the Closing
Date for the Mishawaka Property shall be December 28, 2012.

 

3.                                      Time of the Essence.  Time is of the
essence in the performance of the Agreement, as modified by this Amendment.

 

4.                                      Binding Effect.  The terms, covenants,
conditions and provisions contained in this Amendment shall be binding upon and
inure to the benefit of the Remaining Sellers and the Remaining Purchasers,
their respective successors and assigns.  the Remaining Sellers and the
Remaining Purchasers hereby ratify and confirm the terms and provisions of the
Agreement, as amended hereby.

 

5.                                      Amendment.  This Amendment may not be
modified, amended or terminated nor any of its provisions waived except by
written agreement signed by the Remaining Sellers and the Remaining Purchasers.
Except as expressly set forth in this Amendment, the Agreement shall remain
unmodified and in full force and effect and enforceable in accordance with its
terms.  In the event of any inconsistency or conflict between this Amendment and
the Agreement, the terms of this Amendment shall control.  This Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

6.                                      Counterparts.  To facilitate execution,
this instrument may be executed in as many counterparts as may be convenient or
required.  All counterparts shall collectively constitute a single instrument. 
Any signature page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature pages.

 

--------------------------------------------------------------------------------


 

7.                                      Form of Signatures.  The Remaining
Purchasers and the Remaining Sellers each acknowledge, stipulate and agree that
delivery of an executed copy of this Amendment via facsimile or electronic
transmission shall be valid, binding and enforceable against the Remaining
Purchasers and the Remaining Sellers, respectively, to the same extent as an
original bearing its signature, and no original thereof shall be required as a
condition of its validity or enforceability.

 

[The balance of this page is intentionally left blank; signatures follow]

 

--------------------------------------------------------------------------------


 

Executed under seal as of the date first written above.

 

 

 

SELLERS:

 

 

 

 

 

STAG II STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

Name: Benjamin S. Butcher

 

Title: President

 

 

 

 

 

STAG II MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

Name: Benjamin S. Butcher

 

Title: President

 

 

[PURCHASERS’ SIGNATURE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

STAG STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kathryn Arnone

 

Name: Kathryn Arnone

 

Title: Authorized Officer

 

 

 

 

 

STAG MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kathryn Arnone

 

Name: Kathryn Arnone

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

This Fourth Amendment to Real Estate Purchase and Sale Agreement (this
“Amendment”) is made as of October 30, 2012 by and among STAG II Sterling
Heights, LLC, a Delaware limited liability company (the “Sterling Heights
Seller”) and STAG II Mishawaka, LLC, a Delaware limited liability company (the
“Mishawaka Seller” and together with the Sterling Heights Seller, the “Remaining
Sellers”), and STAG Sterling Heights, LLC, a Delaware limited liability company
(the “Sterling Heights Purchaser”) and STAG Mishawaka, LLC, a Delaware limited
liability company (the “Mishawaka Purchaser” and, together with the Sterling
Heights Purchaser, the “Remaining Purchasers”).

 

BACKGROUND

 

A.                                    The Sellers (as defined in the Agreement),
including without limitation the Remaining Sellers, and STAG Industrial
Holdings, LLC (“Original Purchaser”) are parties to a Real Estate Purchase and
Sale Agreement dated as of August 9, 2012, as amended by that certain First
Amendment to Real Estate Purchase and Sale Agreement dated as of September 24,
2012, as further amended by that certain Second Amendment to Real Estate
Purchase and Sale Agreement dated as of October 9, 2012 and by that certain
Third Amendment to Real Estate Purchase and Sale Agreement dated as of
October 19, 2012 by and among Remaining Sellers and Remaining Purchasers
(collectively, the “Agreement”), which relates to the Property described in the
Agreement (including without limitation the Sterling Heights Property and the
Mishawaka Property).  Capitalized terms used in this Amendment without
definition have the meaning given to them in the Agreement.

 

B.                                    Pursuant to the terms and conditions of
that certain Assignment of Purchase and Sale Agreement dated as of October 9,
2012 (the “Assignment”), Original Purchaser transferred and assigned to the
Assignees (as defined in Exhibit A of the Assignment), including without
limitation the Remaining Purchasers, all of the terms, covenants, obligations
and conditions of the Agreement on the part of the purchaser therein required to
be performed.

 

C.                                    The Closing Date with respect to the
Properties other than the Sterling Heights Property and the Mishawaka Property
(the “Transferred Properties”) occurred on October 9, 2012 (the “Transferred
Properties Closing Date”).  The Transferred Properties were sold pursuant to the
terms of the Agreement on the Transferred Properties Closing Date.

 

D.                                    The Remaining Sellers and the Remaining
Purchasers desire to amend the Agreement as provided for below.

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Remaining Sellers and the Remaining Purchasers
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Sterling Heights Property.  With respect
to the Sterling Heights Property, the Extended Study Period Expiration shall be
extended until 5:00 p.m. (Boston time) on November 1, 2012 for the sole purpose
of the Sterling Heights Purchaser’s review of certain public records relating to
the environmental condition of the Sterling Heights Property.  If the Sterling
Heights Purchaser does not terminate the Agreement with respect to the Sterling
Heights Property on or prior to the expiration of the Extended Study Period
Expiration (as hereby extended) as described in the First Amendment, the Closing
Date for the Sterling Heights Property shall be November 1, 2012.

 

2.                                      Time of the Essence.  Time is of the
essence in the performance of the Agreement, as modified by this Amendment.

 

3.                                      Binding Effect.  The terms, covenants,
conditions and provisions contained in this Amendment shall be binding upon and
inure to the benefit of the Remaining Sellers and the Remaining Purchasers,
their respective successors and assigns.  the Remaining Sellers and the
Remaining Purchasers hereby ratify and confirm the terms and provisions of the
Agreement, as amended hereby.

 

4.                                      Amendment.  This Amendment may not be
modified, amended or terminated nor any of its provisions waived except by
written agreement signed by the Remaining Sellers and the Remaining Purchasers.
Except as expressly set forth in this Amendment, the Agreement shall remain
unmodified and in full force and effect and enforceable in accordance with its
terms.  In the event of any inconsistency or conflict between this Amendment and
the Agreement, the terms of this Amendment shall control.  This Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

5.                                      Counterparts.  To facilitate execution,
this instrument may be executed in as many counterparts as may be convenient or
required.  All counterparts shall collectively constitute a single instrument. 
Any signature page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature pages.

 

6.                                      Form of Signatures.  The Remaining
Purchasers and the Remaining Sellers each acknowledge, stipulate and agree that
delivery of an executed copy of this Amendment via facsimile or electronic
transmission shall be valid, binding and enforceable against the Remaining
Purchasers and the Remaining Sellers, respectively, to the same extent as an
original bearing its signature, and no original thereof shall be required as a
condition of its validity or enforceability.

 

[The balance of this page is intentionally left blank; signatures follow]

 

--------------------------------------------------------------------------------


 

Executed under seal as of the date first written above.

 

 

 

SELLERS:

 

 

 

 

 

STAG II STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

 

 

 

STAG II MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name: Stephen C. Mecke

 

Title: Authorized Officer

 

 

[PURCHASERS’ SIGNATURE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

STAG STERLING HEIGHTS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kathryn Arnone

 

Name: Kathryn Arnone

 

Title: Executive Vice President

 

 

 

 

 

STAG MISHAWAKA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kathryn Arnone

 

Name: Kathryn Arnone

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------